Exhibit 10.4

 

 

 

FIRST LIEN CREDIT AGREEMENT

 

Dated as of June 16, 2011

 

among

 

GVR HOLDCO 1 LLC,

as Holdings,

 

STATION GVR ACQUISITION, LLC,
as Borrower,

 

THE LENDERS PARTY HERETO

 

and

 

JEFFERIES FINANCE LLC,
as Administrative Agent, Syndication Agent and
Documentation Agent

 

 

 

JEFFERIES FINANCE LLC and GOLDMAN SACHS LENDING PARTNERS LLC,
as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 Definitions and Accounting Terms

1

 

 

 

 

Defined Terms

1

 

Other Interpretive Provisions

41

 

Accounting Terms

41

 

Rounding

42

 

References to Agreements, Laws, etc.

42

 

Times of Day

42

 

Timing of Payment or Performance

42

 

 

 

ARTICLE 2 The Commitments and Credit Extensions

42

 

 

 

 

The Loans

42

 

Borrowings, Conversions and Continuations of Loans

43

 

Letters of Credit

44

 

Swing Line Loans

51

 

Prepayments

54

 

Termination or Reduction of Revolving Credit Commitments

58

 

Repayment of Loans

59

 

Interest

61

 

Fees

61

 

Computation of Interest and Fees

62

 

Evidence of Indebtedness

62

 

Payments Generally

63

 

Sharing of Payments

65

SECTION 2.14.

Defaulting Lenders

65

 

 

 

ARTICLE 3 Taxes, Increased Costs Protection and Illegality

67

 

 

 

 

Taxes

67

 

Illegality

69

 

Inability to Determine Rates

69

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurodollar
Loans

70

 

Funding Losses

71

 

Matters Applicable to All Requests for Compensation

71

 

Replacement of Lenders under Certain Circumstances

72

 

Survival

73

 

 

 

ARTICLE 4 Conditions Precedent to Credit Extensions

74

 

 

 

 

Conditions of Initial Credit Extension

74

 

Conditions to All Credit Extensions

79

 

 

 

ARTICLE 5 Representations and Warranties

80

 

 

 

 

Existence, Qualification and Power; Compliance with Laws

80

 

Authorization; No Contravention

80

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Governmental Authorization; Other Consents

80

 

Binding Effect

81

 

Financial Statements; No Material Adverse Effect

81

 

Litigation

81

 

No Default

82

 

Ownership of Property; Liens

82

 

Environmental Compliance

83

 

Taxes

84

 

ERISA Compliance

84

SECTION 5.12.

Capitalization

85

 

Subsidiaries; Equity Interests

85

 

Margin Regulations; Investment Company Act; etc.

85

 

Disclosure

86

 

Intellectual Property; Licenses, etc.

86

 

Solvency

86

 

Maintenance of Insurance

86

 

Labor Matters

87

 

Collateral

87

 

Location of Real Property

87

 

Permits

87

 

Fiscal Year

88

 

Anti-Terrorism Law

88

 

Use of Proceeds

88

 

Corporate Cost Allocation Agreement

89

 

 

 

ARTICLE 6 Affirmative Covenants

89

 

 

 

 

Financial Statements

89

 

Certificates; Other Information

90

 

Notices

91

 

Payment of Obligations; etc.

93

 

Preservation of Existence; etc.

93

 

Maintenance of Properties; Employees

93

 

Maintenance of Insurance

93

 

Compliance with Laws

93

 

Books, Records and Annual Meeting

93

 

Inspection Rights

94

 

Covenant to Guarantee Obligations and Give Security

94

 

Compliance with Environmental Laws

97

 

Further Assurances and Post-Closing Conditions

97

 

Cash Management Systems

99

 

Information Regarding Collateral

99

 

Corporate Separateness

99

 

Interest Rate Protection

99

SECTION 6.18.

Management Agreement

99

SECTION 6.19.

Ratings

101

SECTION 6.20.

Equity Contributions

101

 

 

 

ARTICLE 7 Negative Covenants

102

 

 

 

 

Liens

102

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Investments

104

 

Indebtedness

106

 

Fundamental Changes

107

 

Dispositions

108

 

Restricted Payments

110

 

Change in Nature of Business

111

 

Transactions with Affiliates

111

 

Burdensome Agreements

111

 

Use of Proceeds

112

SECTION 7.11.

Financial Covenants

112

 

Accounting Changes

112

 

Prepayments, etc. of Indebtedness; Modifications of Certain Agreements

112

 

Equity Interests of the Borrower and the Subsidiaries

114

 

Special Purpose Vehicle Restrictions

114

 

Capital Expenditures

114

 

Sale-Leaseback Transactions

115

 

Real Property Leases

115

 

Anti-Terrorism Law; Anti-Money Laundering

117

 

Embargoed Person

117

 

 

 

ARTICLE 8 Events of Default and Remedies

117

 

 

 

 

Events of Default

117

 

Remedies Upon Event of Default

120

 

Application of Funds

121

 

Holdings’ Right to Cure

122

 

 

 

ARTICLE 9 Administrative Agent and Other Agents

123

 

 

 

 

Appointment and Authorization of Agents

123

 

Delegation of Duties

123

 

Liability of Agents

124

 

Reliance by Agents

124

 

Notice of Default

124

 

Credit Decision; Disclosure of Information by Agents

125

 

Indemnification of Agents

125

 

Agents in their Individual Capacities

126

 

Successor Agents

126

 

Administrative Agent May File Proofs of Claim

127

 

Collateral and Guaranty Matters

127

 

Other Agents; Joint Lead Arrangers and Managers

128

 

Appointment of Supplemental Administrative Agents

128

 

 

 

ARTICLE 10 Miscellaneous

129

 

 

 

 

Amendments, etc.

129

 

Notices and Other Communications; Facsimile Copies

131

 

No Waiver; Cumulative Remedies

132

 

Attorney Costs, Expenses and Taxes

132

 

Indemnification by the Borrower

132

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Payments Set Aside

133

 

Successors and Assigns

134

 

Confidentiality

137

 

Setoff

138

 

Interest Rate Limitation

139

 

Counterparts

139

 

Integration

139

 

Survival of Representations and Warranties

140

 

Severability

140

 

Tax Forms

140

 

Governing Law

142

 

Waiver of Right to Trial by Jury

142

 

Binding Effect

143

 

Lender Action

143

 

Acknowledgments

143

 

Patriot Act

143

 

Gaming Authorities and Liquor Authorities

143

 

Certain Matters Affecting Lenders

144

 

Intercreditor Agreement

145

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AGREEMENT (this “Agreement”) is entered into as of
June 16, 2011, among GVR HOLDCO 1 LLC, a Nevada limited liability company
(“Holdings”), STATION GVR ACQUISITION, LLC, a Nevada limited liability company
(the “Borrower”), JEFFERIES FINANCE LLC, as Administrative Agent (in such
capacity, together with any successor thereto, the “Administrative Agent”),
JEFFERIES FINANCE LLC, as Syndication Agent (in such capacity, the “Syndication
Agent”), JEFFERIES FINANCE LLC, as Documentation Agent (in such capacity, the
“Documentation Agent”), each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”) and JEFFERIES
FINANCE LLC and GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arrangers and
Joint Book Runners (in such capacity, collectively, the “Joint Lead Arrangers”
and, individually, a “Joint Lead Arranger”).  All capitalized terms used herein
and defined in Section 1.01 are used herein as therein defined.

 

PRELIMINARY STATEMENTS

 

WHEREAS, on March 9, 2011, the Borrower and Green Valley Ranch Gaming, LLC, a
Nevada limited liability company (“GVR”), entered into an Asset Purchase
Agreement (the “Acquisition Agreement”) whereby the Borrower agreed to purchase,
acquire and assume certain of the assets and liabilities of GVR pursuant to
Sections 363 and 365 of the Bankruptcy Code as part of a pre-arranged Chapter 11
plan of reorganization for GVR (the “Acquisition”);

 

WHEREAS, in connection with the execution of the Acquisition Agreement, GVR
sought and obtained from the lenders under GVR’s existing first lien credit
agreement acceptances of the pre-arranged GVR Plan of Reorganization;

 

WHEREAS, on April 12, 2011, GVR filed voluntary petitions for relief under
Chapter 11 of the Bankruptcy Code (the “Bankruptcy Case”), in the United States
Bankruptcy Court for the District of Nevada (the “Bankruptcy Court”);

 

WHEREAS, on June 8, 2011, the Bankruptcy Court entered a confirmation order
confirming the GVR Plan of Reorganization, the terms of which include a Sale
Order authorizing GVR to pursue consummation of the transactions contemplated by
the Acquisition Agreement as part of such plan; and

 

WHEREAS, simultaneously with the GVR Plan Effective Date, the Borrower shall
consummate the Acquisition.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE 1

 

Definitions and Accounting Terms

 

SECTION 1.01.          Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acquisition” has the meaning specified in the recitals hereto.

 

“Acquisition Agreement” has the meaning specified in the recitals hereto.

 

--------------------------------------------------------------------------------


 

“Acquisition Agreement Representations” means the representations and warranties
in the Acquisition Agreement made by (or relating to) GVR, its Subsidiaries and
the Casino Business which are material to the interests of the Agents and the
Lenders, but only to the extent that the Borrower has (or the Borrower’s
applicable Affiliate has) the right (determined without regard to any notice
requirement) to terminate the Borrower’s (or the Borrower’s applicable
Affiliate’s) obligations (other than indemnity and other obligations expressed
to survive the Acquisition Agreement) under the Acquisition Agreement as a
result of a breach of such representations and warranties in the Acquisition
Agreement.

 

“Acquisition Documents” means the Acquisition Agreement and all other agreements
and documents relating to the Acquisition.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Loan for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100,000 of 1%) equal to the product of (a) the LIBO Rate in effect for such
Interest Period and (b) Statutory Reserves, to the extent applicable to any
Lender.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02 or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means (a) with respect to any Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified and (b) also with respect
to any Loan Party or any Subsidiary thereof, (i) Frank J. Fertitta III and his
spouse, their respective parents and grandparents and any lineal descendants
(including adopted children and their lineal descendants) of any of the
foregoing, (ii) Lorenzo J. Fertitta and his spouse, their respective parents and
grandparents and any lineal descendants (including adopted children and their
lineal descendants) of any of the foregoing, (iii) any Affiliate of any Person
described in the foregoing clauses (i) and (ii) or (iv) any personal investment
vehicle, trust or entity owned by, or established for the benefit of, or the
estate of, any Person described in the foregoing clauses (i) and (ii); provided,
however, that (x) no Agent, Lender nor any of their respective Affiliates shall
be considered an Affiliate of any Loan Party or any Subsidiary thereof and
(y) no financial institution that, on the Closing Date, is an indirect equity
holder in Parent solely on account of its prior holding of pre-petition bank
debt of SCI shall be considered an Affiliate of any Loan Party or any Subsidiary
thereof.  “Control” means the possession, directly or indirectly, of the power
to (x) vote more than fifty percent (50%) (or, for purposes of Section 7.08, ten
percent (10%)) of the outstanding voting interests of a Person or (y) direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent,
the Documentation Agent and the Supplemental Administrative Agents (if any).

 

“Aggregate Revolving Credit Commitments” means, at any time, the Revolving
Credit Commitments of all the Revolving Credit Lenders at such time.

 

2

--------------------------------------------------------------------------------


 

“Agreement” has the meaning specified in the preamble hereto.

 

“Anti-Terrorism Laws” has the meaning specified in Section 5.24(a).

 

“Applicable ECF Percentage” means, at any time, 75%; provided that, so long as
no Default or Event of Default has then occurred and is continuing, if the Total
Leverage Ratio is less than or equal to 4.50:1.00 (as set forth in the
Compliance Certificate delivered pursuant to Section 6.02(b) for the fiscal year
then last ended), the “Applicable ECF Percentage” shall instead be 50%.

 

“Applicable Rate” means a percentage per annum equal to: (i) in the case of Term
Loans maintained as (A) Base Rate Loans, 3.75%, and (B) Eurodollar Loans, 4.75%;
(ii) in the case of Revolving Credit Loans maintained as (A) Base Rate Loans,
3.75%, and (B) Eurodollar Loans, 4.75%; and (iii) in the case of Swing Line
Loans, 3.75%.

 

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Bank” has the meaning specified in clause (b) of the definition of
“Cash Equivalents.”

 

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

 

“Assignees” has the meaning specified in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

 

“Assumed Liabilities” has the meaning ascribed thereto in the Acquisition
Agreement (as in effect on March 9, 2011).

 

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability” means, as of any date of determination, the amount by which the
Aggregate Revolving Credit Commitments exceeds the aggregate Revolving Credit
Exposure of the Revolving Credit Lenders as of such date.

 

“Availability Period” means the period from the Closing Date to (but excluding)
the earlier of the Maturity Date and the date of termination of the Revolving
Credit Commitments.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and/or hereinafter in effect, or any successor thereto.

 

“Bankruptcy Court” has the meaning specified in the recitals hereto.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Lending Rate in effect on such day, (b) the Federal Funds Rate in
effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a Eurodollar
Loan with a one-month Interest Period commencing on such day plus 1.0%, and
(d) 2.50%.  For purposes of this definition, the Adjusted LIBO Rate shall be
determined using the LIBO Rate as otherwise determined by the Administrative
Agent in accordance with the definition of “LIBO Rate” except that (x) if a
given day is a Business Day, such determination shall be made on such day
(rather than two Business Days prior to the commencement of an Interest Period)
or (y) if a given day is not a Business Day, the LIBO Rate for such day shall be
the rate determined by the Administrative Agent pursuant to preceding clause
(x) for the most recent Business Day preceding such day.  Any change in the Base
Rate due to a change in the Prime Lending Rate, the Federal Funds Rate or the
Adjusted LIBO Rate shall be effective as of the opening of business on the day
of such change in the Prime Lending Rate, the Federal Funds Rate or the Adjusted
LIBO Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Borrowing” means a Term Borrowing, a Revolving Credit Borrowing or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required by law to close in New York City;
provided, however, that when used in connection with a Eurodollar Loan
(including with respect to all notices and determinations in connection
therewith and any payments of principal, interest or other amounts thereon), the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Cage Cash” means all so-called “cage cash” that the Borrower and its
Subsidiaries maintain within a Hotel/Casino Facility.

 

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
the Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as additions during such period to property, plant or
equipment reflected in the consolidated balance sheet of Holdings and the
Subsidiaries and (b) the value of all assets under Capitalized Leases incurred
by Holdings and the Subsidiaries during such period, provided that the term
“Capital Expenditures” shall not include (i) expenditures made in connection
with the replacement, substitution, restoration or repair of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored or repaired or
(y) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (ii) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (iii) the purchase of plant, property, equipment or software to the
extent financed with proceeds of Dispositions that are not required to be
applied to prepay Loans pursuant to Section 2.05(b) or reduce the Revolving
Credit Commitments pursuant to Section 2.06(b), (iv) expenditures that are
accounted for as capital expenditures by Holdings or any Subsidiary and that
actually are paid for by a Person other than Holdings or any Subsidiary and for
which neither Holdings nor any Subsidiary has provided or is required to provide
or incur, directly or indirectly, any consideration or obligation to such

 

4

--------------------------------------------------------------------------------


 

Person or any other Person (whether before, during or after such period), or
(v) the book value of any asset owned by Holdings or any Subsidiary prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (x) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period in which such expenditure actually is made
and (y) such book value shall have been included in Capital Expenditures when
such asset was originally acquired.

 

“Capitalized Lease Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP.

 

“Cash Collateral” has the meaning specified in Section 2.03(g).

 

“Cash Collateral Account” means a blocked account at The Bank of New York Mellon
or one of its Affiliates or, at the option of the Administrative Agent, Wells
Fargo Bank, N.A. (to the extent that it has entered into a Control Agreement)
(or another commercial bank selected by the Administrative Agent), which blocked
account shall be in the name of the Administrative Agent and under the sole
dominion and control of the Administrative Agent, and otherwise established in a
manner reasonably satisfactory to the Administrative Agent.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Subsidiary:

 

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of the
United States having average maturities of not more than 12 months from the date
of acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;

 

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of any commercial bank that (i) is a Lender or (ii)(A) is organized
under the Laws of the United States, any state thereof or the District of
Columbia or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, and (B) has combined
capital and surplus of at least $500,000,000 (any such bank in the foregoing
clauses (i) or (ii) being an “Approved Bank”), in each case with average
maturities of not more than 12 months from the date of acquisition thereof;

 

(c)           investments in commercial paper maturing within 12 months from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

5

--------------------------------------------------------------------------------


 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
an Approved Bank; and

 

(e)           Investments in money market funds that (i) comply with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa by Moody’s and
(iii) have portfolio assets of at least $5,000,000,000.

 

“Cash Management Banks” means any Lender or any Affiliate of a Lender providing
Cash Management Services to Holdings or any Subsidiary.

 

“Cash Management Obligations” means obligations owed by Holdings or any
Subsidiary to any Cash Management Bank in respect of any Cash Management
Services, except to the extent that such Cash Management Bank, on the one hand,
and Holdings or the applicable Subsidiary, on the other hand, agree in writing
that any such obligations shall not be secured by any Lien on the Collateral and
such Persons shall have delivered such writing to the Administrative Agent.

 

“Cash Management Services” means treasury, depository and/or cash management
services or any automated clearing house transfer services, provision and
operation of sweep accounts and zero balance accounts, provision of tax payment
services and controlled disbursement services and performance of cash and coin
delivery orders.

 

“Casino Business” has the meaning specified in the Acquisition Agreement (as in
effect on March 9, 2011).

 

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Subsidiary of any insurance proceeds or condemnation awards in respect of
any equipment, fixed assets or real property (including any improvements
thereon).

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“Change of Control” means:

 

(a)                                  Holdings at any time shall cease to own
directly one hundred percent (100%) of the Equity Interests of the Borrower;

 

(b)                                 prior to the occurrence of a Qualified IPO,
(i)(A) Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in Holdings representing at least 21.50% of the
aggregate equity value represented by the Equity Interests in Holdings on a
fully diluted basis and (B) any person, entity or “group” (within the meaning of
Section 13(d) of the Exchange Act) (other than Persons constituting lenders
under the NP Opco Credit Agreement as of the Closing Date and their respective
Affiliates) shall own, directly or indirectly, beneficially or of record, Equity
Interests in Holdings that represent a greater percentage of the aggregate
equity value represented by the Equity Interests in Holdings on a fully diluted
basis than the percentage beneficially owned, directly or indirectly, by
Fertitta Holders or (iii) the managers of VoteCo nominated or

 

6

--------------------------------------------------------------------------------


 

appointed by Fertitta Holders shall cease to constitute at least thirty seven
and one-half percent (37.5%) of the voting power of the board of managers of
VoteCo;

 

(c)                                  after the occurrence of a Qualified IPO,
(i) Fertitta Holders shall fail to collectively beneficially own, directly or
indirectly, Equity Interests in Holdings representing at least 21.50% of the
aggregate direct or indirect ordinary voting power and aggregate equity value
represented by Equity Interests in Holdings on a fully diluted basis and
(ii) any person, entity or “group” (within the meaning of Section 13(d) of the
Exchange Act) (other than Persons constituting lenders under the NP Opco Credit
Agreement as of the Closing Date and their respective Affiliates) shall own,
directly or indirectly, beneficially or of record, Equity Interests in Holdings
representing a percentage of the aggregate direct or indirect ordinary voting
power or economic interest on a fully diluted basis greater than the percentage
of the ordinary voting power or economic interest in respect of which Fertitta
Holders are collectively the direct or indirect beneficial owners; or

 

(d)                                 any “change of control” (or any comparable
term) in any document pertaining to the Second Lien Credit Agreement.

 

“Chapter 11” means Chapter 11 of the Bankruptcy Code.

 

“Charges” has the meaning specified in Section 10.10.

 

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Revolving Credit Lenders or Term Lenders, (b) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Revolving Credit Loans, Swing Line Loans or Term Loans and
(c) when used with respect to any commitment, refers to a Revolving Credit
Commitment or a Term Loan Commitment.

 

“Closing Date” means June 17, 2011.

 

“Closing Date Material Adverse Effect” means a material adverse effect on the
Purchased Assets or the business, operations, assets, liabilities or condition
of the Casino Business taken a whole, other than an effect resulting from an
Excluded Matter.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and the rulings issued and regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties.

 

“Collateral and Guarantee Requirement” means, at any time, subject to applicable
Gaming Laws, the requirement that:

 

(a)           the Administrative Agent shall have received each Collateral
Document required to be delivered (i) on the Closing Date pursuant to this
Agreement, or (ii) at any other time pursuant to this Agreement (including
Section 6.11) or any other Loan Document at the time so required, duly executed
by each Loan Party party thereto;

 

7

--------------------------------------------------------------------------------


 

(b)           all Obligations shall have been unconditionally guaranteed by the
Borrower (in the case of Obligations under clauses (y) and (z) of the first
sentence of the definition thereof), Holdings and each Subsidiary of the
Borrower;

 

(c)           the Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject only to non-consensual Permitted
Liens) in all the Equity Interests of each Person directly owned by (A) Holdings
(including all of the Equity Interests in the Borrower), (B) the Borrower and
(C) any Subsidiary Guarantor but excluding, in the case of preceding clauses
(B) and (C), Equity Interests in any joint venture not constituting a Subsidiary
if such security interest would violate any financing agreement of such joint
venture (it being understood and agreed that in the event any such restriction
exists, the Administrative Agent and the applicable Loan Party shall agree upon
an alternative structure (such as an intermediate holding company constituting a
Subsidiary) to effect the equivalent of an indirect pledge of such joint venture
interest);

 

(d)           except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guaranty shall have been secured by
a first-priority Lien (subject only to Permitted Liens) in, and mortgages or
equivalent instruments on, substantially all tangible and intangible assets of
each Loan Party now or hereafter acquired (including accounts, inventory,
equipment, investment property, contract rights, intellectual property, other
general intangibles, deposit accounts, securities accounts, owned and
leased/subleased real property including fixtures and easements, and proceeds of
the foregoing); provided that Liens in real property shall be limited to owned
real property, interests of any Loan Party under ground leases and other
leasehold interests determined to be material by the Administrative Agent;

 

(e)           each deposit account and securities account of each Loan Party
(other than Excluded Accounts) shall be subject to a Control Agreement in favor
of the Administrative Agent;

 

(f)            none of the Collateral shall be subject to any Liens other than
Permitted Liens; and

 

(g)           the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each of the Hotel/Casino Facilities and each other
owned or leased property described in paragraph (d) above or required to be
delivered pursuant to Section 6.11 (collectively, the “Mortgaged Properties”)
duly executed and delivered by the record owner or lessee, as applicable, of
such property and corresponding UCC fixture filings as may be necessary to
create a valid first priority perfected Lien on the property described therein,
free of any other Liens except Permitted Liens, (ii) a policy or policies of
title insurance issued by a nationally recognized title insurance company
insuring the Lien of each such Mortgage as a valid first priority Lien on the
property described therein, free of any other Liens except Permitted Liens,
together with such endorsements, coinsurance and reinsurance as the
Administrative Agent may reasonably request from time to time, (iii) such
surveys, abstracts, appraisals, environmental assessments, legal opinions and
other documents as the Administrative Agent may reasonably request with respect
to any such Mortgaged Property, (iv) “Life-of-Loan” flood certificates covering
each Mortgaged Property in form and substance reasonably acceptable to the
Administrative Agent, certified to the Administrative Agent in its capacity as
such and certifying whether or not each such Mortgaged Property is located in a
flood hazard zone by reference to the applicable FEMA map, (v) with respect to
each such Mortgaged Property, either (A) a letter or other written evidence with
respect to such Mortgaged Property from the appropriate Governmental Authorities
concerning compliance with applicable zoning and building laws, (B) an ALTA 3.1
zoning endorsement for the applicable Mortgage Policy or (C) a zoning report
prepared by The Planning Zoning Resource Corporation indicating that such

 

8

--------------------------------------------------------------------------------


 

Mortgaged Property is in material compliance with applicable zoning and building
laws, (vi) such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the title insurance company to issue the title insurance
policies and endorsements referenced in clause (ii) above with respect to each
of the Mortgaged Properties, and (vii) copies of all leases, subleases and
sub-subleases in which the Borrower or any Subsidiary holds an interest or other
agreements relating to possessory interests, if any, and such other information,
documentation, and certifications as may be reasonably required by the
Administrative Agent or necessary in order to create a valid first priority Lien
on the property described therein, free of any other Liens except Permitted
Liens, including, without limitation, to the extent any of the foregoing affect
such Mortgaged Property and to the extent reasonably requested by the
Administrative Agent, such agreements shall be subordinated to the Lien of the
Mortgage to be recorded against such Mortgaged Property, either expressly by its
terms or, to the extent obtainable using commercially reasonable efforts,
pursuant to a subordination, non-disturbance and attornment agreement (with any
such agreement being reasonably acceptable to the Administrative Agent).

 

The foregoing definition shall not require the creation or perfection of pledges
of or Liens in, or the obtaining of title insurance or surveys with respect to,
particular assets if and for so long as, in the sole and absolute discretion of
the Administrative Agent after consultation with the Borrower (confirmed in
writing by notice to the Borrower), the cost of creating or perfecting such
pledges or Liens in such assets or obtaining title insurance or surveys in
respect of such assets shall be excessive in view of the benefits to be obtained
by the Lenders therefrom unless (in any case) any such actions are taken (or
required to be taken) pursuant to the Second Lien Loan Documents.  The
Administrative Agent may grant extensions of time for the perfection of security
interests in and Liens on or the obtaining of title insurance with respect to
particular assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Loan Parties on such date)
where it determines in its sole and absolute discretion, in consultation with
the Borrower, that perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the Collateral and Guarantee Requirement
shall be subject to exceptions and limitations set forth in the Collateral
Documents to the extent appropriate and agreed between the Administrative Agent
and the Borrower and (b) the Collateral shall not include Excluded Assets.

 

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Intellectual Property Security Agreements, the Mortgages and
corresponding UCC fixture filings, the Control Agreements, each of the
mortgages, collateral assignments, Security Agreement Supplements, Pledge
Agreement Supplements, security agreements, pledge agreements, control
agreements, amendments to or reaffirmation of any of the foregoing or other
similar agreements delivered to the Administrative Agent and the Lenders from
time to time pursuant to Section 4.01(a)(iii), Section 6.11 or 6.13, the
Guaranty, each Guaranty Supplement and each of the other agreements, instruments
or documents, and any amendments to or reaffirmations of any of the foregoing,
that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

“Commitment” means a Term Loan Commitment or a Revolving Credit Commitment.

 

“Committed Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurodollar Loans, pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit A.

 

9

--------------------------------------------------------------------------------


 

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Confirmation Order” means the confirmation order issued by the Bankruptcy Court
in relation to the Bankruptcy Case confirming the GVR Plan of Reorganization.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(a)           plus, without duplication and solely to the extent already
deducted (and not added back) in arriving at such Consolidated Net Income, the
sum of the following amounts for such period:

 

(i)            Consolidated Interest Expense;

 

(ii)           income tax expense (if any);

 

(iii)          depreciation and amortization;

 

(iv)          non-cash impairment losses;

 

(v)           non-operating, Non-Recurring losses on the sale of assets;

 

(vi)          losses attributable to the early extinguishment of Indebtedness;
and

 

(vii)                           losses attributable to hedging obligations or
other derivative instruments;

 

(b)           minus, without duplication and solely to the extent included in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period:

 

(i)            non-operating, Non-Recurring gains on the sale of assets;

 

(ii)           gains attributable to the early extinguishment of Indebtedness;

 

(iii)          gains attributable to hedging obligations or other derivative
instruments; and

 

(iv)          for purposes of calculating Consolidated Fixed Coverage Ratio
only, the amount of interest income;

 

in each case, as determined on a consolidated basis for Holdings and the
Subsidiaries in accordance with GAAP; provided that, without duplication:

 

(A)          the following additional items shall be added to Consolidated
EBITDA for such period (solely to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income): (1) Pre-Opening Expenses,
provided, that the aggregate amount added-back pursuant to this clause (1) with
respect to any period shall not exceed 2.5% of Consolidated EBITDA for such
period (before giving effect to any adjustments to Consolidated EBITDA for such
period pursuant to this clause (1) or succeeding clauses (2) and (6)),
(2) Non-Recurring charges (other than Pre-Opening Expenses) for such period,
including severance, relocation costs and curtailments or modifications to

 

10

--------------------------------------------------------------------------------


 

pension and post-retirement employee benefit plans, provided, that the aggregate
amount added-back pursuant to this clause (2) with respect to any period shall
not exceed 2.5% of Consolidated EBITDA for such period (before giving effect to
any adjustments to Consolidated EBITDA for such period pursuant to this clause
(2), preceding clause (1) or succeeding clause (6)), (3) Non-Cash Charges for
such period, (4) the Base Management Fee and the Incentive Management Fee (each
as defined in the Management Agreement) for such period, (5) payments made by
the Borrower to Parent pursuant to the Tax Sharing Agreement for such period,
and (6) expenses incurred by the Borrower and the Subsidiaries after June 30,
2011 and on or prior to the six month anniversary of the Closing Date and during
such period in respect of the Transaction, provided that the aggregate amount
added back pursuant to this clause (6) for all periods does not exceed
$2,000,000; and

 

(B)           the following additional item shall be deducted from Consolidated
EBITDA for such period (solely to the extent included in arriving at such
Consolidated Net Income): other non-cash gains for such period (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period).

 

Notwithstanding anything to the contrary contained above, for purposes of
determining Consolidated EBITDA for any Test Period which includes (x) either of
the fiscal quarters ended December 31, 2010 or March 31, 2011, Consolidated
EBITDA for such fiscal quarters shall be $12,236,764 and $13,703,000,
respectively, or (y) the fiscal quarter ending June 30, 2011, Consolidated
EBITDA shall be the Consolidated EBITDA determined in accordance with this
Agreement for such fiscal quarter but calculated as if the Transaction had
occurred on April 1, 2011 and on a basis consistent with the methodology
employed to arrive at the numbers set forth in the preceding clause (x) as may
be agreed to by the Administrative Agent and Holdings (which may include an
add-back for expenses incurred during such fiscal quarter in respect of the
Transaction to the extent that such expenses were deducted in arriving at
Consolidated Net Income for such fiscal quarter).

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of (i) Consolidated Interest Expense for such period and (ii) the
scheduled principal amount of all amortization payments on all Indebtedness of
Holdings and the Subsidiaries for such period (including the principal component
of all Capitalized Lease Indebtedness) as determined on the first day of such
period (or, with respect to a given issue of Indebtedness incurred thereafter,
on the date of the incurrence thereof).  Notwithstanding anything to the
contrary contained above, for purposes of determining the Fixed Charge Coverage
Ratio, to the extent Consolidated Fixed Charges are to be determined for any
Test Period which includes any of the fiscal quarters ended December 31, 2010,
March 31, 2011 or June 30, 2011, Consolidated Fixed Charges for such fiscal
quarters shall be calculated in accordance with the last sentence of the
definition of Fixed Charge Coverage Ratio contained herein.

 

“Consolidated Interest Expense” means, for any period, the interest expense, net
of interest income, of Holdings and the Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP; provided that, for purposes of
determining compliance with Section 7.11(b) at any time a Default Quarter is
included in the Test Period then most recently ended prior to a date of
determination, the aggregate principal amount of the Loans repaid pursuant to
Section 2.05(b)(iv) with the proceeds of a Permitted Equity Issuance consummated
in reliance on Section 8.04 during such Default Quarter shall be deemed to be
outstanding during such Test Period and any interest expense of Holdings and the
Subsidiaries for such Test Period in respect of such “outstanding” Loans shall
be included as “Consolidated Interest Expense” during such Test Period (as if
such “outstanding” Loans bore interest at the average rate applicable to such
Loans outstanding during such Test Period).

 

11

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP (after deduction of the Base Management Fee and the
Incentive Management Fee (each as defined in the Management Agreement) for such
period), excluding, without duplication, the cumulative effect of a change in
accounting principles during such period to the extent included in the
determination of Consolidated Net Income.  There shall be excluded from
Consolidated Net Income (i) the income (or loss) of any Person that is not a
Subsidiary (including joint venture investments recorded using the equity method
and dividends and distributions paid to Holdings or a Subsidiary during such
period) and (ii) the net income of any Subsidiary (other than the Borrower) to
the extent that the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary of such net income is not at the time permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Subsidiary.  For the avoidance of doubt, the calculation of Consolidated
Net Income for the purposes hereunder shall include deductions (without
duplication) for any and all costs and expenses of Holdings and the Subsidiaries
paid pursuant to the Corporate Cost Allocation Agreement and the Manager
Allocation Agreement.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings and the Subsidiaries outstanding on
such date, determined on a consolidated basis in accordance with GAAP,
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Leases (but excluding, for the avoidance of doubt, amounts payable
under operating leases), debt obligations evidenced by promissory notes or
similar instruments, the maximum amount (after giving effect to any prior
drawings or reductions which may have been reimbursed) of all letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Persons, all obligations to pay the deferred purchase
price of property or services (other than (i) trade accounts payable in the
ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet in accordance with GAAP)
and, without duplication, all Guarantees with respect to outstanding
Indebtedness of the types described above; provided that, for purposes of
determining compliance with Section 7.11(a) at any time a Default Quarter is
included in the Test Period then most recently ended prior to a date of
determination, the aggregate principal amount of the Loans repaid pursuant to
Section 2.05(b)(iv) with the proceeds of a Permitted Equity Issuance consummated
in reliance on Section 8.04 during such Default Quarter shall be deemed to be
outstanding and included as “Consolidated Total Debt” at such time.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of Holdings and the Subsidiaries at
such date over (b) the sum of all amounts that would, in conformity with GAAP,
be set forth opposite the caption “total current liabilities” (or any like
caption) on a consolidated balance sheet of Holdings and the Subsidiaries on
such date, including deferred revenue but excluding, without duplication,
(i) the current portion of any Funded Debt, (ii) all Indebtedness consisting of
Loans, L/C Obligations and Second Lien Loans to the extent otherwise included
therein, (iii) the current portion of interest and (iv) the current portion of
current and deferred income taxes, if any.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

12

--------------------------------------------------------------------------------


 

“Control Agreement” means a tri-party deposit account or securities account
control agreement by and among the applicable Loan Party, the Administrative
Agent and the depository or securities intermediary, and each in form and
substance reasonably satisfactory to the Administrative Agent and in any event
providing to the Administrative Agent “control” of such deposit account or
securities account within the meaning of Articles 8 and 9 of the UCC.

 

“Corporate Cost Allocation Agreement” means that certain Cost Allocation
Agreement, dated as of the date hereof, among Holdings and its Subsidiaries and
the Parent and its Subsidiaries (other than Holdings and its Subsidiaries).

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Quarter” has the meaning specified in Section 8.04.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to the respective Base Rate Loans plus
(c) 2.0% per annum, in each case, to the fullest extent permitted by applicable
Laws.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, participations in L/C Obligations or participations
in Swing Line Loans required to be funded by it hereunder within two
(2) Business Days of the date required to be funded by it hereunder, unless the
subject of a good faith dispute or subsequently cured, (b) has otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within two (2) Business Days of the date
when due, unless the subject of a good faith dispute or subsequently cured,
(c) is or has been deemed or has a direct or indirect parent company that is or
has been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding or takeover by a regulatory authority, or (d) has notified the
Borrower, the Administrative Agent, an L/C Issuer, the Swing Line Lender or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, provided that, for purposes of the L/C Back-Stop Arrangements, the term
“Defaulting Lender” shall include (i) any Lender with an Affiliate that
(x) Controls (within the meaning specified in the definition of “Affiliate”)
such Lender and (y) has been deemed insolvent or become subject to a bankruptcy
proceeding or takeover by a regulatory authority, (ii) any Lender that
previously constituted a “Defaulting Lender” under this Agreement, unless such
Lender has ceased to constitute a “Defaulting Lender” for a period of at least
90 consecutive days, (iii)  any Lender that has, for three (3) or more Business
Days from receipt, failed to confirm in writing to the Administrative Agent, in
response to a written request of the Administrative Agent, that it will comply
with its funding obligations hereunder and (iv) any Lender that has failed to
fund any portion of the Revolving Credit Loans, participations in L/C
Obligations or participations in Swing Line Loans within two (2) Business Days
of the date Jefferies Finance (in its capacity as a Lender) has funded its
portion thereof, unless the subject of a good faith dispute and subsequently
cured; provided, further, that a Lender shall not be a Defaulting Lender solely

 

13

--------------------------------------------------------------------------------


 

by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  The Administrative
Agent shall promptly notify the Borrower if, to its knowledge, any Lender
becomes a “Defaulting Lender” pursuant to clause (d) or the proviso in this
definition; provided that the failure of the Administrative Agent to give any
such notice shall not limit or otherwise affect the obligations of the Borrower
or any Lender (including any Defaulting Lender) under this Agreement and the
other Loan Documents.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Revolving
Credit Commitments), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is one hundred eighty (180) days after the sixth
anniversary of the Closing Date.

 

“Disqualified Institutions” means any banks, financial institutions or other
Persons separately identified by the Borrower to Jefferies Finance prior to
March 9, 2011.

 

“Documentation Agent” means Jefferies Finance.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

 

“Effective Yield” means, as to any tranche of commitments or loans under this
Agreement, the effective yield on such tranche as reasonably determined by the
Administrative Agent, taking into account the applicable interest rate margins,
interest rate benchmark floors and all fees, including recurring, up-front or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such loans and (y) the four years following the date of incurrence
thereof) payable generally to lenders making such loans, but excluding (i) any
arrangement, structuring or other fees payable in connection therewith that are
not generally shared with the lenders thereunder and (ii) any customary consent
fees paid generally to consenting lenders.

 

14

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

 

“Embargoed Person” has the meaning specified in Section 7.20.

 

“Environmental Laws” means any and all Federal, state, and local statutes, Laws
(including common law), regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or to the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Contribution” means, collectively, (a) the direct or indirect
contribution to Holdings by the Parent of cash (in exchange for common Equity
Interests of Holdings) in an amount (the “Parent Contribution Amount”) which,
when added to the cash from GVR’s balance sheet that is being retained and
purchased by the Borrower on the Closing Date (after giving effect to the
Transaction and the payment of all fees, expenses and other amounts in
connection therewith) in excess of amounts necessary for Cage Cash, petty cash
and established reserves, equals no less than $200,000,000, and (b) the further
contribution to the Borrower by Holdings of the Parent Contribution Amount.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party within the meaning of Section 414 of
the Code or Section 4001 of ERISA.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) incurrence of a liability with respect to a withdrawal by any Loan Party or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) incurrence of a liability
with respect to a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification

 

15

--------------------------------------------------------------------------------


 

that a Multiemployer Plan is in reorganization or is insolvent; (d) the filing
of a notice of intent to terminate a Pension Plan or the termination of any
Pension Plan, the treatment of a Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the imposition of any liability under Title IV of ERISA, other than for
funding contributions in the ordinary course or PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; (g) the failure of any Pension Plan to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA; (h) the failure to make a required contribution to
any Pension Plan that would result in the imposition of a lien or other
encumbrance or the provision of security under Section 430 of the Code or
Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance; or
(i) a determination that any Pension Plan is, or is expected to be, considered
an at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA, or the receipt by any Loan Party or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from any Loan Party or any ERISA Affiliate
of any notice, that a Multiemployer Plan is in endangered or critical status
under Section 305 of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)      the sum, without duplication, of:

 

(i)          Consolidated Net Income for such period,

 

(ii)         an amount equal to the amount of all Non-Cash Charges (including
depreciation and amortization and non-cash losses on Dispositions) incurred
during such period to the extent deducted in arriving at such Consolidated Net
Income,

 

(iii)        decreases in Consolidated Working Capital, base stock and long-term
account receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and the Subsidiaries during such period),

 

(iv)       the amount of income tax expense deducted in determining Consolidated
Net Income for such period (if any), and

 

(v)        the excess, if any, of (A) the aggregate amount of payments received
by Holdings or the Borrower from the Parent pursuant to the Tax Sharing
Agreement during such period over (B) the sum of (1) the amount of cash income
taxes (if any) paid by Holdings and the Subsidiaries in such period plus (2) the
aggregate amount of payments by Holdings or the Borrower to the Parent pursuant
to the Tax Sharing Agreement during such period,

 

less

 

16

--------------------------------------------------------------------------------


 

(b)      the sum, without duplication, of

 

(i)          an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income,

 

(ii)         the amount of Capital Expenditures made in cash or accrued during
such period pursuant to Section 7.16, except to the extent that such Capital
Expenditures were financed with the proceeds of asset sales, sales or issuances
of Equity Interests, capital contributions, insurance or Indebtedness (other
than the Revolving Credit Facility), in each case other than to the extent such
proceeds were included in arriving at such Consolidated Net Income,

 

(iii)        the aggregate amount of all principal payments of Indebtedness of
Holdings and the Subsidiaries (including (A) the principal component of payments
in respect of Capitalized Leases and (B) the amount of any mandatory prepayment
of Term Loans pursuant to Section 2.05(b)(ii) to the extent required due to a
Disposition that resulted in an increase to Consolidated Net Income and not in
excess of the amount of such increase) made during such period (other than
(x) mandatory prepayments in respect of any revolving credit facility (including
the Revolving Credit Facility) to the extent there is not an equivalent
permanent reduction in commitments thereunder and (y) voluntary prepayments of
Loans and Second Lien Loans), in each case (A) except to the extent financed
with the proceeds of asset sales (except as provided in subclause (B) of this
paragraph (iii)), sales or issuances of Equity Interests, capital contributions,
insurance or Indebtedness (other than the Revolving Credit Facility) and
(B) other than to the extent such proceeds were included in arriving at such
Consolidated Net Income,

 

(iv)       an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings and the Subsidiaries during such period to the extent included in
arriving at such Consolidated Net Income,

 

(v)        increases in Consolidated Working Capital, base stock and long-term
account receivables for such period (other than any such increases arising from
acquisitions by Holdings and the Subsidiaries during such period),

 

(vi)       the excess, if any, of (A) the sum of (1) the amount of cash taxes
(if any) actually paid by Holdings and the Subsidiaries during such period plus
(2) the aggregate amount of payments by Holdings or the Borrower to the Parent
pursuant to the Tax Sharing Agreement during such period over (B) the aggregate
amount of payments received by Holdings or the Borrower from the Parent pursuant
to the Tax Sharing Agreement during such period, and

 

(vii)      the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings and the Subsidiaries from internally generated
funds during such period that are required to be made in connection with any
prepayment of Indebtedness that is not subordinated (in “right of payment” or on
a “lien priority” basis) to the Obligations.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Accounts” has the meaning specified in the Security Agreement.

 

17

--------------------------------------------------------------------------------


 

“Excluded Assets” has the meaning specified in the Security Agreement.

 

“Excluded Matter” means any one or more of the following: (a) the effect of any
changes in applicable Law or GAAP (as such terms are defined in the Acquisition
Agreement as in effect on March 9, 2011); (b) any change, event or effect
arising out of or resulting from changes in or affecting the (i) travel,
hospitality or gaming industries generally (except to the extent that any
change, event or effect affects the Casino Business in a disproportionate manner
when compared to the effect of such change, event or effect on other Persons
engaged in the travel, hospitality or gaming industries generally), (ii) travel,
hospitality or gaming industries in the local, Las Vegas or Nevada markets
(except to the extent that any change, event or effect affects the Casino
Business in a disproportionate manner when compared to the effect of such
change, event or effect on other Persons engaged in the travel, hospitality or
gaming industries in the locals, Las Vegas or Nevada markets) or
(iii) financial, banking, currency or capital markets in general, the economy in
general or political or regulatory conditions; (c) any change, event or effect
resulting from the entering into or public announcement of the transactions
contemplated by the Acquisition Agreement; (d) any change, event or effect
resulting from any act of terrorism, commencement, escalation, continuation or
cessation of armed hostilities in the United States or internationally or
declaration of war by or against or otherwise involving the United States
(except, with respect to an act of terrorism, to the extent that any change,
event or effect affects the Casino Business in a disproportionate manner when
compared to the effect of such change, event or effect on other Persons engaged
in the travel, hospitality or gaming industries generally); and (e) any failure
by GVR to meet any internal or published industry analyst projections or
forecasts or estimates of revenues or earnings for any period (it being agreed
that the facts and circumstances giving rise to such failure that are not
otherwise included within the definition of Excluded Matter may be taken into
account in determining whether a Closing Date Material Adverse Effect has
occurred).

 

“Executive Order” has the meaning specified in Section 5.24(a).

 

“Fair Market Value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by Holdings in good faith;
provided that if the fair market value is equal to or exceeds $5,000,000, such
determination shall be approved by the board of managers of Holdings.

 

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
of the United States arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary to the next 1/100th of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated April 27, 2011,
among the Borrower, Jefferies Finance and GSLP, as amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Fertitta Brothers” means Frank J. Fertitta III and Lorenzo J. Fertitta.

 

“Fertitta Entertainment” means Fertitta Entertainment, LLC, a Delaware limited
liability company, and its successors.

 

“Fertitta Family Entity” means, any trust or entity one hundred percent (100%)
owned and Controlled by or established for the sole benefit of, or the estate
of, any of Frank J. Fertitta III or

 

18

--------------------------------------------------------------------------------


 

Lorenzo J. Fertitta or their spouses or lineal descendants (including, without
limitation, adopted children and their lineal descendants).

 

“Fertitta Holder” means (a) Frank J. Fertitta III or Lorenzo J. Fertitta or any
of their spouses or lineal descendants (including without limitation, adopted
children and their lineal descendants) or (b) a Fertitta Family Entity.

 

“Fixed Charge Coverage Ratio” means, with respect to Holdings and the
Subsidiaries on a consolidated basis for any Test Period, the ratio of (a) the
remainder of (x) Consolidated EBITDA for such period minus (y) the sum of
(without duplication) (i) the amount of all cash payments made by Holdings and
the Subsidiaries in respect of income taxes or income tax liabilities during
such period (including any payments made pursuant to the Tax Sharing Agreement
during such period) and (ii) the aggregate amount of all Capital Expenditures
made by Holdings and the Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, asset sale proceeds
(other than sales in the ordinary course of business), insurance proceeds or
Indebtedness (other than Revolving Credit Loans or Swing Line Loans)) to
(b) Consolidated Fixed Charges for such period.  Notwithstanding anything to the
contrary contained above, for purposes of determining the Fixed Charge Coverage
Ratio, to the extent the Fixed Charge Coverage Ratio is to be determined for any
Test Period which includes any of the fiscal quarters ended December 31, 2010,
March 31, 2011 or June 30, 2011, (i) the sum of the amounts in preceding clauses
(y)(i) and (ii) for such fiscal quarters shall be (x) in the case of the fiscal
quarters ended December 31, 2010 and March 31, 2011, $966,000 and $819,000,
respectively, and (y) in the case of the fiscal quarter ending June 30, 2011,
the actual amount of such items for such fiscal quarter for GVR, Holdings and
the Subsidiaries, and (ii) Consolidated Fixed Charges for such fiscal quarters
shall be $6,101,000, $6,101,000 and $6,101,000, respectively.

 

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

“Foreign Subsidiary” of any Person means any Subsidiary of such Person that is
not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“Funded Debt” means all Indebtedness of Holdings and the Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided that determinations in
accordance with GAAP for purposes of Section 2.06(b)(i) and Article 7, including
defined terms as used therein, and for all purposes of determining the Total
Leverage Ratio and the Fixed Charge Coverage Ratio, are subject (to the extent
provided therein) to Section 1.03.

 

“Gaming” or “gaming” have the meaning ascribed to such term in Nevada Revised
Statutes 463.0153.

 

19

--------------------------------------------------------------------------------


 

“Gaming Authority” means any applicable governmental, regulatory or
administrative state or local agency, authority, board, bureau, commission,
department or instrumentality of any nature whatsoever involved in the
supervision or regulation of casinos, gaming and gaming activities conducted by
Holdings and the Subsidiaries, including, without limitation, in the State of
Nevada, the Nevada Gaming Commission, the Nevada State Gaming Control Board, and
any of their respective successors or replacements.

 

“Gaming Law” means all Laws pursuant to which a Gaming Authority possesses
licensing, permit or regulatory authority over casinos, gaming and gaming
activities conducted within its jurisdiction, or the ownership of an entity
engaged therein.

 

“Gaming Permits” means, collectively, every license, permit, approval,
registration, finding of suitability, waiver, exemption or other authorization
required to own, operate and otherwise conduct non-restricted gaming operations
granted or issued by any Gaming Authority and any other applicable Governmental
Authorities.

 

“Governmental Approvals” means all permits, licenses, consents, approvals,
declarations, concessions, orders, filings, notices, findings of suitability,
entitlements, waivers, variances, certificates and other authorizations granted
or issued by any Governmental Authority relating to the operations or properties
of Holdings and the Subsidiaries (including, without limitation, as required
under any Gaming Laws) including, without limitation, those of the City of
Henderson, Nevada, Clark County, Nevada, the State of Nevada and the United
States.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including,
without limitation, all Gaming Authorities.

 

“GSLP” means Goldman Sachs Lending Partners LLC and any successor thereto by
merger, consolidation or otherwise.

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business, or customary and
reasonable indemnity obligations entered into in connection with any acquisition
or

 

20

--------------------------------------------------------------------------------


 

Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, Holdings, the Borrower and the Subsidiary
Guarantors.

 

“Guaranty” means, collectively, (a) the Guaranty Agreement made by each
Subsidiary Guarantor, Holdings and the Borrower in favor of the Administrative
Agent on behalf of the Secured Parties, substantially in the form of Exhibit F
and (b) each other guaranty and guaranty supplement delivered pursuant to
Section 6.11.

 

“Guaranty Supplement” has the meaning provided in the Guaranty.

 

“GVR” has the meaning specified in the recitals hereto.

 

“GVR Plan Effective Date” means the “Effective Date” under (and as defined in)
the GVR Plan of Reorganization.

 

“GVR Plan of Reorganization” means the plan of reorganization of GVR as filed
with the Bankruptcy Court on April 12, 2011, without regard to any modifications
thereto made on or prior to the Closing Date that are adverse to the interests
of the Lenders in any material respect, unless approved in writing by the
Administrative Agent, as the same may be amended, modified and/or supplemented
after the Closing Date in accordance with the terms hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that is the Administrative Agent, a Joint Lead
Arranger or a Lender or an Affiliate of the Administrative Agent, a Joint Lead
Arranger or a Lender, in each case at the time that any such Person enters into
a Secured Hedge Agreement, in its capacity as a party thereto, and such Person’s
successors and assigns.

 

“Holdings” has the meaning specified in the preamble hereto.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“Hotel/Casino Facilities” means, collectively, the hotel and gaming or casino
facilities of any Loan Party, together with all pools, parking lots and other
facilities and amenities related and/or ancillary to any of the foregoing.

 

“Improvements” has the meaning set forth in the Mortgages, collectively.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)      obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

21

--------------------------------------------------------------------------------


 

(b)      the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

 

(c)      net obligations of such Person under any Swap Contract (or, to the
extent of any related Swap Contracts entered into with the same counterparty and
which provide that amounts due thereunder may be set off among such Swap
Contracts, the net obligations of such Person under all such related Swap
Contracts);

 

(d)      all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

 

(e)      indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)       all Capitalized Lease Indebtedness;

 

(g)      all obligations of such Person in respect of Disqualified Equity
Interests; and

 

(h)      all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited.  The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value as of such date.  The amount of Indebtedness represented by
Guarantees shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith; provided, that in no event shall such amount
be less than the amount required to be reflected in the consolidated balance
sheet of the Person providing such Guarantee in accordance with GAAP (including
Financial Standards Board Statement No. 5).  The amount of Indebtedness of any
Person for purposes of clause (e) above shall be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair
Market Value of the property encumbered thereby.

 

“Indemnified Liabilities” has the meaning specified in Section 10.05.

 

“Indemnitees” has the meaning specified in Section 10.05.

 

“Information” has the meaning specified in Section 10.08.

 

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements, substantially in the form of Exhibit I.

 

22

--------------------------------------------------------------------------------


 

“Intercompany Note” means the global intercompany note, substantially in the
form of Exhibit J.

 

“Intercreditor Agreement” means the Intercreditor Agreement executed by the
Administrative Agent, the “Administrative Agent” referred to in the Second Lien
Credit Agreement, Holdings, the Borrower and the Subsidiary Guarantors,
substantially in the form of Exhibit K.

 

“Interest Payment Date” means (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Eurodollar Loan and the Maturity Date,
provided that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates, (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date, and (c) as to any Swing Line Loan,
the day that such Loan is required to be repaid.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending one, two, three or six months after the date of such
Borrowing as selected by the Borrower in its Committed Loan Notice; provided
that:

 

(a)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)      any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(c)      no Interest Period shall extend beyond the Maturity Date; and

 

(d)      no Interest Period in respect of any Term Borrowing shall be selected
which extends beyond any date upon which a mandatory repayment of Term Loans
will be required to be made under Section 2.07(a) if the aggregate principal
amount of Term Loans which have Interest Periods which will expire after such
date will be in excess of the aggregate principal amount of Term Loans then
outstanding less the aggregate amount of such required repayment.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person
(including by way of merger or consolidation), (b) a loan, advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or a substantial part of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested (in the case of
any non-cash asset invested, taking the Fair Market Value thereof at the time
the investment is made), without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP License Agreement” means the license agreement made by the Borrower and
American Nevada Company, dated as of March 2, 2011, in respect of the use by the
Borrower of the name “Green Valley Ranch.”

 

23

--------------------------------------------------------------------------------


 

“IP Rights” has the meaning specified in Section 5.16.

 

“IRS” means the United States Internal Revenue Service.

 

“Jefferies Finance” means Jefferies Finance LLC in its individual capacity, and
any successor thereto by merger, consolidation or otherwise.

 

“Joint Lead Arrangers” has the meaning specified in the preamble hereto.

 

“Land” has the meaning set forth in the Mortgages, collectively.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law (including any Gaming Law or
Liquor Law).

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.

 

“L/C Back-Stop Arrangements” has the meaning provided in Section 2.14.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

 

“L/C Issuer” means each of (i) Jefferies Group, Inc. (an affiliate of Jefferies
Finance) (through The Bank of New York Mellon or one of its Affiliates) and
(ii) any Lender reasonably acceptable to the Administrative Agent and the
Borrower which agrees to issue Letters of Credit hereunder in accordance with
Section 2.03(k) or 10.07(j) (in each case, subject to Section 10.07(i)).  Any
L/C Issuer may, in its discretion, arrange for one or more Letters of Credit to
be issued by one or more Affiliates of such L/C Issuer (and such Affiliate shall
be deemed to be an “L/C Issuer” for all purposes of the Loan Documents).

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.

 

“Lender” means each Person from time to time party hereto as a Lender, including
any Person that becomes party hereto pursuant to an Assignment and Assumption
and, as the context requires, includes each L/C Issuer and the Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

24

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Exposure” means, at any time, the L/C Obligations at such
time. The Letter of Credit Exposure of any Revolving Credit Lender at any time
shall be its Pro Rata Share of the L/C Obligations at such time.

 

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 (provided a Defaulting Lender’s Pro Rata Share of the L/C
Obligations subject to L/C Back-Stop Arrangements shall not apply to reduce this
$10,000,000 sub-limit) and (b) the aggregate amount of the Revolving Credit
Commitments.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

 

“LIBO Rate” means, with respect to any Eurodollar Loan for any Interest Period,
the greater of (I) the rate per annum (rounded upward, if necessary, to the next
1/100th of 1%) determined by the Administrative Agent to be equal to the
arithmetic mean (rounded to the nearest 1/100th of 1%) of the offered rates for
deposits in Dollars with a term comparable to such Interest Period that appears
on Reuters Screen LIBOR01 (or such other page as may replace such page on such
service for the purpose of displaying the rates at which Dollar deposits are
offered by leading banks in the London interbank deposit market as designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London,
England time, on the second full Business Day preceding the first day of such
Interest Period; provided, however, that (i) if no comparable term for an
Interest Period is available, the Eurodollar Rate shall be determined using the
weighted average of the offered rates for the two terms most nearly
corresponding to such Interest Period and (ii) if Reuters Screen LIBOR01 (or any
replacement page) shall at any time no longer exist, “LIBO Rate” means, with
respect to each day during each Interest Period pertaining to Eurodollar Loans
comprising part of the same Borrowing, the rate per annum equal to the rate at
which the Administrative Agent is offered deposits in Dollars at approximately
11:00 a.m., London, England time, two Business Days prior to the first day of
such Interest Period in the London interbank market for delivery on the first
day of such Interest Period for the number of days comprised therein and in an
amount comparable Eurodollar Loan for such Interest Period to its portion of the
amount of such Eurodollar Loan to be outstanding during such Interest Period,
and (II) 1.50%.

 

“License Revocation” means (i) the denial, revocation or suspension of any
Material Nevada Governmental Approval of the Manager, Fertitta Entertainment or
any Loan Party by any Governmental Authority, or (ii) the filing of a
disciplinary complaint by a Governmental Authority seeking the denial,
revocation or suspension of any Material Nevada Governmental Approval of the
Manager, Fertitta Entertainment or any Loan Party; provided, however, that each
of the Manager, Fertitta Entertainment and the applicable Loan Parties shall
have the greater of (a) ninety (90) days from the date of filing of such
disciplinary complaint, or (b) such time period as may be granted by the
applicable Governmental Authority to cure any event or deficiency giving rise to
the filing of such disciplinary complaint such that the complaint is dismissed
or settled without a denial, revocation or suspension of such Material Nevada
Governmental Approval.  Notwithstanding any applicable cure period set forth in
clause (ii) above, if a Material Nevada Governmental Approval of the Manager,
Fertitta Entertainment or any Loan Party is denied, revoked or suspended by any
Governmental Authority, a “License Revocation” shall be deemed to have occurred
on the effective date of such denial, revocation or suspension.

 

25

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity” means, at any date of determination, the sum of Unrestricted cash
and Cash Equivalents of the Borrower and the Subsidiary Guarantors on such date
plus the Manager Reserves on such date plus the Availability on such date.

 

“Liquor Authorities” means, in any jurisdiction in which the Borrower or any of
the Subsidiaries sells and distributes liquor, the applicable alcoholic beverage
commission or other Governmental Authority responsible for interpreting,
administering and enforcing the Liquor Laws.

 

“Liquor Laws” means the Laws applicable to or involving the sale and
distribution of liquor by the Borrower or any of the Subsidiaries in any
jurisdiction, as in effect from time to time, including the policies,
interpretations and administration thereof by the applicable Liquor Authorities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article 2
in the form of a Term Loan, Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Intercreditor
Agreement, (vi) each Letter of Credit Application, (vii) the Intercompany Note,
(viii) other than for the purposes of Section 10.01, the Fee Letter and (ix) the
Management Fee Subordination Agreement.

 

“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.

 

“Management Agreement” means that certain Management Agreement, dated as of the
date hereof, between the Borrower and the Manager.

 

“Management Fee Subordination Agreement” means that certain Subordination of
Management Agreement, dated as of the date hereof, among the Borrower, the
Manager, the Administrative Agent and the “Administrative Agent” under the
Second Lien Credit Agreement.

 

“Manager” means FE GVR Management LLC, a Delaware limited liability company.

 

“Manager Allocation Agreement” means that certain Manager Allocation Agreement,
dated as of the date hereof, between the Borrower and Fertitta Entertainment
(with the Manager and certain Subsidiaries of Fertitta Entertainment joining in
the execution and delivery thereof).

 

“Manager Reserves” means, at any date, amounts that have been designated by the
Manager on behalf of the Borrower and the Subsidiaries in accordance with the
Management Agreement as reserved for use by the Borrower and the Subsidiaries at
such times when Revolving Credit Borrowings cannot be made, including, without
limitation, amounts reserved for Working Capital (as defined in the Management
Agreement) or under the Reserve Fund (as defined in the Management Agreement);
provided that such Manager Reserves shall not at any time exceed $3,000,000.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

26

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means any change, occurrence, event, circumstance or
development that has had or could reasonably be expected to have a material
adverse effect on (a) the business, property, condition (financial or
otherwise), operation or performance of Holdings and the Subsidiaries, taken as
a whole, (b) the ability of the Borrower and the other Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents, (c) the
validity or enforceability of any of the Loan Documents or the rights and
remedies of the Administrative Agent and other Secured Parties or (d) the Liens
in favor of the Administrative Agent on the Collateral or the priority of such
Liens.

 

“Material Contracts” means, collectively, (i) each of the Management Agreement,
the Management Fee Subordination Agreement, the Corporate Cost Allocation
Agreement, the Manager Allocation Agreement, the Tax Sharing Agreement and the
IP License Agreement, (ii) each agreement of Holdings or any of the Subsidiaries
evidencing Indebtedness (other than any intercompany Indebtedness among Holdings
and the Subsidiaries) for borrowed money in an amount equal to or greater than
the Threshold Amount and (iii) each other contract set forth on Schedule
1.01(b), in each case as in effect on the date hereof or as amended, restated,
supplemented or otherwise modified in accordance with the provisions of the Loan
Documents.

 

“Material Nevada Governmental Approval” means any Governmental Approval
(including any Nevada Gaming License) issued by any Governmental Authority
including any agency(ies) of the City of Henderson, Nevada, Clark County,
Nevada; or the State of Nevada, the denial, revocation or suspension of which
could reasonably be expected to have a Material Adverse Effect.

 

“Material Real Property Lease” means (i) any Real Property Lease to a single
Tenant covering 10,000 square feet or more of rentable area and (ii) the
Material Real Property Leases (including all amendments and supplements thereto)
designated as such on Schedule 5.08(f); provided that the Real Property Lease
for the Original Pancake House shall not constitute a Material Real Property
Lease.

 

“Maturity Date” means June 17, 2016, or such earlier date that the Loans become
due as a result of acceleration or otherwise.

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” means, collectively, the mortgages, leasehold mortgages, deeds of
trust, leasehold deeds of trust, trust deeds, leasehold trust deeds, deeds to
secure debt, leasehold deeds to secure debt, hypothecs, debentures or similar
security instruments made by one or more of the Loan Parties in favor of the
Administrative Agent for the benefit of the Secured Parties substantially in the
form of Exhibit H (with such changes as may be customary to account for local
Law matters), and any other mortgages and similar security instruments executed
and delivered pursuant to Section 6.11 or 6.13.

 

“Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).

 

“Mortgaged Properties” has the meaning specified in paragraph (g) of the
definition of “Collateral and Guarantee Requirement.”

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

27

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means:

 

(a)      with respect to the Disposition of any asset by Holdings or any
Subsidiary or any Casualty Event, the remainder, if any, of (i) the sum of cash
and Cash Equivalents received in connection with such Disposition or Casualty
Event (including any cash or Cash Equivalents received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received and, with respect to any Casualty Event, any
insurance proceeds or condemnation awards in respect of such Casualty Event
actually received by or paid to or for the account of Holdings or any
Subsidiary) minus (ii) the sum of (A) the principal amount, premium or penalty,
if any, interest and other amounts on any Indebtedness that is secured by the
asset subject to such Disposition or Casualty Event and that is required to be
repaid (and is timely repaid) in connection with such Disposition or Casualty
Event (other than (x) Indebtedness secured under the Collateral Documents and
(y) Indebtedness under the Second Lien Loan Documents), (B) the reasonable
out-of-pocket expenses (including attorneys’ fees, investment banking fees,
survey costs, title insurance premiums, and related search and recording
charges, transfer taxes, deed or mortgage recording taxes, other customary
expenses and brokerage, consultant and other customary fees) actually incurred
by Holdings or such Subsidiary in connection with such Disposition or Casualty
Event, (C) taxes paid or reasonably estimated to be actually payable in
connection therewith, and (D) any reserve for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and
(y) any liabilities associated with such asset or assets and retained by
Holdings or any Subsidiary after such sale or other Disposition thereof,
including pension and other post-employment benefit liabilities and liabilities
related to environmental matters or against any indemnification obligations
associated with such transaction and it being understood that “Net Cash
Proceeds” shall include any cash or Cash Equivalents (i) received upon the
Disposition of any non-cash consideration received by Holdings or any Subsidiary
in any such Disposition and (ii) upon the reversal (without the satisfaction of
any applicable liabilities in cash in a corresponding amount) of any reserve
described in clause (D) of this clause (a) or, if such liabilities have not been
satisfied in cash and such reserve is not reversed within three hundred and
sixty-five (365) days after such Disposition or Casualty Event, the amount of
such reserve; provided that no such net cash proceeds shall constitute Net Cash
Proceeds under this clause (a) in any fiscal year until the aggregate amount of
all such net cash proceeds in such fiscal year shall exceed $1,500,000 (and
thereafter only net cash proceeds in excess of such amount shall constitute Net
Cash Proceeds under this clause (a));

 

(b)      with respect to the incurrence or issuance of any Indebtedness by
Holdings or any Subsidiary, the excess, if any, of (i) the sum of the cash
received by Holdings or such Subsidiary in connection with such incurrence or
issuance over (ii) the investment banking fees, underwriting discounts,
commissions, costs and other reasonable out-of-pocket expenses and other
customary expenses, incurred by Holdings or such Subsidiary in connection with
such incurrence or issuance; and

 

(c)      with respect to the sale or issuance of any Equity Interests by, or any
capital contribution to, any Person (including any Permitted Equity Issuance),
an amount equal to the excess, if any, of (i) the sum of the cash received by
such Person in connection with such sale, issuance or contribution over (ii) the
investment banking fees, underwriting discounts, commissions, costs and other
reasonable out-of-pocket expenses and other customary expenses, incurred by such
Person in connection with such sale, issuance or contribution.

 

“Nevada Gaming License” means all licenses, consents, permits, approvals,
authorizations, registrations, findings of suitability, franchises and
entitlements issued by any Nevada

 

28

--------------------------------------------------------------------------------


 

Gaming Authority necessary for or relating to the conduct of activities under
the Gaming Laws within the State of Nevada.

 

“New Real Property Lease” has the meaning specified in Section 7.18(a).

 

“Non-Cash Charges” means (a) non-cash losses on asset sales, disposals or
abandonments, (b) any non-cash impairment charge or asset write-off related to
intangible assets, long-lived assets, and investments in debt and equity
securities pursuant to GAAP, (c) all non-cash losses from investments recorded
using the equity method, (d) stock-based awards compensation expense, and
(e) other non-cash charges (provided that if any non-cash charges referred to in
this clause (e) represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA or Excess Cash Flow, as applicable, to
such extent, and excluding amortization of a prepaid cash item that was paid in
a prior period).

 

“Non-Consenting Lenders” has the meaning specified in Section 3.07(d).

 

“Non-Disturbance Agreement” has the meaning specified in Section 7.18(g).

 

“Non-Recurring” means any gain, loss or charge as of any date that (i) did not
occur in the ordinary course of Holdings’ or the Subsidiaries’ business and
(ii) is of a nature and type that has not occurred in the prior two years and is
not reasonably expected to recur in the future.

 

“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

 

“Notice of Intent to Cure” has the meaning specified in Section 6.02(b).

 

“NPL” means the National Priorities List under CERCLA.

 

“NP Opco Credit Agreement” means the Credit Agreement, dated as of June 16,
2011, among NP Opco LLC, the lenders party thereto and Deutsche Bank Trust
Company Americas, as administrative agent.

 

“NP Opco LLC” means NP Opco LLC, a Nevada limited liability company and a
Subsidiary of the Parent.

 

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or any Subsidiary arising under any Loan
Document or otherwise with respect to any Commitment, Loan or Letter of Credit,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising,
(y) obligations of any Loan Party or any Subsidiary arising under any Secured
Hedge Agreement and (z) Cash Management Obligations and including, in each of
clauses (x), (y) and (z), interest, fees and expenses that accrue after the
commencement by or against any Loan Party or Subsidiary of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding at
the rate provided for in the respective Loan Document, regardless of whether
such interest, fees and expenses are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of the Subsidiaries to the extent they have
obligations under the Loan Documents) include (a) the obligation (including
guarantee obligations) to pay principal, premium, interest, Letter of Credit
commissions, reimbursement obligations, charges, expenses, fees,

 

29

--------------------------------------------------------------------------------


 

Attorney Costs, indemnities and other amounts payable by any Loan Party or the
Subsidiaries under any Loan Document and (b) the obligation of any Loan Party or
any of the Subsidiaries to reimburse any amount in respect of any of the
foregoing that any Lender, in its sole discretion, may elect to pay or advance
on behalf of such Loan Party or such Subsidiary.

 

“OFAC” has the meaning specified in Section 5.24(b).

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Credit Agreements” means, collectively, (i) the First Lien Credit
Agreement, dated as of February 16, 2007, among GVR, Bank of America, N.A., as
the administrative agent and a lender, Bank of America Securities, LLC, as sole
lead arranger and sole book manager, and each lender named therein and (ii) the
Second Lien Credit Agreement, dated as of February 16, 2007, among GVR, Bank of
America, N.A., as the administrative agent and a lender, Bank of America
Securities, LLC, as sole lead arranger and joint book manager, Wachovia Capital
Markets, LLC, as joint book manager, and each lender named therein.

 

“Other Taxes” has the meaning specified in Section 3.01(b).

 

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) or Swing Line Loans, as the case may be, occurring
on such date; and (b) with respect to any L/C Obligations on any date, the
aggregate outstanding amount thereof on such date after giving effect to any L/C
Credit Extension occurring on such date and any other changes thereto as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any Letters of Credit (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.

 

“Parent” means Station Casinos LLC, a Nevada limited liability company.

 

“Participant” has the meaning specified in Section 10.07(e).

 

“Patriot Act” has the meaning specified in Section 5.24(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Section 412 of the Code or Section 302 or Title IV of ERISA and is
sponsored or maintained by any Loan Party or any ERISA Affiliate or to which any
Loan Party or any ERISA Affiliate contributes or has an obligation to contribute

 

30

--------------------------------------------------------------------------------


 

or is deemed under Section 4069 of ERISA to have contributed or to have an
obligation to contribute or otherwise to have any liability.

 

“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, exemptions,
qualifications, easements, rights of way, Liens and other rights, privileges and
approvals required under any applicable Law (including, without limitation,
Gaming Permits and permits required under Liquor Laws).

 

“Permitted Encumbrances” has the meaning ascribed thereto in the Acquisition
Agreement (as in effect on March 9, 2011).

 

“Permitted Equity Issuance” means (i) an issuance of Qualified Equity Interests
by the Borrower to Holdings and (ii) any issuance of Qualified Equity Interest
by Holdings to Parent or any Subsidiary of Parent which is the direct parent
company of Holdings in either case so long as the cash proceeds received by
Holdings are contributed to the Borrower.

 

“Permitted Lien” means each Lien permitted under Section 7.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, replacement, refunding, renewal or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, replaced, refunded,
renewed or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
replacement, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, replacement, refunding, renewal
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, (c) other than with respect
to a Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Default or Event of Default shall have
occurred and be continuing, and (d) if such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is Indebtedness permitted
pursuant to Section 7.03(b), (i) to the extent such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, replacement,
refunding, renewal or extension is subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended, (ii) to the extent such Indebtedness
being modified, refinanced, replaced, refunded, renewed or extended is secured
by Liens that are subordinated to the Liens securing the Obligations, such
modification, refinancing, replacement, refunding, renewal or extension is
unsecured or secured by Liens that are subordinated to the Liens securing the
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation (including any intercreditor or similar agreements) governing
the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended, (iii) the terms and conditions of any such modified, refinanced,
replaced, refunded, renewed or extended Indebtedness, taken as a whole, are not
materially less favorable to the interests of the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended; provided that a certificate of a Responsible Officer of
Holdings delivered to the Administrative Agent at least five Business Days prior
to the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness and drafts
of the documentation relating thereto, stating that Holdings has determined in
good faith that such terms and conditions satisfy

 

31

--------------------------------------------------------------------------------


 

the foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Holdings within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees) and (iv) such modification, refinancing, replacement, refunding,
renewal or extension is incurred by the Person who is the obligor of the
Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party.

 

“Pledge Agreement” means, collectively, the Pledge Agreement executed by
Holdings, the Borrower and the Subsidiary Guarantors, substantially in the form
of Exhibit G-2, together with each other Pledge Agreement Supplement executed
and delivered pursuant to Section 6.11.

 

“Pledge Agreement Supplement” has the meaning specified in the Pledge Agreement.

 

“Pre-Opening Expenses” means, with respect to any fiscal period, the amount of
expenses (other than Consolidated Interest Expense) classified as ‘pre-opening
expenses” on the applicable financial statements of Holdings and the
Subsidiaries for that period, prepared in accordance with GAAP consistently
applied.

 

“Prime Lending Rate” means, for any day, the “U.S. Prime Lending Rate” as
published in The Wall Street Journal for such day; each change in the Prime
Lending Rate shall be effective on the date such change is effective.  The Prime
Lending Rate is not necessarily the lowest rate charged by any financial
institution to its customers.

 

“PropCo Credit Agreement” means that certain Credit Agreement, dated as June 16,
2011, among the Parent, the lenders party thereto and Deutsche Bank AG Cayman
Islands Branch, as administrative agent.

 

“Pro Rata Share” means (i) with respect to each Revolving Credit Lender at any
time, a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Revolving Credit Lender at such time and the denominator of which is the
amount of the Aggregate Revolving Credit Commitments at such time; provided that
if such Revolving Credit Commitment has been terminated, then the Pro Rata Share
of each Revolving Credit Lender shall be determined based on the Pro Rata Share
of such Revolving Credit Lender immediately prior to such termination and after
giving effect to any subsequent assignments made pursuant to the terms hereof; 
provided, further, that in the case of Section 2.14 when a Defaulting Lender
shall exist, “Pro Rata Share” shall mean the percentage of the Aggregate
Revolving Credit Commitments (disregarding any Defaulting Lender’s Revolving
Credit Commitment) represented by such Revolving Credit Lender’s Revolving
Credit Commitment, and (ii) with respect to each Term Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the aggregate outstanding principal amount of the
Terms Loans of such Term Lender at such time and the denominator of which is the
aggregate outstanding principal amount of all Term Loans of all Term Lenders at
such time.

 

“Projections” has the meaning set forth in Section 6.01(d).

 

32

--------------------------------------------------------------------------------


 

“Purchased Assets” has the meaning ascribed thereto in the Acquisition
Agreement.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified IPO” means (i) in the case of Parent or any direct or indirect parent
company of Parent or Holdings, a “Qualified Public Offering” as defined in the
Equityholders Agreement, dated as of the date hereof, among Station Holdco LLC
and each holder of Equity Interests thereof, VoteCo and each holder of Equity
Interests thereof, Parent and its Subsidiaries and the Fertitta Brothers, as in
effect on the Closing Date (as if each reference to “Newco” in such definition
were a reference to either Parent or any direct or indirect parent of Parent or
Holdings) and (ii) in the case of Holdings, a bona fide underwritten primary
public offering of common stock of Holdings pursuant to a registration statement
(other than on Form S-8 or any other form relating to securities issuable under
any benefit plan of Holdings) that is declared effective by the SEC and results
in Net Cash Proceeds received by Holdings (which are contributed to the
Borrower) of at least $75,000,000.

 

“Real Property” means all Mortgaged Properties and all other real property
(including land, improvements and fixtures) owned or leased from time to time by
any of the Borrower or any Subsidiary.

 

“Real Property Lease” means any lease, sublease or sub-sublease, letting,
license, concession or other agreement (whether written or oral and whether now
or hereafter in effect), pursuant to which any Person is granted by the Borrower
or any Subsidiary a possessory interest in, or right to use or occupy all or any
portion of any space in any Mortgaged Property, and every modification,
amendment or other agreement relating to such lease, sublease, sub-sublease, or
other agreement entered into in connection with such lease, sublease,
sub-sublease, or other agreement and every guarantee of  the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto.

 

“Real Property Lease Modification” has the meaning specified in Section 7.18(a).

 

“Real Property Leasing Standards” means the standards set forth on Schedule
5.08(f).

 

“Refinanced Term Loans” has the meaning specified in Section 10.01.

 

“Register” has the meaning specified in Section 10.07(d).

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Person” means, as to any Person, any of such Person’s employees,
directors, officers or shareholders.

 

“Rents” means all rents, rent equivalents, moneys payable as damages or in lieu
of rent or rent equivalents, royalties (including, without limitation, all oil
and gas or other mineral royalties and

 

33

--------------------------------------------------------------------------------


 

bonuses), income, receivables, receipts, revenues, deposits (including, without
limitation, security, utility and other deposits), accounts, cash, issues,
profits, charges for services rendered, and other consideration of whatever form
or nature received by or paid to or for the account of or benefit of Borrower or
a Subsidiary from any and all sources arising from or attributable to a
Mortgaged Property, including, but not limited to the Real Property Leases.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Repricing Event” means (i) any prepayment or repayment of Term Loans with the
proceeds of, or any conversion of Term Loans into, any new or replacement
tranche of term loans (whether under this Agreement or otherwise) bearing
interest with an Effective Yield less than the Effective Yield applicable to the
Term Loans (as such comparative yields are determined by the Administrative
Agent) and (ii) any amendment or other modification or waiver to this Agreement
which effectively reduces the Effective Yield (as determined by the
Administrative Agent) applicable to the Term Loans. Any such determination by
the Administrative Agent as contemplated by preceding clauses (i) and (ii) shall
be conclusive and binding on the Borrower and all Lenders holding Term Loans,
absent manifest error.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, vice
president, principal accounting officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Closing Date, any secretary or assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of Holdings or
any of the Subsidiaries, that such cash or Cash Equivalents (i) appears (or
would be required to appear) as “restricted” on a consolidated balance sheet of
Holdings or of any such Subsidiary (unless such appearance is related to (x) the
Loan Documents or Liens created thereunder or (y) the Second Lien Loan Documents
or Liens created thereunder), (ii) are subject to any Lien in favor of any
Person other than the Administrative Agent for the benefit of the Secured
Parties (or the L/C Issuer or the Swing Line Lender, as applicable) or as
permitted by clause (ii) of Section 7.01(a), Section 7.01(q) and clauses (i) and
(ii) of Section 7.01(r), (iii) constitute Cage Cash, (iv) constitute Manager
Reserves, (v) is subject to pledge pursuant to the L/C Back-Stop Arrangements,
or (vi) are maintained in a cash collateral account pursuant to
Section 2.05(b)(ii)(C).

 

34

--------------------------------------------------------------------------------


 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any stockholders, partners or members (or the equivalent Persons thereof) of
Holdings, the Borrower or any Subsidiary or any option, warrant or other right
to acquire any such Equity Interests in Holdings, the Borrower or any
Subsidiary.  For the avoidance of doubt, (i) payments made by Holdings or the
Borrower to the Manager pursuant to, and in accordance with, the Management
Agreement and (ii) payments made pursuant to, and in accordance with, the
Corporate Cost Allocation Agreement, the Manager Allocation Agreement or the Tax
Sharing Agreement, in each case, shall not constitute Restricted Payments.

 

“Revolving Credit Availability” means, at any time, the amount by which the
Aggregate Revolving Credit Commitments at such time exceed the sum of (A) the
Outstanding Amount of Revolving Credit Loans at such time and (B) the
Outstanding Amount of L/C Obligations at such time.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to any Revolving Credit Lender, its
obligation (subject to the terms and conditions of this Agreement) to (a) make
Revolving Credit Loans to the Borrower from time to time on or after the Closing
Date pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations
in respect of Letters of Credit, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth, and opposite such Lender’s name, on Schedule
1.01(a) under the caption “Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.  The Aggregate Revolving Credit Commitments as of the Closing Date is
$10,000,000, as such amount may be reduced from time to time in accordance with
the terms of this Agreement.

 

“Revolving Credit Exposure” means, at any time, as to each Revolving Credit
Lender, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans at such time and its Pro Rata Share of the L/C
Obligations and the Swing Line Obligations at such time.

 

“Revolving Credit Facility” means, at any time, the amount of the Aggregate
Revolving Credit Commitments at such time.

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time (or, after the termination thereof, Revolving
Credit Exposure at such time).

 

“Revolving Credit Loan” has the meaning provided in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2, evidencing the aggregate Indebtedness of the Borrower to such
Revolving Credit Lender resulting from the Revolving Credit Loans made by such
Revolving Credit Lender.

 

“Revolving Obligations” means all Obligations (other than Obligations under
clauses (y) and (z) of the first sentence of the definition of “Obligations”)
relating to the Revolving Credit Loans, Swing Line Loans, Letters of Credit
(including L/C Obligations) and the Revolving Credit Commitments.

 

35

--------------------------------------------------------------------------------


 

“Rollover Amount” has the meaning set forth in Section 7.16(b).

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Sale Order” means those elements of an order confirming the GVR Plan of
Reorganization that complies with the provisions of this Agreement (including
Section 4.01(c)) authorizing, among other things, the sale of the Purchased
Assets to the Borrower.

 

“Scheduled Term Loan Repayment” has the meaning provided in Section 2.07(a).

 

“Scheduled Term Loan Repayment Date” has the meaning provided in
Section 2.07(a).

 

“SCI” means Station Casinos, Inc., a Nevada corporation.

 

“SCI Plan of Reorganization” means the plan of reorganization filed by SCI with
the Bankruptcy Court on July 28, 2010  (Docket No. 1863) and confirmed (and
modified) pursuant to an order entered on August 27, 2010   (Docket No. 2039).

 

“SCI Plan of Reorganization Effective Date” means the date on which the SCI Plan
of Reorganization shall have become effective in accordance with the terms and
conditions of the SCI Plan of Reorganization.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof, among Holdings, the Borrower, the lenders thereunder and
Jefferies Finance, as administrative agent thereunder, as the same may be
amended (including any amendment and restatement thereof), supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement and the
related guaranties, pledge agreements, security agreements, mortgages, notes and
other agreements and instruments entered into in connection with the Second Lien
Credit Agreement, in each case as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.

 

“Second Lien Loans” means the term loans incurred under the Second Lien Credit
Agreement.

 

“Secured Hedge Agreement” means any Swap Contract permitted under Article 7 that
is entered into by and between the Borrower or any Subsidiary and any Hedge
Bank, except to the extent that the parties thereto agree in writing that such
Swap Contract shall not be secured by any Liens on the Collateral and such
parties have delivered such writing to the Administrative Agent.

 

“Secured Obligations” means all Obligations secured under the Collateral
Documents.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each L/C Issuer, the Swing Line Lender, the Hedge Banks, the Cash Management
Banks, the Supplemental

 

36

--------------------------------------------------------------------------------


 

Administrative Agent and each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means, collectively, the Security Agreement executed by
Holdings, the Borrower and the Subsidiary Guarantors, substantially in the form
of Exhibit G-1, together with each other Security Agreement Supplement executed
and delivered pursuant to Section 6.11.

 

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

 

“Shareholder Subordinated Notes” has the meaning provided in Section 7.03(h).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person has not, does not intend to, and does not believe that
it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Default” means any Default or Event of Default under Section 8.01(a),
(f) or (g).

 

“Specified Representations” means the representations and warranties set forth
in Sections 5.01, 5.02, 5.03, 5.04, 5.14 and 5.17.

 

“Station Holdco LLC” means Station Holdco LLC, a Delaware limited liability
company and an Affiliate of the Parent.

 

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentage (including any marginal, special,
emergency or supplemental reserves) applicable on the interest rate
determination date (expressed as a decimal) established by the Board and
applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency Liabilities (as defined in Regulation D of the Board).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person.  Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

 

“Subsidiary Guarantor” means each Subsidiary (other than the Borrower) that is
party to the Guaranty.

 

37

--------------------------------------------------------------------------------


 

“Substitute Lender” has the meaning specified in Section 10.23(a).

 

“Supermajority Lenders” means those Lenders which would constitute the Required
Lenders under, and as defined in, this Agreement if the reference to “more than
50%” contained therein were changed to “at least 66 2/3%.”

 

“Supplemental Administrative Agent” has the meaning specified in
Section 9.13(a) and “Supplemental Administrative Agents” shall have the
corresponding meaning.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contract has been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined by the Borrower as
the mark-to-market value(s) for such Swap Contract, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

 

“Swing Line Lender” means the Administrative Agent, in its capacity as provider
of Swing Line Loans, or any successor swing line lender hereunder (subject to
Section 10.07(i)).

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Exposure” means, at any time, the Swing Line Obligations at
such time. The Swing Line Loan Exposure of any Revolving Credit Lender at any
time shall be its Pro Rata Share of the Swing Line Obligations at such time.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

38

--------------------------------------------------------------------------------


 

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3,
evidencing the aggregate Indebtedness of the Borrower to the Swing Line Lender
resulting from the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

 

“Swing Line Sublimit” means an amount equal to the amount of the Aggregate
Revolving Credit Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Revolving Credit Commitments.

 

“Syndication Agent” means Jefferies Finance.

 

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, entered into by Parent and its Subsidiaries.

 

“Taxes” has the meaning specified in Section 3.01(a).

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of any Mortgaged Property, other than Holdings or any Subsidiary and its
respective employees and agents.

 

“Term Lender” means, at any time, any Lender that has an outstanding Term Loan
at such time.

 

“Term Loan” has the meaning specified in Section 2.01(a).

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a).

 

“Term Loan Commitment” means, for each Term Lender, the amount set forth
opposite such Term Lender’s name in Schedule 1.01(a) directly below the column
entitled “Term Loan Commitment,” as the same may be terminated pursuant to
Section 2.01 and/or Article 8.

 

“Term Loan Facility” means all outstanding Term Loans made hereunder.

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns in substantially the form of Exhibit C-1, evidencing
the aggregate Indebtedness of the Borrower to such Term Lender resulting from
the Term Loans held by such Term Lender.

 

“Test Period” means, for any determination under this Agreement, the four
consecutive fiscal quarters of Holdings then last ended (but determined as if
Holdings and the Subsidiaries were in existence throughout such period prior to
the Closing Date).

 

“Threshold Amount” means $5,000,000.

 

“Total Leverage Ratio” means, with respect to Holdings and the Subsidiaries on a
consolidated basis, for any Test Period, the ratio of (a) Consolidated Total
Debt as of the last day of such Test Period to (b) Consolidated EBITDA for such
Test Period.

 

39

--------------------------------------------------------------------------------


 

“Total Outstandings” means, at any time, the aggregate Outstanding Amount of all
Loans and all L/C Obligations at such time.

 

“Transaction” means, collectively, (i) the Acquisition and the other
transactions contemplated by the Acquisition Agreement, (ii) the consummation of
the Equity Contribution, (iii) the execution, delivery and performance by each
Loan Party of the Second Lien Loan Documents to which it is a party, the
incurrence of the Second Lien Loans on the Closing Date and the use of proceeds
thereof, (iv) the execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party, the incurrence of Loans on the Closing
Date and the use of proceeds thereof and (v) the payment of all fees and
expenses in connection with the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Loan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“Unfunded Pension Liability” of any Pension Plan means the amount, if any, of
the excess of a Pension Plan’s benefit liabilities under Section 4001(a)(16) of
ERISA, over the current value of such plan’s assets, determined in accordance
with the assumptions used for funding the Pension Plan pursuant to Section 412
of the Code for the applicable plan year (excluding any accrued but unpaid
contributions).

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

“Unrestricted” means, when referring to cash or Cash Equivalents of Holdings or
any of the Subsidiaries, that such cash or Cash Equivalents are not Restricted
(it being understood for avoidance of doubt, that (i) Cage Cash and (ii) Manager
Reserves shall not be included in any calculation of “Unrestricted cash and Cash
Equivalents”).

 

“Unsuitable Lender” has the meaning specified in Section 10.23(a).

 

“U.S. Lender” has the meaning set forth in Section 10.15(b).

 

“VoteCo” means Station Voteco LLC, a Delaware limited liability company and an
Affiliate of the Parent.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and

 

40

--------------------------------------------------------------------------------


 

(y) shares issued to foreign nationals to the extent required by applicable Law)
are owned by such Person and/or by one or more wholly owned Subsidiaries of such
Person.

 

“Withdrawal Period” has the meaning specified in Section 10.23(b).

 

SECTION 1.02.          Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

 

(b)           The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

 

(c)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(A)   The terms “include,” “includes” and “including” are each by way of example
and not limitation and shall be deemed to be followed by the phrase “without
limitation.”

 

(B)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(d)           In the computation of periods of time from a specified date to a
later specified date, unless otherwise specified herein, the word “from” means
“from and including”; the words “to” and “until” each mean “to but excluding”;
and the word “through” means “to and including.”

 

(e)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(f)            The words “asset” and “property” shall be construed as having the
same meaning and effect and to refer to any and all rights and interests in
tangible and intangible assets and properties of any kind whatsoever, whether
real, personal or mixed, including cash, securities, Equity Interests, accounts
and contract rights.

 

(g)           The words “to the knowledge of the Borrower” or “to the knowledge
of Holdings” mean, when modifying a representation, warranty or other statement,
that the fact or situation described therein is known by a Responsible Officer
of the Borrower or Holdings, as applicable, or with the exercise of reasonable
due diligence under the circumstances (in accordance with the standards of what
a reasonable Person in similar circumstances would have done) would have been
known by a Responsible Officer of the Borrower or Holdings, as applicable.

 

SECTION 1.03.          Accounting Terms.  (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders); provided that, except as otherwise specifically
provided herein, all computations of Excess Cash Flow, and all computations and
all definitions (including accounting

 

41

--------------------------------------------------------------------------------


 

terms) used in determining compliance with Sections 7.11 and 7.16, and the Total
Leverage Ratio and the Fixed Charge Coverage Ratio, in each case shall utilize
GAAP and policies in conformity with those used to prepare the audited financial
statements of GVR for the fiscal year of GVR ended on December 31, 2010.

 

(b) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of Holdings, the Borrower
or any of their respective Subsidiaries at “fair value”, as defined therein.

 

SECTION 1.04.          Rounding.  Any financial ratios required to be maintained
by Holdings pursuant to this Agreement (or required to be satisfied in order for
a specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.05.          References to Agreements, Laws, etc.  Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, amendments and restatements,
extensions, supplements, reaffirmations and other modifications thereto, but
only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, reaffirmations and other modifications
are permitted by any Loan Document; and (b) references to any Law shall include
all statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Law.

 

SECTION 1.06.          Times of Day.  Unless otherwise specified, all references
herein to times of day shall be references to the time of day in New York, New
York (daylight savings or standard, as applicable).

 

SECTION 1.07.          Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of “Interest Period”)
or performance shall extend to the immediately succeeding Business Day.

 

ARTICLE 2

 

The Commitments and Credit Extensions

 

SECTION 2.01.          The Loans.

 

(a)           The Term Loans.  Subject to and upon the terms and conditions set
forth herein, each Lender with a Term Loan Commitment severally agrees to make a
term loan or term loans (each, a “Term Loan” and, collectively, the “Term
Loans”) to the Borrower, which Term Loans (i) shall be incurred pursuant to a
single drawing on the Closing Date, (ii) shall be denominated in Dollars,
(iii) except as hereinafter provided, shall, at the option of the Borrower, be
incurred and maintained as, and/or converted into, Base Rate Loans or Eurodollar
Loans and (iv) shall be made by each such Lender in that aggregate principal
amount which does not exceed the Term Loan Commitment of such Lender on the
Closing Date.  Once repaid, Term Loans incurred hereunder may not be
reborrowed.  On the Closing Date

 

42

--------------------------------------------------------------------------------


 

and after giving effect to the making of the Term Loans on such date, each
Lender’s Term Loan Commitment shall terminate

 

(b)           The Revolving Credit Borrowings.  Subject to and upon the terms
and conditions set forth herein, each Revolving Credit Lender severally agrees
to make revolving loans to the Borrower as elected by the Borrower pursuant to
Section 2.02 (each such revolving loan, a “Revolving Credit Loan”) from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided that after giving effect to any Revolving Credit
Borrowing, the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender, plus such Revolving Credit Lender’s Pro Rata Share of
the Outstanding Amount of all L/C Obligations, plus such Revolving Credit
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall
not exceed such Revolving Credit Lender’s Revolving Credit Commitment.  Within
the limits of each Revolving Credit Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Loans, as further provided herein.

 

SECTION 2.02.          Borrowings, Conversions and Continuations of Loans.

 

(a)           Each Revolving Credit Borrowing, each Term Loan Borrowing, each
conversion of Term Loans or Revolving Credit Loans from one Type to the other,
and each continuation of Eurodollar Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent
(i) not later than 12:30 p.m. three (3) Business Days prior to the requested
date of any Borrowing of Eurodollar Loans or continuation thereof or any
conversion of Base Rate Loans to Eurodollar Loans, and (ii) not later than
12:30 p.m. New York time one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans or conversion of any Eurodollar Loans to Base Rate
Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Loans shall be in a principal amount of at least
$250,000 (in the case of Revolving Credit Loans) or $5,000,000 (in the case of
Term Loans). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of at least
$250,000 (in the case of Revolving Credit Loans) or $5,000,000 (in the case of
Term Loans or, if less, the then remaining aggregate outstanding principal
amount of Term Loans).  Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Revolving Credit
Borrowing, a Term Loan Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or fails
to give a timely notice requesting a conversion or continuation, then the
applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Loans.  If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Loans in any such Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

 

(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Class of Loans, and if

 

43

--------------------------------------------------------------------------------


 

no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a).  In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Committed Loan Notice.  Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided that if, on the date the
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are Swing Line Loans or L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

 

(c)           Except as otherwise provided herein, a Eurodollar Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.  During the existence of (x) any Event of
Default under Section 8.01(f), no Loans may be converted to or continued as
Eurodollar Loans and (y) any other Event of Default, the Administrative Agent or
the Required Lenders may require that no Loans may be converted to or continued
as Eurodollar Loans.

 

(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Loans upon determination of such interest rate.  The determination of
the Adjusted LIBO Rate by the Administrative Agent shall be conclusive in the
absence of manifest error.

 

(e)           After giving effect to all Revolving Credit Borrowings, all Term
Loan Borrowings, all conversions of Term Loans or Revolving Credit Loans from
one Type to the other, and all continuations of Term Loans or Revolving Credit
Loans as the same Type, there shall not be more than six (6) Interest Periods in
effect.

 

(f)            The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.

 

SECTION 2.03.          Letters of Credit.

 

(a)           The Letter of Credit Commitment.  (i) Subject to and upon the
terms and conditions set forth herein, (A) each L/C Issuer agrees, in reliance
upon the agreements of the other Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
and including the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit on a sight basis for the account of the Borrower
(provided, that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower; provided, further, to the extent that any such Subsidiary is not a
Loan Party, such Letter of Credit shall be deemed an Investment in such
Subsidiary and shall only be issued so long as it is permitted under
Section 7.02) and to amend or renew Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit, and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit

 

44

--------------------------------------------------------------------------------


 

Extension with respect to any Letter of Credit, and no Revolving Credit Lender
shall be obligated to participate in any Letter of Credit if as of the date of
such L/C Credit Extension, (x) the Revolving Credit Exposure of any Revolving
Credit Lender would exceed such Revolving Credit Lender’s Revolving Credit
Commitment or (y) the Outstanding Amount of the L/C Obligations would exceed the
Letter of Credit Sublimit.  Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

 

(ii)         An L/C Issuer shall be under no obligation to issue, renew, extend
or amend any Letter of Credit if:

 

(A)   any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

 

(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless the Required Lenders have approved such expiry date;

 

(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or

 

(D)   the issuance of such Letter of Credit would violate any Laws binding upon
such L/C Issuer.

 

(iii)        An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.  (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 12:30 p.m. at
least five (5) Business Days prior to the proposed issuance date or date of
amendment, as the case may be; or, in each case, such later date and time as the
relevant L/C Issuer may agree in a particular instance in its sole discretion. 
In the case of a request for an initial issuance of a Letter of Credit, such
Letter of Credit Application shall specify in form and detail

 

45

--------------------------------------------------------------------------------


 

reasonably satisfactory to the relevant L/C Issuer:  (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof; (c) the expiry date thereof; (d) the name and address of the
beneficiary thereof; (e) the documents to be presented by such beneficiary in
case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (g) such
other matters as the relevant L/C Issuer may reasonably request.  In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof.  Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be.  Immediately upon the issuance of each
Letter of Credit, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant L/C Issuer
a risk participation in such Letter of Credit in an amount equal to the product
of such Revolving Credit Lender’s Pro Rata Share times the amount of such Letter
of Credit.

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each twelve
month period (commencing with the date of issuance of such Letter of Credit) by
giving prior notice to the beneficiary thereof not later than a day (the
“Nonrenewal Notice Date”) in each such twelve month period to be agreed upon at
the time such Letter of Credit is issued.  Unless otherwise directed by the
relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal.  Once an Auto-Renewal
Letter of Credit has been issued, the Lenders shall be deemed to have authorized
(but may not require) the relevant L/C Issuer to permit the renewal of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided that the relevant L/C Issuer shall not permit
any such renewal if (A) the relevant L/C Issuer has determined that it would
have no obligation at such time to issue such Letter of Credit in its renewed
form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by telephone or in writing) on or before the day that is five (5) Business Days
before the Nonrenewal Notice Date from the Administrative Agent, any Revolving
Credit Lender or the Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied.

 

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the relevant L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.  (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the

 

46

--------------------------------------------------------------------------------


 

relevant L/C Issuer shall notify promptly the Borrower and the Administrative
Agent thereof.  Not later than 3:00 p.m. on the Business Day on which any
payment is made by an L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing, together
with interest on the amount so paid or disbursed by such L/C Issuer, to the
extent not reimbursed on the date of such payment or disbursement.  If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Appropriate Lender’s Pro Rata Share thereof.  In such event, the
Borrower shall be deemed to have requested a Revolving Credit Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans but subject to the
amount of the unutilized portion of the Revolving Credit Commitments of the
Appropriate Lenders and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice).  Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)         Each Appropriate Lender (including any Revolving Credit Lender
acting as an L/C Issuer) shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the relevant L/C Issuer, in Dollars, at the Administrative Agent’s
Office for payments in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount. 
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the relevant L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Appropriate Lender’s payment to the Administrative Agent for the account of the
relevant L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03.

 

(iv)       Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Revolving Credit Lender’s Pro Rata Share of such amount shall be solely for the
account of the relevant L/C Issuer.

 

(v)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Credit Lender may have against the relevant L/C Issuer, the Borrower or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default or an Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to

 

47

--------------------------------------------------------------------------------


 

make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice).  No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

(vi)       If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.03(c) by the time specified in Section 2.03(c)(ii),
such L/C Issuer shall be entitled to recover from such Revolving Credit Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to (i) from the date such payment is required through the first
Business Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Base Rate Loans.  A certificate of the
relevant L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)           Repayment of Participations.  (i) If, at any time after an L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Revolving Credit Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Pro Rata Share thereof (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Revolving Credit Lender’s L/C Advance was outstanding) in the same funds as
those received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to (i) from the date of such demand through
the first Business Day thereafter, the Federal Funds Rate from time to time in
effect and (ii) thereafter, the rate applicable to Base Rate Loans.

 

(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that Holdings or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the relevant L/C
Issuer or any other Person, whether in connection with this

 

48

--------------------------------------------------------------------------------


 

Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)        any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or

 

(vi)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;

 

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential,
special, exemplary or indirect damages, claims in respect of which are waived by
the Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision) when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof.

 

(f)            Role of L/C Issuers.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any draft, demand,
certificate or other document expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted unless taken or omitted with gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision); or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application.  The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but

 

49

--------------------------------------------------------------------------------


 

only to the extent, of any direct, as opposed to consequential, special,
indirect or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful or grossly negligent failure to pay under any
Letter of Credit after the presentation to it by the beneficiary of a draft,
demand, certificate or other document strictly complying with the terms and
conditions of a Letter of Credit (in each case, as determined by a court of
competent jurisdiction in a final and non-appealable decision).  In furtherance
and not in limitation of the foregoing, each L/C Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)           Cash Collateral.  (i) If an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing and the conditions set forth in Section 4.02 to a Revolving
Credit Borrowing cannot then be met, (ii) if, as of the Letter of Credit
Expiration Date, any Letter of Credit may for any reason remain outstanding and
partially or wholly undrawn, (iii) if any Event of Default occurs and is
continuing and the Administrative Agent or the Required Lenders, as applicable,
require the Borrower to Cash Collateralize the L/C Obligations pursuant to
Section 8.02(c), (iv) an Event of Default set forth under Section 8.01(f) occurs
and is continuing or (v) any L/C Obligation is required to be Cash
Collateralized pursuant to Section 2.05(b), 2.06(b) or 2.14, then the Borrower
shall Cash Collateralize the then Outstanding Amount (or, in the case of
preceding clause (v), the portion thereof) of all L/C Obligations (in an amount
equal to (x) in the case of immediately preceding clauses (i) through (iv), such
Outstanding Amount determined as of the date of such Event of Default, such L/C
Borrowing or the Letter of Credit Expiration Date, as the case may be, or (y) in
the case of immediately preceding clause (v), the portion of such Outstanding
Amount as may be required pursuant to Section 2.05(b), 2.06(b) or 2.14, as the
case may be), and shall do so not later than 2:00 p.m. on (x) in the case of the
immediately preceding clauses (i) through (iii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:30 p.m. or (2) if clause (1) above does not apply, the Business Day
immediately following the day that the Borrower receives such notice and (y) in
the case of the immediately preceding clause (iv), the Business Day on which an
Event of Default set forth under Section 8.01(f) occurs or, if such day is not a
Business Day, the Business Day immediately succeeding such day.  For purposes
hereof, “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the relevant L/C Issuer and the
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
(“Cash Collateral”) pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and the relevant L/C Issuer (which
documents are hereby consented to by the Lenders).  Derivatives of such term
have corresponding meanings.  The Borrower hereby grants to the Administrative
Agent, for the benefit of the L/C Issuers and the Lenders, a security interest
in all such cash, deposit accounts and all balances therein and all proceeds of
the foregoing.  Cash Collateral shall be maintained in the Cash Collateral
Account and may be invested in readily available Cash Equivalents.  If at any
time the Administrative Agent determines that any funds held as Cash Collateral
are subject to any right or claim of any Person other than the Administrative
Agent (on behalf of the Secured Parties) or that the total amount of such funds
is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the Cash
Collateral Account as aforesaid, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim.  Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer.  To the extent the amount of any Cash Collateral exceeds the then
Outstanding

 

50

--------------------------------------------------------------------------------


 

Amount of such L/C Obligations and so long as no Event of Default has occurred
and is continuing, the excess shall be refunded to the Borrower.

 

(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Pro Rata Share a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate for
Revolving Credit Loans that are maintained as Eurodollar Loans, times the daily
maximum amount then available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit, if
such maximum amount increases periodically pursuant to the terms of such Letter
of Credit); provided that the Defaulting Lender’s Pro Rata Share of a Letter of
Credit fee accruing during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower,
so long as such Lender shall be a Defaulting Lender, except to the extent that
such Letter of Credit fee shall otherwise have been due and payable by the
Borrower prior to such time; provided, further, that no Defaulting Lender shall
be entitled to its Pro Rata Share of a Letter of Credit fee accruing after such
Lender became a Defaulting Lender, so long as such Lender shall be a Defaulting
Lender.  Such Letter of Credit fees shall be computed on a quarterly basis in
arrears.  Such Letter of Credit fees shall be due and payable in Dollars on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  If there is any
change in the Applicable Rate during any fiscal quarter of the Borrower, the
daily maximum amount of each Letter of Credit shall be computed and multiplied
by the Applicable Rate separately for each period during such fiscal quarter
that such Applicable Rate was in effect.

 

(i)            Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it equal
to 0.25% per annum (but in no event less than $500) of the daily maximum amount
then available to be drawn under such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit, if such maximum
amount increases periodically pursuant to the terms of such Letter of Credit). 
Such fronting fees shall be (x) computed on a quarterly basis in arrears and
(y) due and payable on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand.  In addition, the Borrower shall pay directly to each L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable within ten (10) Business Days of
demand and are nonrefundable.

 

(j)            Conflict with Letter of Credit Application.  Notwithstanding
anything else to the contrary in this Agreement, in the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

 

(k)           Addition of an L/C Issuer.  A Revolving Credit Lender may become
an additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender.  The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

 

SECTION 2.04.          Swing Line Loans.

 

(a)           The Swing Line Loans.  Subject to and upon the terms and
conditions set forth herein, the Swing Line Lender agrees to make revolving
loans (each such revolving loan, a “Swing Line Loan”) to the Borrower from time
to time on any Business Day during the Availability Period in an

 

51

--------------------------------------------------------------------------------


 

aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Revolving Credit Lender’s Revolving Credit Commitment;
provided that after giving effect to any Swing Line Loan, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations, plus such Revolving Credit Lender’s Pro Rata Share of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan.  Within the foregoing limits, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04. 
Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon the making of
a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Credit Lender’s Pro Rata Share times the amount of such Swing
Line Loan.

 

(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone.  Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day.  Each such telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower.  Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof.  Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swing Line Borrowing (A) directing the Swing Line Lender not to make such Swing
Line Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than
5:00 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.

 

(c)           Refinancing of Swing Line Loans.  (i) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Revolving Credit Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02.  The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share of the
amount specified in such Committed Loan Notice available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s

 

52

--------------------------------------------------------------------------------


 

Office not later than 1:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)        If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to (i) from the date such payment is required through the first Business
Day thereafter, the Federal Funds Rate from time to time in effect and
(ii) thereafter, the rate applicable to Revolving Credit  Loans that are
maintained as Base Rate Loans.  A certificate of the Swing Line Lender submitted
to any Revolving Credit Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

(iv)       Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Revolving Credit Lender’s obligation to make Revolving Credit
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02 (but its obligation to fund its risk participation pursuant to this
Section 2.04(c) is not subject to the conditions set forth in Section 4.02).  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d)           Repayment of Participations.  (i) At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Revolving Credit Lender
its Pro Rata Share of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay

 

53

--------------------------------------------------------------------------------


 

to the Swing Line Lender its Pro Rata Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to (i) from the date of
such demand through the first Business Day thereafter, the Federal Funds Rate
from time to time in effect and (ii) thereafter, the rate applicable to
Revolving Credit Loans that are maintained as Base Rate Loans.  The
Administrative Agent will make such demand upon the request of the Swing
Line Lender.

 

(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.

 

SECTION 2.05.          Prepayments.

 

(a) Optional.  (i) The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty (except as provided in
Section 2.09(c)); provided that (1) such notice must be received by the
Administrative Agent not later than 12:30 p.m. (A) three (3) Business Days prior
to any date of prepayment of Eurodollar Loans and (B) (x) with respect to Term
Loans, one (1) Business Day prior to any date of prepayment of Base Rate Loans
and (y) with respect to Revolving Credit Loans, on the date of prepayment of
Base Rate Loans; (2) each partial prepayment of Term Loans pursuant to this
Section 2.05(a) shall be in an aggregate principal amount of at least $1,000,000
(or such lesser amount as is acceptable to the Administrative Agent in any given
case) and (y) each partial prepayment of Revolving Loans pursuant to this
Section 5.01(a)(i) shall be in an aggregate principal amount of at least
$250,000 (or such lesser amount as is acceptable to the Administrative Agent),
provided that if any partial prepayment of Eurodollar Loans made pursuant to any
Borrowing shall reduce the outstanding principal amount of Eurodollar Loans made
pursuant to such Borrowing to an amount less than $5,000,000 (in the case of
Term Loans) or $250,000 (in the case of Revolving Loans), then such Borrowing
may not be continued as a Borrowing of Eurodollar Loans (and same shall
automatically be converted into a Borrowing of Base Rate Loans) and any election
of an Interest Period with respect thereto given by the Borrower shall have no
force or effect and (3) each prepayment of Term Loans pursuant to this
Section 2.05(a)(i) shall be applied to reduce the then remaining Scheduled Term
Loan Repayments on a pro rata basis (based upon the then remaining principal
amount of each such Scheduled Term Loan Repayment after giving effect to all
prior reductions thereto).  Each such notice shall specify the date and amount
of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.  The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Loan
shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to Section 3.05.  Each prepayment of the
Loans pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders
in accordance with their respective Pro Rata Shares.

 

(ii)         The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 12:30 p.m. on

 

54

--------------------------------------------------------------------------------


 

the date of the prepayment, and (2) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

 

(iii)        Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing in full of all of the outstanding Loans and the termination of the
Revolving Credit Commitments, which refinancing shall not be consummated or
shall otherwise be delayed.

 

(b)           Mandatory.  (i)  No later than the earlier of (x) one hundred five
(105) days after the end of each fiscal year of Holdings, commencing with the
fiscal year ending on December 31, 2011, and (y) the date on which the financial
statements with respect to such fiscal year have been delivered pursuant to
Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(b), the Borrower shall cause outstanding Loans to be
prepaid in an amount equal to (A) the Applicable ECF Percentage of Excess Cash
Flow, if any, for such fiscal year (or, in the case of the fiscal year ending on
December 31, 2011, for the period from July 1, 2011 through December 31, 2011)
minus (B) the aggregate amount of voluntary prepayments of Loans made pursuant
to Section 2.05(a) during such fiscal year to the extent made with internally
generated funds (but, in the case of a voluntary prepayment of Revolving Credit
Loans or Swing Line Loans, only to the extent accompanied by a corresponding
permanent reduction to the Aggregate Revolving Credit Commitments); provided,
that if on the date of any mandatory prepayment required by this
Section 2.05(b)(i) the Borrower maintains Manager Reserves, the amount of any
such mandatory prepayment otherwise required by this Section 2.05(b)(i) shall be
reduced to the extent necessary such that, after giving effect thereto, the
Liquidity as of such date of prepayment shall not be less than Manager Reserves
on such date; provided, however, that if any prepayment is not required to be
made by operation of the preceding proviso and at any time thereafter the
Liquidity shall exceed the amount of the Manager Reserves, the Borrower shall
cause outstanding Loans to be prepaid in an amount equal to the lesser of
(x) such excess at such time and (y) the remainder of (i) the aggregate amount
of mandatory prepayments under this Section 2.05(b)(i) reduced by operation of
the preceding proviso less (ii) the aggregate amount of mandatory prepayments
made pursuant to this further proviso.

 

(ii)    (A)          If (x) Holdings or any Subsidiary Disposes of any property
or assets (other than any Disposition of any property or assets permitted by
Section 7.05(a), (b), (c), (d) (to the extent constituting a Disposition by any
Subsidiary Guarantor to a Loan Party), (e), (f), (g), (h) or (i) or (y) any
Casualty Event occurs, which in the aggregate results in the realization or
receipt by Holdings or such Subsidiary of Net Cash Proceeds, the Borrower shall
cause outstanding Loans to be prepaid on or prior to the date which is three
(3) Business Days after the date of the realization or receipt of such Net Cash
Proceeds in an amount equal to 100% of all Net Cash Proceeds received; provided
that, no such prepayment shall be required pursuant to this
Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash Proceeds
that the Borrower shall have, within two (2) Business Days of such date of
realization or receipt, given written notice to the Administrative Agent of its
intent to reinvest or use such Net Cash Proceeds in accordance with
Section 2.05(b)(ii)(B) or (C), as the case may be (which notice may only be
provided if no Default or Event of Default has occurred and is then continuing).

 

55

--------------------------------------------------------------------------------


 

(B)          With respect to up to $2,500,000 of Net Cash Proceeds in the
aggregate during any fiscal year realized or received with respect to
Dispositions by Holdings or any of the Subsidiaries (other than any Disposition
specifically excluded from the application of Section 2.05(b)(ii)(A)), the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
(other than working capital) useful for its business within twelve (12) months
following receipt of such Net Cash Proceeds; provided that (i) so long as a
Default or Event of Default shall have occurred and be continuing, the Borrower
shall not be permitted to make any such reinvestments (other than pursuant to a
legally binding commitment that the Borrower entered into at a time when no
Default or Event of Default is continuing) and (ii) if any Net Cash Proceeds are
no longer intended to be or cannot be so reinvested at any time after delivery
of a notice of reinvestment election or if any Net Cash Proceeds are not
reinvested by the expiration of the relevant time period set forth above, an
amount equal to any such Net Cash Proceeds shall be applied to the prepayment of
outstanding Loans as set forth in this Section 2.05 within five (5) Business
Days after the Borrower reasonably determines that such Net Cash Proceeds are no
longer intended to be or cannot be so reinvested or the expiration of such time
period.

 

(C)          With respect to any Net Cash Proceeds realized or received with
respect to any Casualty Event, the Borrower may use all or any portion of such
Net Cash Proceeds to replace or restore any properties or assets in respect of
which such Net Cash Proceeds were paid within (x) fifteen (15) months following
receipt of such Net Cash Proceeds or (y) if the Borrower enters into a legally
binding commitment to use such Net Cash Proceeds before the expiration of the
fifteen (15) month period referred to in preceding clause (x), within ninety
(90) days after the end of such fifteen (15) month period; provided that (i) the
amount of such Net Cash Proceeds, together with other cash available to the
Borrower and permitted to be spent by it on Capital Expenditures during the
relevant period pursuant to Section 7.16, equals at least 100% of the estimated
cost of replacement or restoration of the properties or assets in respect of
which such Net Cash Proceeds were paid as determined by the Borrower and as
supported by such estimates or bids from contractors or subcontractors or such
other supporting information as the Administrative Agent may reasonably request,
(ii) the Borrower has delivered to the Administrative Agent a certificate on or
prior to the date of the required prepayment stating that such Net Cash Proceeds
shall be used to replace or restore any properties or assets in respect of which
such Net Cash Proceeds were paid within (x) fifteen (15) months following
receipt of such Net Cash Proceeds or (y) if the Borrower enters into a legally
binding commitment to reinvest such Net Cash Proceeds before the expiration of
the fifteen (15) month period referred to in the preceding clause (x), within
ninety (90) days after the end of such fifteen (15) month period (which
certificate shall set forth the estimates of the Net Cash Proceeds to be so
expended) and also certifying the Borrower’s determination as required by
preceding clause (i) and certifying the sufficiency of business interruption
insurance as required by succeeding clause (iii), (iii) the Borrower has
delivered to the Administrative Agent such evidence as the Administrative Agent
may reasonably request in form and substance reasonably satisfactory to the
Administrative Agent establishing that the Borrower has sufficient business
interruption insurance and that the Borrower will receive payments thereunder in
such amounts and at such times as are necessary, together with other funds the
Borrower expects to be reasonably available to it, to satisfy all obligations
and expenses of the Borrower (including, without limitation, all debt service
requirements, including pursuant to this Agreement and the Second Lien Credit
Agreement), without any delay or extension thereof, for the period from the date
of the respective casualty, condemnation

 

56

--------------------------------------------------------------------------------


 

or other event giving rise to the Casualty Event and continuing through the
completion of the replacement or restoration of respective properties or assets,
and (iv) the entire amount of the Net Cash Proceeds of such Casualty Event shall
be deposited with the Administrative Agent pursuant to cash collateral
arrangements reasonably satisfactory to the Borrower and the Administrative
Agent whereupon such Net Cash Proceeds shall be disbursed at the direction of
the Borrower from time to time as needed to pay actual costs incurred by it in
connection with the replacement or restoration of the respective properties or
assets (pursuant to such certification requirements as may be reasonably
established by the Administrative Agent), it being understood and agreed that at
any time while an Event of Default has occurred and is continuing, the Required
Lenders may direct the Administrative Agent (in which case the Administrative
Agent shall, and is hereby authorized by the Borrower to, follow said
directions) to apply any or all proceeds then on deposit in such cash collateral
account to the repayment of Obligations hereunder; provided, further, that
(i) the aggregate amount applied to replace or rebuild assets of the Borrower
and the Subsidiaries (other than assets consisting of casino space and assets
therein) shall not exceed $37,500,000 with respect to any Casualty Event,
(ii) so long as a Default or an Event of Default shall have occurred and be
continuing, the Borrower shall not be permitted to so use any such Net Cash
Proceeds (other than pursuant to a legally binding commitment that the Borrower
entered into at a time when no Default or Event of Default is continuing) and
(iii) if any Net Cash Proceeds are no longer intended to be or cannot be so used
at any time after delivery of a notice of election to replace or restore or if
any Net Cash Proceeds are not so used by the expiration of the relevant time
periods set forth above, an amount equal to any such Net Cash Proceeds shall be
applied to the prepayment of outstanding Loans as set forth in this Section 2.05
within five (5) Business Days after the Borrower reasonably determines that such
Net Cash Proceeds are no longer intended to be or cannot be so used or the
expiration of such time periods.

 

(iii)        If Holdings or any Subsidiary incurs or issues any Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03, the
Borrower shall cause outstanding Loans to be prepaid in an amount equal to 100%
of all Net Cash Proceeds received therefrom on or prior to the date which is two
(2) Business Days after the receipt of such Net Cash Proceeds.

 

(iv)       If Holdings or any Subsidiary receives any cash proceeds from any
capital contribution or any sale or issuance of its Equity Interests (including
any Permitted Equity Issuance pursuant to Section 8.04, but excluding
(A) issuances of Equity Interests to the Borrower or any Subsidiary by any
Subsidiary of the Borrower, (B) any capital contribution to any Subsidiary of
the Borrower made by the Borrower or any other Subsidiary, and (C) any capital
contribution by Parent or any Subsidiary of Parent that is the direct parent
company of Holdings to Holdings, or any sale or issuance of Qualified Equity
Interests by Holdings to Parent or any Subsidiary of Parent that is the direct
parent company of Holdings, the Net Cash Proceeds of which are promptly used
(x) by Holdings to make a capital contribution to the Borrower and
(y) concurrently thereafter by the Borrower (after delivery of written notice to
the Administrative Agent of such intention) to make an Investment, a prepayment
of Second Lien Loans or Capital Expenditure pursuant to Section 7.02(m),
7.13(a) or 7.16(c), as the case may be), the Borrower shall cause outstanding
Loans to be prepaid in an amount equal to 50% of all Net Cash Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.

 

57

--------------------------------------------------------------------------------


 

(v)        If for any reason the aggregate Revolving Credit Exposures at any
time exceeds the Aggregate Revolving Credit Commitments then in effect, the
Borrower shall promptly prepay or cause to be promptly prepaid Revolving Credit
Loans and Swing Line Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(b)(v) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans, such aggregate Outstanding Amount exceeds the
Aggregate Revolving Credit Commitments then in effect.

 

(vi)       The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment required to be made pursuant to Section 2.05(b)(i), (ii),
(iii) or (iv) at least two (2) Business Days prior to the date of such
prepayment (or no later than the date of such prepayment in the case of
Section 2.05(b)(iii)).  Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment.  The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

 

(vii)      Each prepayment of outstanding Loans pursuant to this
Section 2.05(b) shall be applied (A) first, to the principal of outstanding Term
Loans, (B) second, after all outstanding Term Loans have been repaid in full, to
the principal of outstanding Swing Line Loans (without a corresponding reduction
to the Aggregate Revolving Credit Commitments unless a Default or an Event of
Default then exists), (C) third, after the repayment in full of all outstanding
Term Loans and Swing Line Loans, to the principal of outstanding Revolving
Credit Loans (without a corresponding reduction to the Aggregate Revolving
Credit Commitments unless a Default or an Event of Default then exists) and
(D) fourth, after the repayment in full of all outstanding Loans, to Cash
Collateralize the L/C Obligations (without a corresponding reduction to the
Aggregate Revolving Credit Commitments unless a Default or an Event of Default
then exists).  The amount of each principal repayment of outstanding Term Loans
made as required by this Section 2.05(b) shall be applied to reduce the then
remaining Scheduled Term Loan Repayments on a pro rata basis (based upon the
then remaining principal amounts of the Scheduled Term Loan Repayments after
giving effect to all prior reductions thereto).  Each repayment of Term Loans,
Revolving Credit Loans and Swing Line Loans pursuant to this
Section 2.05(b) shall be paid to the Administrative Agent for distribution to
the Appropriate Lenders entitled thereto in accordance with their respective Pro
Rata Shares.  Each repayment of a Eurodollar Loan pursuant to this
Section 2.05(b) shall be accompanied by all accrued interest thereon, together
with any additional amounts required pursuant to Section 3.05.

 

(c)           Funding Losses, Etc.  All prepayments under this Section 2.05
shall be made together with, in the case of any such prepayment of a Eurodollar
Loan on a date other than the last day of an Interest Period thereof, any
amounts owing in respect of such Eurodollar Loan pursuant to Section 3.05.

 

SECTION 2.06.          Termination or Reduction of Revolving Credit Commitments.

 

(a)           Optional.  The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Revolving Credit Commitments, or from
time to time permanently reduce the unused Revolving Credit Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
three (3) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $100,000 or any whole
multiple of $100,000 in

 

58

--------------------------------------------------------------------------------


 

excess thereof and (iii) if, after giving effect to any reduction of the
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically reduced by the amount of such excess.  The amount of any
Revolving Credit Commitment reduction shall not be applied to the Letter of
Credit Sublimit or the Swing Line Sublimit unless otherwise specified by the
Borrower.  Notwithstanding the foregoing, the Borrower may rescind or postpone
any notice of termination of the Revolving Credit Commitments if such
termination would have resulted from a refinancing of the Revolving Credit
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

 

(b)           Mandatory Commitment Reduction.  If any Default or Event of
Default exists at the time any mandatory repayment of Revolving Credit Loans or
Swing Line Loan, or any mandatory Cash Collateralization of L/C Obligations, in
either case is otherwise required to be made pursuant to Section 2.05(b), then
the Revolving Credit Commitments shall be permanently reduced by the amount of
the mandatory prepayment of such Class of Loans or the amount of such Cash
Collateralization of L/C Obligations, in either case otherwise required to be
applied to such repayment or Cash Collateralization pursuant to
Section 2.05(b) (in either case, determined as if there were outstanding
Revolving Credit Loans and/or Letters of Credit at such time in an aggregate
amount equal to the amount of such required prepayment (whether or not there are
in fact such Outstanding Amounts at such time)).

 

(c)           Application of Revolving Credit Commitment Reductions; Payment of
Fees.  The Administrative Agent will promptly notify the Revolving Credit
Lenders of any termination or reduction of unused portions of the Letter of
Credit Sublimit, the Swing Line Sublimit or the Revolving Credit Commitments
under this Section 2.06.  Upon any reduction of Revolving Credit Commitments,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Pro Rata Share of the amount by which such Revolving Credit
Commitments are reduced (other than the termination of the Revolving Credit
Commitment of any Revolving Credit Lender as provided in Section 3.07).  All
commitment fees accrued until the effective date of any termination or reduction
of the Revolving Credit Commitments shall be paid on the effective date of such
termination or reduction.

 

SECTION 2.07.          Repayment of Loans.

 

(a)           Term Loans.  In addition to any other mandatory prepayments
pursuant to Section 2.05, on each date set forth below (each, a “Scheduled Term
Loan Repayment Date”), the Borrower shall be required to repay to the
Administrative Agent for the ratable account of the Term Lenders that aggregate
principal amount of Term Loans, to the extent then outstanding, as is set forth
opposite each such date below (each such repayment, as the same may be reduced
as provided in Sections 2.05(a) and 2.05(b), a “Scheduled Term Loan Repayment”):

 

Scheduled Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2011

 

$

537,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2011

 

$

537,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2012

 

$

537,500

 

 

59

--------------------------------------------------------------------------------


 

Scheduled Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2012

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2012

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2012

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2013

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2013

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2013

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2013

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2014

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2014

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2014

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2014

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2015

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2015

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2015

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2015

 

$

537,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2016

 

$

537,500

 

 

60

--------------------------------------------------------------------------------


 

Scheduled Term Loan Repayment Date

 

Amount

 

 

 

 

 

Maturity Date

 

The remaining aggregate outstanding principal amount of all Term Loans

 

 

(b)           Revolving Credit Loans.  The Borrower shall repay to the
Administrative Agent for the ratable account of the Revolving Credit Lenders on
the Maturity Date the aggregate principal amount of all Revolving Credit Loans
outstanding on such date.

 

(c)           Swing Line Loans.  The Borrower shall repay each Swing Line Loan
on the earlier to occur of (i) the date ten (10) Business Days after such Swing
Line Loan is made and (ii) the Maturity Date.

 

SECTION 2.08.          Interest.  (a) Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Adjusted LIBO Rate for such Interest Period plus the Applicable Rate;
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable Borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans.

 

(b)           At any time during the existence and continuance of any Specified
Default (or at any time during the existence and continuance of any other Event
of Default notified to the Borrower by the Administrative Agent (at the
direction of the Required Lenders)), the Borrower shall pay interest on (i) the
principal amount of all outstanding Loans and L/C Borrowings not then overdue at
a fluctuating interest rate per annum at all times equal to the Default Rate and
(ii) any past due amount of principal, interest, fees or other amounts, in each
case at a rate per annum equal to the Base Rate plus the Applicable Rate for
Base Rate Loans plus two percent (2.0%) and to the fullest extent permitted by
applicable Laws.  Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(d)           Until the day that is three (3) Business Days after the Closing
Date, each Term Loan shall be a Base Rate Loan.

 

(e)           All computations of interest hereunder shall be made in accordance
with Section 2.10.

 

SECTION 2.09.          Fees.  In addition to certain fees described in Sections
2.03(h) and (i):

 

(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share, a commitment fee computed at a rate per annum equal to 0.75% times
the average daily Revolving Credit Availability; provided that any commitment
fee accrued with respect to the Revolving Credit Commitment of a

 

61

--------------------------------------------------------------------------------


 

Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such commitment fee shall otherwise have been due and payable by the Borrower
prior to such time; provided, further, that no commitment fee shall accrue on
the Revolving Credit Commitment of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender.  The commitment fee shall accrue at all times from
the Closing Date until the Maturity Date, including at any time during which one
or more of the conditions in Article 4 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date (or, if earlier, upon the termination of the Aggregate
Revolving Credit Commitments).  The commitment fee shall be calculated quarterly
in arrears.

 

(b)           Other Fees.  The Borrower shall pay to the Agents and the Joint
Lead Arrangers the fees set forth in the Fee Letter and such other fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent or Joint Lead Arranger, as applicable).

 

(c)           Soft Call on Term Loans. At the time of the effectiveness of any
Repricing Event that is consummated on or prior to the first anniversary of the
Closing Date, the Borrower agrees to pay to the Administrative Agent, for the
ratable account of each Term Lender with outstanding Term Loans which are
repaid, prepaid, converted or subjected to a pricing reduction pursuant to such
Repricing Event (including each Term Lender that withholds its consent to such
Repricing Event and is replaced as a Non-Consenting Lender under Section 3.07),
a fee in an amount equal to 1.00% of (x) in the case of a Repricing Event of the
type described in clause (i) of the definition thereof, the aggregate principal
amount of all Term Loans repaid, prepaid or converted in connection with such
Repricing Event and (y) in the case of a Repricing Event described in clause
(ii) of the definition thereof, the aggregate principal amount of all Term Loans
outstanding on such date that are subject to an effective reduction of the
Applicable Rate pursuant to such Repricing Event.  Such fees shall be due and
payable upon the date of the effectiveness of such Repricing Event.

 

SECTION 2.10.          Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the Prime
Lending Rate shall be made on the basis of a year of three hundred and
sixty-five (365) days and actual days elapsed.  All other computations of fees
and interest shall be made on the basis of a three hundred and sixty (360) day
year and actual days elapsed.  Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made shall, subject to
Section 2.12(a), bear interest for one (1) day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

SECTION 2.11.          Evidence of Indebtedness.  (a) The Credit Extensions made
by each Lender shall be evidenced by one or more accounts or records maintained
by such Lender and evidenced by one or more entries in the Register maintained
by the Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrower, in each case in the ordinary
course of business.  The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Credit Extensions made by the Lenders to the Borrower and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such

 

62

--------------------------------------------------------------------------------


 

matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note or Notes payable to such Lender, which
shall evidence such Lender’s Loans of the applicable Class or Classes in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

 

(b)           In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swing Line
Loans.  In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

SECTION 2.12.          Payments Generally.  (a) All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  All payments by the Borrower hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue.

 

(b)           If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurodollar Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

 

(c)           Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto.  If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

 

(i)          if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in

 

63

--------------------------------------------------------------------------------


 

respect of each day from and including the date such amount was made available
by the Administrative Agent to such Lender to the date such amount is repaid to
the Administrative Agent in immediately available funds at the Federal Funds
Rate from time to time in effect; and

 

(ii)         if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in
immediately available funds, together with interest thereon for the period from
the date such amount was made available by the Administrative Agent to the
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to (i) from the date such
amount was made available through the first Business Day thereafter, the Federal
Funds Rate from time to time in effect and (ii) thereafter, the rate applicable
to the applicable Loan made to the Borrower.  When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing.  If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing.  Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill any of its Commitments or to prejudice any
rights which the Administrative Agent or the Borrower may have against any
Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(e)           The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint.  The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

(g)           Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03.  If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated

 

64

--------------------------------------------------------------------------------


 

to, elect to distribute such funds to each of the Lenders in accordance with
such Lender’s pro rata share of the sum of (a) the Outstanding Amount of all
Loans outstanding at such time and (b) the Outstanding Amount of all L/C
Obligations outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

SECTION 2.13.          Sharing of Payments.  If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans of
any Class made by it, or the participations in L/C Obligations and Swing Line
Loans held by it, any payment (whether voluntary, involuntary, through the
exercise of any right of setoff, or otherwise) in excess of its ratable share
(or other share contemplated hereunder) thereof, such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other applicable Lenders such participations in the Loans of such Class made by
them and/or such subparticipations in the participations in L/C Obligations or
Swing Line Loans held by them, as the case may be, as shall be necessary to
cause such purchasing Lender to share the excess payment in respect of such
Loans or such participations, as the case may be, pro rata with each of them;
provided that (x) if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other applicable Lender shall repay to the purchasing Lender
the purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon, (y) the provisions of this Section 2.13 shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement (including payments to an L/C Issuer
pursuant to the L/C Back-Stop Arrangements) or any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant (other than Holdings, the Borrower or any
of its Subsidiaries), and (z) nothing in this Section 2.13 shall be construed to
limit the applicability of Section 8.03 in the circumstances where Section 8.03
is applicable in accordance with its terms.  The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of participations purchased under this Section 2.13 and will in each case
notify the Lenders following any such purchases or repayments.  Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

SECTION 2.14.          Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Revolving Credit Lender becomes a
Defaulting Lender, then the following provisions shall apply for so long as such
Revolving Credit Lender is a Defaulting Lender:

 

(a)           if any Swing Line Loan Exposure or Letter of Credit Exposure
exists at the time a Revolving Credit Lender becomes a Defaulting Lender then:

 

(A)          all or any part of such Swing Line Loan Exposure and Letter of
Credit Exposure shall be reallocated among the Revolving Credit Lenders that are
not Defaulting Lenders in accordance with their respective Pro Rata Shares but
only to the extent (x) the sum of all Revolving Credit Exposures of all
Revolving Credit Lenders that are not Defaulting Lenders plus such Defaulting
Lender’s Swing Line Loan Exposure and

 

65

--------------------------------------------------------------------------------


 

Letter of Credit Exposure does not exceed the aggregate amount of all Revolving
Credit Commitments of all Revolving Credit Lenders that are not Defaulting
Lenders, (y) immediately following the reallocation to a Revolving Credit Lender
that is not a Defaulting Lender, the Revolving Credit Exposure of such Revolving
Credit Lender does not exceed its Revolving Credit Commitment at such time and
(z) the conditions set forth in Sections 4.02(b) and (c) are satisfied at such
time (it being understood that all references to a “Credit Extension” or similar
language in such Section 4.02 shall be deemed to refer to the date of such
reallocation);

 

(B)           if the reallocation described in clause (A) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay the portion of
such Swing Line Loan Exposure that has not been reallocated among the Revolving
Credit Lenders that are not Defaulting Lenders pursuant to clause (A) above and
(y) second, Cash Collateralize such Defaulting Lender’s Letter of Credit
Exposure (after giving effect to any partial reallocation pursuant to clause
(A) above) in aggregate amount equal to 100% of such Defaulting Lender’s Letter
of Credit Exposure for so long as such Letter of Credit Exposure is outstanding
(the “L/C Back-Stop Arrangements”);

 

(C)           the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.03(h) with respect to such Defaulting
Lender’s Letter of Credit Exposure;

 

(D)          if the Letter of Credit Exposure of the Revolving Credit Lenders
that are not Defaulting Lenders is reallocated pursuant to clause (A) above,
then the fees payable to the Revolving Credit Lenders pursuant to
Section 2.03(h) shall be adjusted in accordance with the Pro Rata Shares of such
Revolving Credit Lenders that are not Defaulting Lenders; and

 

(E)           if any Defaulting Lender’s Letter of Credit Exposure is neither
Cash Collateralized nor reallocated pursuant to this Section 2.14(a), then,
without prejudice to any rights or remedies of any L/C Issuer or any Revolving
Credit Lender hereunder, all Letter of Credit fees payable under
Section 2.03(h) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the applicable L/C Issuer until such Letter of
Credit Exposure is Cash Collateralized and/or reallocated; and

 

(b)           notwithstanding anything to the contrary contained in Section 2.03
or 2.04, so long as any Revolving Credit Lender is a Defaulting Lender, (i) the
Swing Line Lender shall not be required to fund any Swing Line Loan and no L/C
Issuer shall be required to issue, amend, renew or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Revolving Credit Commitments of the Revolving Credit Lenders that are not
Defaulting Lenders and/or cash collateral has been provided by the Borrower in
accordance with Section 2.14(a), and (ii) participating interests in any such
newly issued, amended, renewed or increased Letter of Credit or newly made Swing
Line Loan shall be allocated among Revolving Credit Lenders that are not
Defaulting Lenders in a manner consistent with Section 2.14(a)(A) (and
Defaulting Lenders shall not participate therein).

 

In the event that the Administrative Agent, the Borrower, each L/C Issuer and
the Swing Line Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Revolving Credit Lender to be a Defaulting
Lender, then (i) the Swing Line Loan Exposure and Letter of Credit Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Revolving

 

66

--------------------------------------------------------------------------------


 

Credit Lender’s Revolving Credit Commitments and on such date such Revolving
Credit Lender shall purchase at par such of the Revolving Credit Loans of the
other Revolving Credit Lenders as the Administrative Agent shall determine may
be necessary in order for such Revolving Credit Lender to hold such Revolving
Credit Loans in accordance with its Pro Rata Share and (ii) so long as no
Default or Event of Default then exists, all funds held as cash collateral
pursuant to the L/C Back-Stop Arrangements shall thereafter be promptly returned
to the Borrower.  If the Revolving Credit Commitments have been terminated, all
other Revolving Obligations have been paid in full and no Letters of Credit are
outstanding, then, so long as no Default or Event of Default then exists, all
funds held as cash collateral pursuant to the L/C Back-Stop Arrangements shall
thereafter be promptly returned to the Borrower.

 

ARTICLE 3

 

Taxes, Increased Costs Protection and Illegality

 

SECTION 3.01.          Taxes.  (a) Except as provided in this Section 3.01, any
and all payments by the Borrower (the term “Borrower” as used in this Article 3
being deemed to include any Subsidiary for whose account a Letter of Credit is
issued or any other Loan Party making a payment under any Loan Document) to or
for the account of any Agent or any Lender under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (i) taxes imposed on or measured by its net income or overall gross
income (including branch profits), and franchise (and similar) taxes imposed on
it in lieu of net income taxes, by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Agent or such Lender, as the
case may be, is organized or maintains a Lending Office, and all liabilities
(including additions to tax, penalties and interest) with respect thereto and
(ii) any withholding taxes imposed by Sections 1471 through 1474 of the Code
other than by reason of a change in law after the date hereof (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”).  If Taxes or Other Taxes are required to be deducted from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 3.01), each of such Agent and such Lender receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower (or the applicable withholding agent, as the case may be)
shall make such deductions, (iii) the Borrower (or the applicable withholding
agent, as the case may be) shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable Laws, and
(iv) within thirty (30) days after the date of such payment (or, if receipts or
evidence are not available within thirty (30) days, as soon as possible
thereafter), the Borrower (or the applicable withholding agent, as the case may
be) shall furnish to such Agent or Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent.  If the Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify such Agent and such
Lender for any incremental taxes, interest or penalties that may become payable
by such Agent or such Lender arising out of such failure.

 

(b)           In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution,

 

67

--------------------------------------------------------------------------------


 

delivery, performance, enforcement or registration of, or otherwise with respect
to, any Loan Document (hereinafter referred to as “Other Taxes”).

 

(c)           (i) The Borrower agrees to indemnify each Agent and each Lender
for (A) the full amount of Taxes and Other Taxes (including any Taxes or Other
Taxes imposed or asserted by any jurisdiction on amounts payable under this
Section 3.01) paid by such Agent and such Lender and (B) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts.  Payment under this Section 3.01(c) shall
be made within thirty (30) days after the date such Lender or such Agent makes a
demand therefor.

 

(ii)           Each Lender shall severally indemnify the Agents (but only to the
extent that the Borrower has not already indemnified such Agent for such
amounts) for (A) the full amount of Taxes and Other Taxes (including any Taxes
or Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) attributable to such Lender paid by such Agent and (B) any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, in each case whether or not such Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided such Agent provides such Lender with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts.  Payment under this Section 3.01(c)(ii) shall be made within
thirty (30) days after the date such Agent makes a demand therefor.

 

(d)           The Borrower shall not be required pursuant to this Section 3.01
to pay any additional amount to, or to indemnify, any Lender or Agent, as the
case may be, to the extent that such Lender or such Agent becomes subject to
Taxes subsequent to the Closing Date (or, if later, the date such Lender or
Agent becomes a party to this Agreement) solely as a result of a change in the
place of organization of such Lender or Agent or a change in the Lending Office
of such Lender, except to the extent that any such change is requested or
required in writing by the Borrower (and provided that nothing in this clause
(d) shall be construed as relieving the Borrower from any obligation to make
such payments or indemnification in the event of a change in Lending Office or
place of organization that precedes a change in Law to the extent such Taxes
result from a change in Law).

 

(e)           Notwithstanding anything else herein to the contrary, if a Lender
or an Agent is subject to withholding tax imposed by any jurisdiction in which
the Borrower is formed or organized at a rate in excess of zero percent at the
time such Lender or such Agent, as the case may be, first becomes a party to
this Agreement, withholding tax imposed by such jurisdiction at such rate shall
be considered excluded from Taxes unless and until such Lender or Agent, as the
case may be, provides the appropriate forms certifying that a lesser rate
applies, whereupon withholding tax at such lesser rate only shall be considered
excluded from Taxes for periods governed by such forms; provided that, if at the
date of the Assignment and Assumption pursuant to which a Lender becomes a party
to this Agreement, the Lender assignor was entitled to payments under clause
(a) of this Section 3.01 in respect of withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date.

 

(f)            If any Lender or Agent determines, in its sole discretion, that
it has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this

 

68

--------------------------------------------------------------------------------


 

Section 3.01 with respect to the Taxes or Other Taxes giving rise to such refund
plus any interest included in such refund by the relevant taxing authority
attributable thereto) to the Borrower, net of all out-of-pocket expenses of such
Lender or Agent, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund);
provided that the Borrower, upon the request of such Lender or Agent, as the
case may be, agrees promptly to return such refund to such party in the event
such party is required to repay such refund to the relevant taxing authority. 
Such Lender or Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant taxing
authority (provided that such Lender or Agent may delete any information therein
that such Lender or Agent deems confidential).  Nothing herein contained shall
interfere with the right of a Lender or Agent to arrange its tax affairs in
whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

 

(g)           Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage;
provided, further, that nothing in this Section 3.01(g) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).

 

SECTION 3.02.          Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Loans, or to determine or charge interest rates based upon the
Adjusted LIBO Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Loans to such day, or promptly, if such Lender may
not lawfully continue to maintain such Eurodollar Loans.  Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05.  Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

SECTION 3.03.          Inability to Determine Rates.  If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Adjusted LIBO Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan, or that the Adjusted LIBO Rate for any
requested Interest Period with respect to a proposed Eurodollar Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurodollar Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon

 

69

--------------------------------------------------------------------------------


 

receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

 

SECTION 3.04.          Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurodollar Loans.  (a) If any Lender determines that as a result of
the introduction of or any change in or in the interpretation of any Law, in
each case after the Closing Date, or such Lender’s compliance therewith, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurodollar Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes imposed or collected by way of deduction or withholding
or Other Taxes (as to which Section 3.01 shall govern), (ii) taxes imposed on or
measured by overall net income or overall gross income (including branch
profits), and franchise (and similar) taxes imposed in lieu of net income taxes
under the Laws of which such Lender is organized or maintains a Lending Office
and (iii) reserve requirements contemplated by Section 3.04(c)), then from time
to time within fifteen (15) days after demand by such Lender setting forth in
reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

 

(b)           If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Closing Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within fifteen (15) days after
receipt of such demand.

 

(c)           The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (except for Statutory
Reserves to the extent included in the determination of the Adjusted LIBO Rate),
additional interest on the unpaid principal amount of each Eurodollar Loan equal
to the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least ten (10) days’ prior notice (with a copy to the Administrative Agent) of
such additional interest or cost from such Lender.  If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable ten (10) days from receipt
of such notice.

 

70

--------------------------------------------------------------------------------


 

(d)           Subject to Section 3.06(b), failure or delay on the part of any
Lender to demand compensation pursuant to this Section 3.04 shall not constitute
a waiver of such Lender’s right to demand such compensation.

 

(e)           If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan or Letter of Credit
affected by such event; provided that such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage;
provided, further, that nothing in this Section 3.04(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

 

(f)            Notwithstanding anything in this Agreement to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a change after the Closing Date in a requirement or
interpretation of Law or governmental rule, regulation or order, regardless of
the date enacted, adopted, issued or implemented for all purposes under or in
connection with this Agreement (including this Section 3.04).

 

SECTION 3.05.          Funding Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense (but not loss of profit margin) incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

including any loss or expense (but not loss of profit margin) arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Adjusted LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

 

SECTION 3.06.          Matters Applicable to All Requests for Compensation. 
(a) Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error.  In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

71

--------------------------------------------------------------------------------


 

(b)           With respect to any Lender’s claim for compensation under
Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.  If any Lender
requests compensation by the Borrower under Section  3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurodollar Loans, or to convert Base Rate Loans into Eurodollar Loans,
until the event or condition giving rise to such request ceases to be in effect
(in which case the provisions of Section 3.06(c) shall be applicable); provided
that such suspension shall not affect the right of such Lender to receive the
compensation so requested.

 

(c)           If the obligation of any Lender to make or continue from one
Interest Period to another any Eurodollar Loan, or to convert Base Rate Loans
into Eurodollar Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Loans shall be automatically converted into Base Rate
Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

 

(i)          to the extent that such Lender’s Eurodollar Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Loans shall be applied instead to its Base
Rate Loans; and

 

(ii)         all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurodollar Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Loans shall remain as Base
Rate Loans.

 

(d)           If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 that gave rise to the conversion of such Lender’s Eurodollar Loans
pursuant to this Section 3.06 no longer exist (which such Lender agrees to do
promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans shall
be automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Loans and by such Lender are held pro rata (as to principal amounts,
interest rate basis, and Interest Periods) in accordance with their respective
Pro Rata Shares.

 

SECTION 3.07.          Replacement of Lenders under Certain Circumstances. 
(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make Eurodollar
Loans as a result of any condition described in Section 3.02 or Section 3.04,
(ii) any Revolving Credit Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; provided, further, that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made

 

72

--------------------------------------------------------------------------------


 

pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to the applicable departure, waiver or amendment of
the Loan Documents.

 

(b)           Any Lender being replaced pursuant to Section 3.07(a) shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitments and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent.  Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all obligations of the Borrower owing
to the assigning Lender relating to the Loans and participations so assigned
shall be paid in full at par (plus, in the case of a Non-Consenting Lender, any
amounts that may be payable pursuant to Section 2.09(c)) by the assignee Lender
to such assigning Lender concurrently with such Assignment and Assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.  If the Lender being replaced does not comply with its obligations in
the first sentence of this Section 3.07(b), then the Administrative Agent shall
be entitled (but not obligated) and authorized to execute an Assignment and
Assumption on behalf of such replaced Lender, and any such Assignment and
Assumption so executed by the Administrative Agent and the assignee Lender shall
be effective for purposes of this Section 3.07.

 

(c)           Notwithstanding anything to the contrary contained above, any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a Cash
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

 

(d)           In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

 

SECTION 3.08.          Survival.  All of the Borrower’s obligations under this
Article 3 shall survive termination of the Commitments and repayment of all
other Obligations hereunder.

 

73

--------------------------------------------------------------------------------


 

ARTICLE 4

 

Conditions Precedent to Credit Extensions

 

SECTION 4.01.          Conditions of Initial Credit Extension.  The obligation
of each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party party thereto, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

 

(i)          executed counterparts of this Agreement and the Guaranty;

 

(ii)         a Note executed by the Borrower in favor of each Lender party to
this Agreement on the Closing Date that has requested a Note at least two
(2) Business Days in advance of the Closing Date;

 

(iii)        each Collateral Document set forth on Schedule 4.01(a), duly
executed by each Loan Party party thereto, together with:

 

(A)                certificates, if any, representing the Equity Interests
constituting Collateral accompanied by undated stock powers executed in blank
and instruments constituting Collateral indorsed in blank (provided that, to the
extent required by applicable Law, all certificates representing such Equity
Interests shall be held by, or on behalf of, the Administrative Agent in the
State of Nevada);

 

(B)                opinions of counsel in jurisdictions in which (x) the Loan
Parties are formed with respect to the perfection of the Liens granted pursuant
to the Collateral Documents (including the Mortgages), and (y) the Hotel/Casino
Facilities are located, with respect to, among other things, the enforceability
of and the creation of a valid Lien of record under, and perfection of, the
Mortgage and any related fixture filing, and in each case, any related filings,
recordations or notices (including fixture filings), all in form and substance
reasonably satisfactory to the Administrative Agent;

 

(C)                evidence that all other actions, recordings and filings that
the Administrative Agent may deem reasonably necessary to satisfy the Collateral
and Guarantee Requirement (including UCC financing statements, other filings,
recordations or notices and with respect to the Mortgaged Properties, all the
requirements set forth in clause (g) of the Collateral and Guarantee
Requirement) shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

 

(D)                evidence that all approvals of the Pledge Agreement required
to be obtained from Gaming Authorities under applicable Gaming Laws in order for
such agreement to become fully effective shall have been obtained and shall be
in full force and effect; and

 

74

--------------------------------------------------------------------------------


 

(E)                 certified copies of requests for information or copies of
Form UCC-1, or equivalent reports as of a recent date, listing all effective
financing statements that name Holdings, GVR or any of their respective
Subsidiaries as debtor, together with copies of such other financing statements
that name Holdings, GVR or any of their respective Subsidiaries as debtor (none
of which shall cover any of the Collateral except (x) to the extent evidencing
Permitted Liens, (y) to the extent terminated by the Confirmation Order or
(z) those in respect of which the Administrative Agent shall have received
termination statements (Form UCC-3) or such other termination statements as
shall be required by local law fully executed for filing);

 

(iv)       the Intercreditor Agreement, executed and delivered by the
Administrative Agent and the “Administrative Agent” under the Second Lien Credit
Agreement and acknowledged and agreed by Holdings, the Borrower and the
Subsidiary Guarantors;

 

(v)        the Second Lien Loan Documents;

 

(vi)       such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date;

 

(vii)      (A) a legal opinion from Milbank, Tweed, Hadley & McCloy LLP, New
York counsel to the Loan Parties in customary form and reasonably acceptable to
the Administrative Agent and (B) a legal opinion from Brownstein Hyatt Farber
Schreck, LLP, Nevada counsel to the Loan Parties, in customary form and
reasonably acceptable to the Administrative Agent;

 

(viii)     a certificate attesting to the Solvency of the Loan Parties (taken as
a whole) after giving effect to the Transaction, from the principal accounting
officer of Holdings substantially in the form of Exhibit M;

 

(ix)        evidence that all insurance (including title insurance) required to
be maintained pursuant to the Loan Documents has been obtained and is in effect
and that the Administrative Agent has been named as lender loss payee or
additional insured, as applicable, under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have requested to be
so named;

 

(x)         certified copies of the IP License Agreement, the Management
Agreement, the Manager Allocation Agreement and the Management Fee Subordination
Agreement, duly executed by the parties thereto, each including a certification
by a Responsible Officer of the Borrower that such documents are in full force
and effect as of the Closing Date;

 

(xi)        a Committed Loan Notice or Letter of Credit Application, as
applicable, relating to the Credit Extensions (if any) on the Closing Date;

 

(xii)       a certified copy of the Tax Sharing Agreement duly executed by all
parties thereto which is in full force and effect on the Closing Date;

 

75

--------------------------------------------------------------------------------


 

(xiii)      all information and copies of all documents and papers, including
records of each Loan Party proceedings, governmental approvals, good standing
certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent reasonably may have requested in connection therewith, such
documents and papers where appropriate to be certified by proper Loan Party or
Governmental Authorities;

 

(xiv)      certified copies of all agreements entered into by the Parent or any
of its Subsidiaries governing the terms and conditions of the Equity
Contribution (and all related shareholder and other governance documents) shall
be in form and substance reasonably satisfactory to the Administrative Agent and
the Joint Lead Arrangers; and

 

(xv)       certified copies of the Organization Documents of each of the Loan
Parties.

 

(b)           (i) the Specified Representations shall be true and correct in all
material respects as of the Closing Date and after giving effect to the
Transaction (it being understood and agreed that (x) any such Specified
Representation that is qualified as to “materiality,” “Material Adverse Effect”
or similar language shall be true and correct in all respects, and (y) to the
extent that any such Specified Representation specifically refers to an earlier
date), it shall be true and correct in all material respects (or all respects,
as the case may be) as of such earlier date), (ii) the Acquisition Agreement
Representations shall be true and correct  as of the Closing Date, (iii) since
December 31, 2010, there shall not have occurred any facts, conditions, changes,
violations, inaccuracies, circumstances, effects or events constituting, or
which would reasonably likely to result in, individually or in the aggregate, a
Closing Date Material Adverse Effect, and (iv) and the Administrative Agent
shall have received a certificate dated the Closing Date and signed by a
Responsible Officer of the Borrower certifying that the applicable conditions
set forth in this clause (b) and in Sections 4.01 (c), (d), (e), (f) and (k) and
Section 4.02(a) have been satisfied as of the Closing Date.

 

(c)           The SCI Plan of Reorganization Effective Date shall have occurred.

 

(d)           The GVR Plan of Reorganization shall have been confirmed by the
Bankruptcy Court pursuant to the Confirmation Order.  The Confirmation Order
shall (i) have been entered and no appeal shall have been taken therefrom,
(ii) include a Sale Order and (iii) shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Joint Lead Arrangers.  The Sale
Order shall be in form and substance satisfactory to the Administrative Agent
and the Joint Lead Arrangers and, among other provisions that may be required by
the Administrative Agent and the Joint Lead Arrangers, shall:

 

(i)          approve the Acquisition Agreement and the transactions contemplated
thereby in all respects;

 

(ii)         find that, as of the Closing Date, the transactions contemplated by
the Acquisition Agreement effect a legal, valid, enforceable and effective sale
and transfer of the Purchased Assets required to be sold to the Borrower on the
Closing Date and shall vest the Borrower with valid title to the Purchased
Assets, and valid, record, marketable and insurable title to the Mortgaged
Properties free and clear of all Liens except (a) as set forth on Schedule 5.5
to the Acquisition Agreement (as in effect on March 9, 2011), (b) for the
Assumed Liabilities (as defined in the Acquisition Agreement as in effect on
March 9, 2011) and (c) for Permitted Encumbrances;

 

76

--------------------------------------------------------------------------------


 

(iii)        find that the total consideration provided by the Borrower for the
Purchased Assets is the highest and best offer received by GVR, is a fair and
reasonable price for the Purchased Assets, and the purchase price for the
Purchased Assets constitutes reasonably equivalent value, fair consideration and
fair value under applicable state and federal Law;

 

(iv)       find that the transactions contemplated by the Acquisition Agreement
are in the best interests of GVR and its estate, are undertaken by the Borrower
and GVR at arm’s length and in good faith, such parties are entitled to the
protections of Section 363(m) of the Bankruptcy Code, satisfy the provisions of
Section 363(f) of the Bankruptcy Code, that the Borrower is not an “insider” of
GVR, as that term is defined in Section 101(31) of the Bankruptcy Code, and the
Borrower is a good faith purchaser of the Purchased Assets pursuant to
Section 363(m) of the Bankruptcy Code;

 

(v)        approve any other agreement to the extent provided by the Acquisition
Agreement;

 

(vi)       find that GVR gave good and sufficient notice of the assumption and
assignment of the Assumed Agreements (as defined in the Acquisition Agreement)
and all Assumed Agreements shall be assumed by GVR and assigned to the Borrower
pursuant to Section 365 of the Bankruptcy Code;

 

(vii)      provide that the transactions contemplated by the Acquisition
Agreement do not constitute a fraudulent transfer under the Bankruptcy Code or
any similar law of the United States, and any state, territory possession
thereof, or the District of Columbia, and that the Borrower will not have any
successor or transferee liability for liabilities of GVR (whether under federal
or state law or otherwise) as a result of the sale of the Purchased Assets;

 

(viii)     authorize and direct GVR to consummate the transactions contemplated
by the Acquisition Agreement;

 

(ix)        enjoin any Person from interfering with the Borrower’s use and
enjoyment of the Purchased Assets; and

 

(x)         provide that any and all valid liens and other interests in the
Purchased Assets, other than (I) as set forth in Schedule 5.5 to the Acquisition
Agreement (as in effect on March 9, 2011), (II) the Assumed Liabilities and
(III) for Permitted Encumbrances, shall attach to the proceeds of the sale of
the Purchased Assets to the Borrower.

 

(e)         The GVR Plan Effective Date shall have occurred.

 

(f)          On the Closing Date, (i) the Equity Contribution from the Parent in
the amount equal to the Parent Contribution Amount shall have been received by
Holdings and contributed as cash common equity to the Borrower, (ii) the
Borrower shall have incurred $90,000,000 of Second Lien Loans under the Second
Lien Credit Agreement and the Second Lien Credit Agreement shall be in full
force and effect, and (iii) concurrently with the initial funding of the Loans
and Second Lien Loans, the Acquisition shall have been consummated in accordance
with the terms and conditions of the Acquisition Documents.  On the Closing
Date, (i) the Administrative Agent shall have received true and correct copies
of all Acquisition Documents, and (ii) the terms and conditions of the
Acquisition Agreement and the other Acquisition Documents shall be as in effect
on (or in the forms finalized as of) March 9, 2011 (except to the extent
permitted to be modified as provided in this sub-clause (ii)), and shall not
have been altered, amended or otherwise changed or supplemented or any provision
or

 

77

--------------------------------------------------------------------------------


 

condition therein waived, and neither the Borrower nor any Affiliate thereof
party to the Acquisition Agreement shall have consented to any action which
would require the Borrower’s consent or the consent of such Affiliate under the
Acquisition Agreement, if such alteration, amendment, change, supplement, waiver
or consent is or would be adverse to the interests of the Lenders in any
material respect, in any such case without the prior written consent of the
Administrative Agent and the Joint Lead Arrangers (it being understood and
agreed that any modifications to any of the following provisions of the
Acquisition Agreement shall be deemed to be adverse to the interests of the
Lenders in a material respect: (I) the definition of “Material Adverse Effect”
contained therein, (II) the effective purchase price or other acquisition
consideration to be paid in connection with the Acquisition (to the extent such
modification constitutes a reduction in the purchase price or acquisition
consideration), and (III) provisions relating to the Administrative Agent’s, any
Joint Lead Arranger’s or any Lender’s liability, exclusive jurisdiction, waiver
of jury trial, or status as a third party beneficiary under the Acquisition
Agreement).

 

(g)         The Administrative Agent shall have received all such releases,
termination statements and assignments as may have been reasonably requested by
the Administrative Agent with respect to the termination and release of the
Liens on the Purchased Assets relating to the Original Credit Agreements, which
releases shall be in form and substance reasonably satisfactory to the
Administrative Agent (it being understood and agreed that any such terminations
and releases effected pursuant to the Confirmation Order shall be satisfactory
evidence of any such terminations and releases).

 

(h)         The Borrower agrees to pay to each Lender an upfront commitment fee
equal to 1% of its Commitments on the Closing Date, with such payment to be
earned by, and payable to, each such Lender on the Closing Date.  On the Closing
Date, the Borrower shall have paid to the Administrative Agent, the Joint Lead
Arrangers and the Lenders all costs, fees and expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated hereby
payable to the Administrative Agent, the Joint Lead Arrangers or the Lenders to
the extent then due.

 

(i)          The Administrative Agent and the Lenders shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Section 5.05.

 

(j)          Concurrently with the consummation of the Acquisition, Holdings and
the Subsidiaries shall have outstanding no indebtedness, other liabilities or
preferred stock (or direct or indirect guarantee or other credit support in
respect thereof) other than (i) the Indebtedness and other obligations under the
Loan Documents and the Second Lien Loan Documents, (ii) Indebtedness and
liabilities permitted to be incurred by GVR under the Acquisition Agreement (as
in effect on March 9, 2011) and otherwise assumed by the Borrower as an Assumed
Liability under the Acquisition Agreement (as in effect on March 9, 2011) and
(iii) such other Indebtedness and liabilities as may be permitted by the Loan
Documents (with the terms of all such existing indebtedness to be reasonably
satisfactory to the Administrative Agent and the Joint Lead Arrangers).

 

(k)         All necessary Governmental Approvals (including those of the
Bankruptcy Court and applicable Gaming Authorities) and all material third party
approvals in each case for the Transaction shall have been obtained and remain
in full force and effect.

 

(l)          At least ten (10) days prior to the Closing Date, the
Administrative Agent shall have received all documentation and other information
required under applicable “know your customer” and anti-money laundering
statutes, rules and regulations, including, without limitation, the Patriot Act,
to the extent requested at least ten (10) days prior to the Closing Date.

 

78

--------------------------------------------------------------------------------


 

(m)        The Borrower shall have used its commercially reasonable efforts to
obtain monitored public ratings for the Loans and monitored public corporate
credit and corporate family ratings of the Borrower, in each case from S&P and
Moody’s.

 

(n)         The Closing Date shall have occurred on or prior to 5:00 p.m. on
June 30, 2011.

 

SECTION 4.02.          Conditions to All Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Loans) is subject to the following conditions
precedent:

 

(a)           With respect to the Credit Extensions made on the Closing Date,
(i) the Specified Representations shall be true and correct in all material
respects as of the Closing Date and after giving effect to the Transaction (it
being understood and agreed that (x) any such Specified Representation that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects , and (y) to the extent that any such
Specified Representation specifically refers to an earlier date, it shall be
true and correct in all material respects (or all respects, as the case may be)
as of such earlier date), and (ii) the Acquisition Agreement Representations
shall be true and correct  as of the Closing Date.

 

(b)           With respect to Credit Extensions made after the Closing Date, the
representations and warranties of the Borrower and each other Loan Party
contained in Article 5 or any other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension; provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects (or
all respects, as the case may be) as of such earlier date; provided, further
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates.

 

(c)           With respect to Credit Extensions made after the Closing Date, no
Default or Event of Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds therefrom.

 

(d)           The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(e)           There shall be no legal prohibition to the making of such Credit
Extension.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) (with respect to
Credit Extensions on the Closing Date), (b) (with respect to Credit Extensions
after the Closing Date), (c) (with respect to Credit Extensions after the
Closing Date) and (d) have been satisfied on and as of the date of the
applicable Credit Extension.

 

79

--------------------------------------------------------------------------------


 

ARTICLE 5

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Agents, the L/C
Issuers and the Lenders as of the Closing Date, as of the date of each Borrowing
hereunder and as of any other date that the representations and warranties
hereunder are made or deemed made that:

 

SECTION 5.01.          Existence, Qualification and Power; Compliance with
Laws.  Each Loan Party and each of the Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and decrees and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted, except, in each case referred to in preceding
clause (c), (d) or (e), to the extent that failure to do so, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 5.02.          Authorization; No Contravention.  The execution, delivery
and performance by the Borrower and each other Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transaction on the
Closing Date, are within such Loan Party’s corporate or other powers, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than Permitted Liens
under the Loan Documents and the Second Lien Loan Documents), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate any Law.

 

SECTION 5.03.          Governmental Authorization; Other Consents.  No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the consummation of the Transaction on the
Closing Date, (b) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document,  (c) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (d) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (e) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and the secured parties
under the Second Lien Loan Documents, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings, including all required Gaming
Permits, which have been duly obtained, taken, given or made and are in full
force and effect, (iii) those items set forth on Schedule 5.03, (iv) approval
from the applicable Gaming Authorities of the Pledge Agreement which has been
duly obtained, taken, given or made and is in full force and effect, (v)
approvals, consents, authorizations or Permits required from any Governmental
Authority in connection with an exercise of remedies under any of the Collateral
Documents with respect to the Disposition of Equity Interests or gaming
equipment, and (vi) in the case of the consummation of the Acquisition, those
approvals, consents, exemptions, authorizations or other

 

80

--------------------------------------------------------------------------------


 

actions, notices or filings, the failure of which to obtain or make, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.04.          Binding Effect.  This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto.  This Agreement and each other Loan Document constitutes, a legal,
valid and binding obligation of such Loan Party, enforceable against each such
Person that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

SECTION 5.05.          Financial Statements; No Material Adverse Effect. 
(a)(i)The audited consolidated balance sheets and related statements of income
and cash flows of GVR for the three fiscal years ended December 31, 2008,
December 31, 2009 and December 31, 2010 furnished to the Lenders prior to the
Closing Date, present fairly in all material respects GVR’s financial position
at the date of said financial statements and the results for the respective
periods covered thereby, and (ii) the unaudited consolidated balance sheet and
related statements of income and cash flows of GVR for the fiscal quarter ended
March 31, 2011 furnished to the Lenders prior to the Closing Date, present
fairly in all material respects GVR’s financial condition at the date of said
financial statements and the results for the period covered thereby.  All such
balance sheets and related statements of income and cash flows have been
prepared in accordance with GAAP consistently applied throughout the periods
covered thereby and subject, in the case of the unaudited financial statements,
to normal year-end audit adjustments and the absence of footnotes.

 

(iii)        The unaudited pro forma consolidated financial statements of
Holdings and the Subsidiaries as of, and for the twelve month period ended,
March 31, 2011 (after giving effect to the Transaction and the financing
therefor), copies of which have been furnished to the Lenders prior to the
Closing Date, have been prepared in good faith, based on assumptions believed by
Holdings to be reasonable as of the date of delivery thereof, and present fairly
in all material respects on a pro forma basis and in accordance with GAAP the
estimated financial position of Holdings and the Subsidiaries and their
estimated results of operations for the periods covered thereby.

 

(b)           Since December 31, 2010, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect (but, for this purpose, assuming that
Holdings and the Borrower were in existence since December 31, 2010 and have
owned and operated the Purchased Assets since such date).

 

(c)           The forecasts of consolidated balance sheets, income statements
and cash flow statements of Holdings and the Subsidiaries for each fiscal year
ending after the Closing Date until the fifth anniversary of the Closing Date,
copies of which have been furnished to the Lenders prior to the Closing Date,
have been prepared in good faith on the basis of the assumptions stated therein,
which assumptions were believed to be reasonable at the time of preparation of
such forecasts, it being understood that actual results may vary from such
forecasts and that such variations may be material.

 

(d)           As of the Closing Date, neither Holdings nor any Subsidiary has
any Indebtedness or other obligations or liabilities, direct or contingent
(other than (i) the liabilities reflected on Schedule 5.05, (ii) the
Obligations, (iii) the obligations under the Second Lien Loan Documents and
(iv) liabilities incurred in the ordinary course of business), that, either
individually or in the aggregate, have had, or could reasonably be expected to
have, a Material Adverse Effect.

 

SECTION 5.06.          Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Holdings or the Borrower,
threatened in writing or contemplated, at law,

 

81

--------------------------------------------------------------------------------


 

in equity, in arbitration or before any Governmental Authority, by or against
Holdings or any of the Subsidiaries or against any of their properties or
revenues that, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.07.          No Default.  Neither Holdings nor any Subsidiary is in
default under or with respect to, or a party to, any Contractual Obligation that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

SECTION 5.08.          Ownership of Property; Liens.  (a) Each of Holdings and
each of the Subsidiaries has good and marketable title to, or valid leasehold
(or subleasehold, as applicable) interests in, all its material properties and
assets (including all Real Property, including easements benefitting such Real
Property), except for minor defects in title that, in the aggregate, are not
substantial in amount and do not materially detract from the value of the
property subject thereto or interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes and subject to Permitted Liens.  Except where the failure,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, each building constructed on a parcel of Real
Property is free from structural defects and all building systems contained
therein are in good working order and condition, ordinary wear and tear
excepted, suitable for the purposes for which they are currently being used.  No
portion of the Real Property has suffered any damage by fire or other casualty
loss that has not heretofore been completely repaired and restored to its
original condition, except where such damage, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Each parcel of Real Property and the current use thereof complies with all
applicable Laws (including building and zoning ordinances and codes) and with
all insurance requirements, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.  None of the Real Property constitutes a non-conforming
use under applicable zoning ordinances and codes, except where such
non-conforming use, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  There are no
outstanding options to purchase the Real Property or any portion thereof or real
property interest therein.

 

(b)           Except as, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (i) none of Holdings
or the Subsidiaries, or, to the knowledge of Holdings and the Borrower, any
other party thereto, is in material default under any Material Real Property
Leases to which it is a party and no event has occurred and no fact exists which
could become a default with the giving of notice or the passage of time and all
such leases are legal, valid, binding and in full force and effect and are
enforceable in accordance with their terms, (ii) if Holdings or any Subsidiary
is a lessee, each of Holdings and the applicable Subsidiary enjoys peaceful and
undisturbed possession under all such leases, including ground leases, if any,
and (iii) no landlord Lien has been filed, and to the knowledge of Holdings and
the Borrower, no claim is being asserted, with respect to any lease payment
under any leases, including ground leases, if any.

 

(c)           As of the Closing Date, no Loan Party has received any notice of,
nor has any knowledge of, any pending or contemplated condemnation proceeding
affecting any Real Property or any sale or Disposition thereof in lieu of
condemnation.

 

(d)           No Loan Party, or, to the knowledge of Holdings and the Borrower,
any other party thereto, is in default in any material respect under any
Material Contract.

 

(e)           Each of Holdings and each Subsidiary has good, marketable and
insurable fee simple title to the Land, Improvements thereon and such easements
and rights of way benefitting such

 

82

--------------------------------------------------------------------------------


 

Land and Improvements, except for minor defects in title that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes, in each case free and clear of all Liens whatsoever
except Permitted Liens.  The Collateral Documents, when properly recorded in the
appropriate records, together with any Uniform Commercial Code financing
statements required to be filed or recorded in connection therewith, will create
(i) a valid, perfected first mortgage Lien on each Mortgaged Property subject
only to Permitted Liens and (ii) valid, perfected first priority security
interests in and to, and perfected collateral assignments of, all personalty or
any leases of equipment from third parties, all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Liens.  To the
knowledge of Holdings and the Borrower, there are no claims for payment for
work, labor or materials affecting the Mortgaged Properties or other properties
or assets of the Loan Parties which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents other than
Permitted Liens.

 

(f)            As of the Closing Date, (i) the Mortgaged Properties are not
subject to any material leases other than the Real Property Leases set forth on
Schedule 5.08(f), (ii) no Person has any possessory interest in any Mortgaged
Property or right to occupy the same except under and pursuant to the provisions
of such Real Property Leases, (iii) the Material Real Property Leases are in
full force and effect and to the best of Holdings’ and the Borrower’s knowledge,
there are no material defaults thereunder by either party (other than as
expressly disclosed on Schedule 5.08(f)), (iv) no Rent under any Material Real
Property Lease has been paid more than one (1) month in advance of its due date,
except as disclosed on Schedule 5.08(f), (v) there has been no prior sale,
transfer or assignment, hypothecation, pledge or other encumbrance by Holdings
or any Subsidiary of any Real Property Lease or of the Rents received therein,
which will be outstanding following the Closing Date, other than those assigned
to the Administrative Agent on the Closing Date.

 

SECTION 5.09.          Environmental Compliance.  (a) Except as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, there are no claims, actions, suits, or proceedings
pending, or to the knowledge of Holdings or the Borrower threatened, alleging
potential liability or responsibility for violation of, or otherwise relating
to, any Environmental Law.

 

(b)           Except as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, the business and
operations of, and the properties owned, leased or operated by, Holdings and the
Subsidiaries are in compliance with applicable Environmental Laws, and Holdings
and the Subsidiaries have obtained and are in compliance with all Environmental
Permits required of them under such Environmental Laws.

 

(c)           Except as could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (i) none of the
properties currently or formerly owned, leased or operated by any Loan Party or
any of the Subsidiaries is listed or proposed for listing on the NPL or on the
CERCLIS or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or aboveground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned, leased or operated by any Loan Party or any of
the Subsidiaries or, to Holdings’ and the Borrower’s knowledge, on any property
formerly owned or operated by any Loan Party or any of the Subsidiaries; (iii)
there is no friable asbestos or friable asbestos-containing material on any
property currently owned or operated by any Loan Party or any of the
Subsidiaries; and (iv) Hazardous Materials have not been released, discharged or
disposed of by any Person on any property currently or formerly owned, leased or
operated by any Loan Party or any of the Subsidiaries and Hazardous Materials
have not otherwise been released, discharged or disposed of by any

 

83

--------------------------------------------------------------------------------


 

of the Loan Parties and the Subsidiaries at any other location, in each case in
a manner that would reasonably be expected to give rise to a liability under
Environmental Laws.

 

(d)           The properties owned, leased or operated by Holdings and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, either individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

 

(e)           Neither Holdings nor any of the Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation or assessment or remedial or
response action that, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

(f)            All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of the Subsidiaries have been disposed of
in a manner that could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect.

 

(g)           Except as could not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, none of the Loan
Parties and the Subsidiaries has contractually assumed any liability or
obligation under or relating to any Environmental Law.

 

SECTION 5.10.          Taxes.  Holdings and the Subsidiaries have filed all
Federal and other material tax returns and reports required to be filed by them
and all such tax returns are correct and complete in all material respects. 
Each of Holdings and the Subsidiaries has timely paid or timely caused to be
paid all Federal and material state and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (a) those which are not overdue by more
than thirty (30) days and (b) those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.  No Lien has been filed, and to the
knowledge of Holdings and the Borrower, no claim is being asserted, with respect
to any Tax.  As of the Closing Date, none of Holdings or any Subsidiary shall be
treated as a corporation for United States federal income tax purposes.

 

SECTION 5.11.          ERISA Compliance.  (a) Except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in form and operation with its terms
and the applicable provisions of ERISA, the Code and other Federal or state
Laws.  Each Plan (and each related trust, if any) which is intended to be
qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that it meets the requirements
of Sections 401(a) and 501(a) of the Code covering all applicable tax Law
changes or is comprised of a master or prototype plan that has received a
favorable opinion letter from the IRS, and nothing has occurred since the date
of such determination that could reasonably be expected to materially adversely
affect such determination (or, in the case of a Plan with no determination,
nothing has occurred that could reasonably be expected to materially adversely
affect the issuance of a favorable determination letter or otherwise materially
adversely affect such qualification).

 

(b)           (i) No ERISA Event has occurred during the five year period prior
to the date on which this representation is made or deemed made or is reasonably
expected to occur with respect to any

 

84

--------------------------------------------------------------------------------


 

Pension Plan or Multiemployer Plan; (ii) no Pension Plan has failed to satisfy
the minimum funding standard (as defined in Section 412 of the Code), whether or
not waived, has been or is reasonably expected to be determined “at risk” (as
defined in Section 430 of the Code or Section 303 of ERISA) or not satisfying
minimum funding standards (within the meaning of Section 412 of the Code or 302
of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA; (iv) no
withdrawal liability would be incurred due to the complete withdrawal of any
Loan Party or any ERISA Affiliate from any Multiemployer Plan; (v) there are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of any Loan Party or any ERISA
Affiliate, threatened, which would reasonably be expected to be asserted
successfully against any Plan; (vi) there exists no Unfunded Pension Liability
with respect to any Pension Plan in the aggregate (taking into account only
Pension Plans with positive Unfunded Pension Liability); (vii) each Loan Party
and each ERISA Affiliate has made all contributions to or under each Pension
Plan and Multiemployer Plan required by Law within the applicable time limits
prescribed thereby, the terms of such Pension Plan or Multiemployer Plan,
respectively, or any contract or agreement requiring contributions to a Pension
Plan or Multiemployer Plan; and (viii) no Loan Party and no ERISA Affiliate has
ceased making contributions to any Pension Plan subject to Section 4064(a) of
ERISA to which it made contributions except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
either individually or in the aggregate, to result in a Material Adverse Effect.

 

SECTION 5.12.          Capitalization.  On the Closing Date, the authorized
Equity Interests of Holdings consist of limited liability company membership
interests, of which 100% are issued and outstanding on the Closing Date and
owned by GVR Holdco 2 LLC, a Nevada limited liability company and an indirect
Subsidiary of the Parent.  All outstanding Equity Interests of Holdings have
been duly and validly issued, are fully paid and non-assessable and have been
issued free of preemptive rights.  Holdings does not have outstanding any Equity
Interests or other securities convertible into or exchangeable for its Equity
Interests or any rights to subscribe for or to purchase, or any options for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
its Equity Interests or any stock appreciation or similar rights.

 

SECTION 5.13.          Subsidiaries; Equity Interests.  As of the Closing Date,
neither the Borrower nor any other Loan Party has any Subsidiaries other than
those specifically disclosed in Schedule 5.13, and all of the outstanding Equity
Interests in each Subsidiary of Holdings have been validly issued, and as to any
Subsidiaries which are corporations, are fully paid and nonassessable, and all
Equity Interests owned by Holdings, the Borrower or any of the Subsidiaries are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and the Second Lien Loan Documents and (ii) any nonconsensual
Permitted Lien.  As of the Closing Date, Schedule 5.13 (a) sets forth the name
and jurisdiction of each Subsidiary and (b) sets forth the ownership interest of
the Borrower and each other Subsidiary, including the percentage of such
ownership.

 

SECTION 5.14.          Margin Regulations; Investment Company Act; etc.  (a) No
Loan Party is engaged nor will it engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board), or extending credit for the
purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, for
purchasing or carrying margin stock or for the purpose of purchasing, carrying
or trading in any securities under such circumstances as to involve the Borrower
in a violation of Regulation X or to involve any broker or dealer in a violation
of Regulation T.  No Indebtedness being reduced or retired out of the proceeds
of any Loans or Letters of Credit was or will be incurred for the purpose of
purchasing or carrying any margin stock.  Following the application of the
proceeds of the Loans and the Letters of Credit, margin stock will not
constitute more than 25% of the

 

85

--------------------------------------------------------------------------------


 

value of the assets of the Borrower and its Subsidiaries.  None of the
transactions contemplated by this Agreement will violate or result in the
violation of any of the provisions of the Regulations of the Board, including
Regulation T, U or X.  If requested by any Lender or the Administrative Agent,
the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1 referred to in Regulation U.

 

(b)           (i) None of Holdings, the Borrower, any Person Controlling
Holdings or any Subsidiary is required to be registered as an “investment
company” under the Investment Company Act of 1940, and (ii) neither Holdings nor
any of the Subsidiaries is subject to any Law which purports to regulate or
restrict its ability to borrow money, to enter into the Guaranty or to grant
Liens on the Collateral (other than, in the case of the pledge of the Equity
Interests in the Borrower, for applicable Gaming Laws, which Gaming Laws have
been complied with on or prior to the Closing Date to permit such pledge of the
Equity Interests of the Borrower).

 

SECTION 5.15.          Disclosure.  No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party or any
Affiliate of a Loan Party to any Agent, Joint Lead Arranger or any Lender in
connection with the Transaction and the other transactions contemplated hereby
and the negotiation of this Agreement or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
when taken as a whole contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information and pro forma
financial information, each of Holdings and the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections may vary from actual results and that such variances may be
material.

 

SECTION 5.16.          Intellectual Property; Licenses, etc.  Holdings and the
Subsidiaries own or have the right to use all of the trademarks, service marks,
trade names, domain names, other source indicators, copyrights, patents, patent
rights, licenses, technology, software, trade secrets, know-how, database
rights, design rights and other intellectual property rights (collectively, “IP
Rights”) that are material for the operation of the businesses of Holdings and
the Subsidiaries.  Except as disclosed in Schedule 5.16, no IP Rights,
advertising, product, process, method, substance, part or other material used by
Holdings or any Subsidiary in the operation of their respective businesses as
currently conducted infringes upon, misappropriates or violates any valid
intellectual property rights held by any Person except for such infringements,
misappropriations or violations, either individually or in the aggregate, which
could not reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in Schedule 5.16, no claim, litigation, opposition or cancellation
regarding any of the IP Rights owned or licensed by Holdings or any Subsidiary
is pending or, to the knowledge of Holdings and the Borrower, threatened against
Holdings or any Subsidiary.

 

SECTION 5.17.          Solvency.  (x) On the Closing Date, after giving effect
to the Transaction and the Loans and Letters of Credit to be made or issued on
the Closing Date, the Loan Parties (taken as a whole) are Solvent, and (y) on
each other date on which Loans or Letters of Credit are made or issued
hereunder, the Loan Parties (taken as a whole) are Solvent.

 

SECTION 5.18.          Maintenance of Insurance.  The Borrower and the other
Loan Parties, as applicable, maintain insurance in accordance with the
requirements set forth in Section 6.07.  Neither Holdings nor any of the
Subsidiaries (a) has received notice from any insurer (or any agent thereof)
that substantial capital improvements or other substantial expenditures will
have to be made in order to continue such insurance or (b) has any reason to
believe that it will not be able to renew its existing coverage as and when such
coverage expires or to obtain similar coverage from similar insurers at a

 

86

--------------------------------------------------------------------------------


 

substantially similar cost except in each case as could not, either individually
or in the aggregate, have a Material Adverse Effect.  Schedule 5.18 sets forth a
true, complete and correct description of all insurance maintained by or on
behalf of Holdings and the other Loan Parties as of the Closing Date.

 

SECTION 5.19.          Labor Matters.  Except as, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes against any of Holdings or the
Subsidiaries pending or, to the knowledge of Holdings and the Borrower,
threatened; (b) hours worked by and payments made to employees of each of
Holdings or the Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and
(c) all payments due from Holdings or the Subsidiaries on account of employee
health and welfare insurance have been paid or accrued as a liability on the
books of the relevant party.  All persons employed at properties of Holdings and
the Subsidiaries, in each case at or below the general manager level, are
employees of Holdings or any of the Subsidiaries (excluding, for avoidance of
doubt, employees of the Parent and its other Subsidiaries subject to the
Management Agreement).

 

SECTION 5.20.          Collateral.  To the extent required by the Collateral and
Guarantee Requirement and Section 4.01(a), the provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral, and no filing, recording,
registration or other action will be necessary to perfect or protect such Liens,
except (a) for the filing of all applicable UCC financing statements and all
applicable filings with the United States Patent and Trademark Office and United
States Copyright Office to be filed on the Closing Date or immediately
thereafter, (b) as provided under applicable Law with respect to the filing of
continuation statements for previously filed UCC financing statements, and (c)
approval from the applicable Gaming Authorities of the Pledge Agreement, which
has been duly obtained, taken, given or made and is in full force and effect.

 

SECTION 5.21.          Location of Real Property.  Schedule 5.21 lists
completely and correctly, as of the Closing Date, all material owned or
leased/subleased Real Property and the addresses thereof, indicating for each
parcel whether it is owned or leased/subleased, including in the case of
leased/subleased Real Property, the landlord/lessor name, lease/sublease date
and lease/sublease expiration date.  Holdings and the Subsidiaries have good,
valid and marketable fee simple title in and to, or have valid and enforceable
leasehold/subleasehold interests in, as the case may be, all the Real Property
set forth on Schedule 5.21.

 

SECTION 5.22.          Permits.  (a) Holdings and each Subsidiary has obtained
and holds all Permits (including, without limitation, all Gaming Permits)
required in respect of all Real Property and for any other property otherwise
operated by or on behalf of, or for the benefit of, such person and for the
operation of each of its businesses as presently conducted and as proposed to be
conducted, (b) all such Permits are in full force and effect, and each such
Person has performed and observed all requirements of such Permits, (c) no event
has occurred that allows or results in, or after notice or lapse of time would
allow or result in, revocation or termination by the issuer thereof or in any
other impairment of the rights of the holder of any such Permit, (d) no such
Permits contain any restrictions, either individually or in the aggregate, that
are materially burdensome to any such Person, or to the operation of any of its
businesses or any property owned, leased or otherwise operated by such person,
(e) each such Person reasonably believes that each of its Permits will be timely
renewed and complied with, without material expense, and that any additional
Permits that may be required of such Person will be timely obtained and complied
with, without material expense and (f) no such Person has any knowledge or
reason to believe that any Governmental Authority is considering limiting,
suspending, revoking or renewing on materially burdensome terms any such Permit,
in each case except as which could not, either individually or in the

 

87

--------------------------------------------------------------------------------


 

aggregate, reasonably be expected to have a Material Adverse Effect. The use
being made of each Mortgaged Property is in conformity with the certificate of
occupancy issued for such Mortgaged Property, to the extent applicable (except
to the extent any such failure could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect).  All
Gaming Permits required to be held by Holdings and the Subsidiaries are current
and in good standing and Holdings and the relevant Subsidiaries presently hold
all Gaming Permits necessary for the continued operation of each Hotel/Casino
Facility as a non-restricted gaming facility.

 

SECTION 5.23.          Fiscal Year.  The fiscal year of Holdings and each
Subsidiary ends on December 31 of each calendar year.

 

SECTION 5.24.          Anti-Terrorism Law.  (a) Neither Holdings nor any of the
Subsidiaries is in violation of any Laws with respect to terrorism or money
laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”), and
the USA PATRIOT Improvement and Reauthorization Act, Public Law 109-177 (signed
into law March 9, 2009) (as amended from time to time, the “Patriot Act”).

 

(b)           Neither Holdings nor any of the Subsidiaries is any of the
following:

 

(i)          a person that is listed in the annex to, or it otherwise subject to
the provisions of, the Executive Order;

 

(ii)         a person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

 

(iii)        a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)       a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(v)        a person that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control (“OFAC”) at its official website or
any replacement website or other replacement official publication of such list.

 

(c)           Neither Holdings nor any of the Subsidiaries (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of a person described in Section 5.24(b), (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order, or (iii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

 

SECTION 5.25.          Use of Proceeds.  (a) All proceeds of the Term Loans will
be used by the Borrower to finance the Acquisition and to pay fees and expenses
incurred in connection with the Transaction.

 

(b)           On and after the Closing Date, proceeds of any Revolving Credit
Loans and Swing Line Loans will be used for working capital and other general
corporate purposes of the Borrower and the Subsidiaries; provided that (x) up
to, but no more than, $5,000,000 of Revolving Credit Loans and Swing Line Loans
in the aggregate may be used for the purpose of financing any upfront Lender
fees

 

88

--------------------------------------------------------------------------------


 

required to be paid on the Closing Date and (y) the proceeds of Swing Line Loans
shall not be used to refinance then outstanding Swing Line Loans.

 

SECTION 5.26.          Corporate Cost Allocation Agreement.  As of the Closing
Date, the allocation of “Overhead Costs” (as defined in the Corporate Cost
Allocation Agreement) among the various parties to the Corporate Cost Allocation
Agreement is generally consistent with the historical cost allocation practices
of SCI.

 

ARTICLE 6

 

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.17) cause each Subsidiary to:

 

SECTION 6.01.          Financial Statements.  Deliver to the Administrative
Agent for prompt further distribution to each Lender:

 

(a)           as soon as available, but in any event within one hundred five
(105) days after the end of each fiscal year of Holdings (beginning with the
fiscal year ending December 31, 2011), (i) a consolidated balance sheet of
Holdings and the Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, members’ equity and cash flows
for such fiscal year, setting forth in each case in comparative form (A) the
figures for the previous fiscal year and (B) beginning with the fiscal year
ending December 31, 2012, comparisons to budget for such fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and audited and
accompanied by a report and opinion of Ernst & Young LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year;

 

(b)           as soon as available, but in any event within forty-five (45) days
(or sixty (60) days in the case of the fiscal quarter ending June 30, 2011)
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Holdings (beginning with the fiscal quarter ending June 30, 2011), (i) a
consolidated balance sheet of Holdings and the Subsidiaries as at the end of
such fiscal quarter, and the related (x) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (y) consolidated statements of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form (A) for
any fiscal quarter ending after the Closing Date, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year and (B) for any fiscal quarter ending on or
after March 31, 2012, comparisons to budget for such fiscal quarter and the
portion of the fiscal year then ended and for the Test Period ended on the last
day of such fiscal quarter, all in reasonable detail and certified by a
Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations and cash flows of Holdings and
the Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
fiscal quarter;

 

(c)           as soon as available, but in any event within thirty (30) days
after the end of each fiscal month of Holdings (beginning with the fiscal month
ending July 31, 2011), (i) a consolidated

 

89

--------------------------------------------------------------------------------


 

balance sheet of Holdings and the Subsidiaries at the end of such fiscal month
and (ii) consolidated statements of income or operations of Holdings and the
Subsidiaries for such fiscal month and for the portion of the fiscal year then
ended, setting forth in each case in comparative form (A) for any fiscal month
ending after the Closing Date, the figures for the corresponding fiscal month of
the previous fiscal year and the corresponding portion of the previous fiscal
year and (B) for any fiscal month ending on or after January 31, 2012,
comparisons to budget for such fiscal month and the portion of the fiscal year
then ended, all in reasonable detail and certified by a Responsible Officer of
Holdings as fairly presenting in all material respects the financial condition
and results of operations of Holdings and the Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;

 

(d)           as soon as available, and in any event no later than thirty (30)
days after the end of each fiscal year of Holdings, a detailed monthly
consolidated budget for each of the twelve (12) months of such fiscal year
(including a projected consolidated balance sheet of Holdings and the
Subsidiaries as of the end of each such month, the related consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall
(x) in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect and (y) identify
and set forth Holdings’ best estimate, after due consideration, of all revenue,
costs, and expenses for Holdings and the Subsidiaries, including, without
limitation, amounts due monthly and annually under the Material Contracts to
which Holdings and the Subsidiaries are a party and under the Management
Agreement for such fiscal year; and

 

(e)           within fifteen (15) days after filing thereof, copies of the
reports required under Regulation 6.080 of Nevada Gaming Commission Regulation 6
(Accounting Regulations).

 

SECTION 6.02.          Certificates; Other Information.  Deliver to the
Administrative Agent for prompt further distribution to each Lender:

 

(a)           No later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default under Section 7.11 or, if knowledge of any such
Event of Default was so obtained, relevant information stating the nature and
status of such event;

 

(b)           together with the delivery of the financial statements referred to
in Section 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Holdings and, if such Compliance Certificate demonstrates
an Event of Default of any covenant under Section 7.11, Holdings may deliver,
together with such Compliance Certificate, notice of its intent to cure (a
“Notice of Intent to Cure”) such Event of Default pursuant to Section 8.04;
provided that the delivery of a Notice of Intent to Cure shall in no way affect
or alter the occurrence, existence or continuation of any such Event of Default
or the rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document;

 

(c)           promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or any Subsidiary files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is

 

90

--------------------------------------------------------------------------------


 

delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)           together with the delivery of each Compliance Certificate pursuant
to Section 6.02(b) (or, if not received by Holdings or the applicable Subsidiary
prior to the date of such delivery, promptly after the furnishing thereof),
copies of any material requests or material notices received by Holdings or any
Subsidiary (other than in the ordinary course of business) for the fiscal period
covered by such Compliance Certificate or material statements or material
reports furnished to any holder of debt securities of Holdings or any Subsidiary
pursuant to the terms of the Second Lien Loan Documents or any other
Indebtedness (other than intercompany Indebtedness among Holdings and the
Subsidiaries) of Holdings or any Subsidiary for the fiscal period covered by
such Compliance Certificate in a principal amount greater than the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of this Section 6.02;

 

(e)           together with the delivery of each Compliance Certificate pursuant
to Section 6.02(b), (i) a report setting forth the information required by
Section 4.13 of the Security Agreement or confirming that there has been no
change in such information since the Closing Date (or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b), and (iii) a list of each Subsidiary as of the
date of delivery of such Compliance Certificate;

 

(f)            together with the delivery of the financial statements referred
to in Section 6.01(c) (or, if not received by Holdings or the applicable
Subsidiary prior to the date of such delivery, promptly after receipt thereof),
a copy of (i) each report delivered by the Manager to Holdings and/or the
Borrower pursuant to the Management Agreement with respect to the calculation of
the Management Fees (as defined in the Management Agreement) for the fiscal
period covered by such Compliance Certificate, (ii) a report setting forth the
payments and receipts made or received, as applicable, under the Management
Agreement by Holdings or any of the Subsidiaries during the applicable period,
(iii) each report and/or statement delivered to Holdings or its applicable
Subsidiary pursuant to Section 8.1(a) of the Management Agreement and (iv) each
amendment to the Management Agreement or the Tax Sharing Agreement entered into
during such fiscal period not previously delivered pursuant to Section 6.03(b);

 

(g)           promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

(h)           promptly, such additional information regarding the business,
legal, financial or corporate affairs of the Parent, any Loan Party or any of
their respective Subsidiaries, or compliance with the terms of the Loan
Documents, as the Administrative Agent or any Lender through the Administrative
Agent may from time to time reasonably request.

 

SECTION 6.03.          Notices.  Promptly after obtaining knowledge thereof,
notify the Administrative Agent of:

 

(a)           the occurrence of any Default or Event of Default (such notice to
be provided within two (2) Business Days of such knowledge);

 

(b)           any material amendment, waiver or other modification made to, or
delivery of any notice of default or termination or assignment of, the
Management Agreement, the Management Fee

 

91

--------------------------------------------------------------------------------


 

Subordination Agreement, the Corporate Cost Allocation Agreement, the Manager
Allocation Agreement, the IP License Agreement or the Tax Sharing Agreement;

 

(c)           except to the extent delivered pursuant to preceding clause (b),
any material amendment, waiver or other material modification made to, or
delivery of any notice of default or termination of, or the entry into, any
Material Contract (together with a copy of any such amendment, waiver,
modification or notice);

 

(d)           the entering into by Holdings or any Subsidiary of any management
contract (together with a copy of any such management contract) whereby another
Person will manage the gaming operations at one or more of the properties owned
or leased by Holdings or the Subsidiaries;

 

(e)           any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party with, or liability under, any Environmental Law or Environmental
Permit, or (iv) the occurrence of any ERISA Event (provided that in the case of
ERISA Events under clauses (g), (h) and (i) of the definition thereof, in no
event shall notice be given later than ten (10) days after any Loan Party or any
ERISA Affiliate knows or has reason to know of such ERISA Event, and in the case
of ERISA Events under clause (d) of the definition thereof, in no event shall
notice be given later than the occurrence of such ERISA Event);

 

(f)            the occurrence of a Casualty Event or the damage, loss or
destruction of a material portion of the Collateral;

 

(g)           (i) with respect to plan years beginning on or after December 31,
2010, any documents or notices described in Section 101(k) of ERISA that any
Loan Party or ERISA Affiliate has received with respect to any Multiemployer
Plan; (ii) a material increase in Unfunded Pension Liabilities (taking into
account only Pension Plans with positive Unfunded Pension Liabilities) since the
Closing Date or from any prior notice given pursuant to this clause (g), as
applicable; (iii) a material increase since the Closing Date or from any prior
notice given pursuant to this clause (g), as applicable, in potential withdrawal
liability under Section 4201 of ERISA, if each Loan Party and the ERISA
Affiliates were to withdraw completely from any and all Multiemployer Plans;
(iv) the adoption of, or the commencement of contributions to, any Pension Plan
or Multiemployer Plan by any Loan Party or any ERISA Affiliate; or (v) the
adoption of any amendment to a Pension Plan which results in a material increase
in contribution obligations of any Loan Party or any ERISA Affiliate; and

 

(h)           any written communication received by Holdings, any Subsidiary,
the Manager or Fertitta Entertainment from any Gaming Authority advising it of a
material violation of or material noncompliance with any Gaming Law by Holdings,
any Subsidiary, the Manager or Fertitta Entertainment.

 

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of Holdings (x) that such notice is being delivered
pursuant to Section 6.03(a) through (h) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action Holdings
or its applicable Subsidiary has taken and proposes to take with respect
thereto.

 

92

--------------------------------------------------------------------------------


 

SECTION 6.04.          Payment of Obligations; etc.  File all U.S. federal
income and other material tax returns required to be filed in any jurisdiction
and pay, discharge or otherwise satisfy as the same shall become due and
payable, all its material obligations and liabilities in respect of material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property.

 

SECTION 6.05.          Preservation of Existence; etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), Permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except (i) to the
extent that failure to do so could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.

 

SECTION 6.06.          Maintenance of Properties; Employees.  Except if the
failure to do so could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (a) maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted, and (b) make all necessary
renewals, replacements, modifications, improvements, upgrades, extensions and
additions thereof or thereto in accordance with prudent industry practice. 
Holdings and the Borrower shall cause all persons employed at properties of
Holdings and the Subsidiaries, in each case at or below the general manager
level, to be employees of the Borrower or any of the Subsidiaries (excluding,
for avoidance of doubt, employees of Parent and its other Subsidiaries subject
to the Management Agreement).

 

SECTION 6.07.          Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as
Holdings and the Subsidiaries) as are customarily carried under similar
circumstances by such other Persons and ensure that the Agents and the Lenders
are additional insureds and/or loss payees, as applicable, under such insurance,
as reasonably requested by the Administrative Agent.

 

SECTION 6.08.          Compliance with Laws.  (a) Comply with any requirements
of all Laws, and all orders, writs, injunctions and decrees, of any Governmental
Authority applicable to it or to its business or property, except if the failure
to do so could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (b) take, or cause to be taken, all
action necessary to maintain in full force and effect and in good standing any
and all Gaming Permits and approvals or other entitlements allowing for the
conduct, either currently or in the future, of nonrestricted gaming activities
on any applicable Mortgaged Property (or any portion thereof), in each case,
that are material to the operation of such Mortgaged Property, and (c) take, or
cause to be taken, all action necessary to maintain in full force and effect and
in good standing any and all other Permits (including all Permits under Liquor
Laws) material to the operation of each Hotel/Casino Facility.

 

SECTION 6.09.          Books, Records and Annual Meeting.  (a) Maintain proper
books of record and account, in which entries that are full, true and correct in
all material respects and are in conformity with GAAP consistently applied shall
be made of all material financial transactions and matters involving the assets
and business of Holdings or any Subsidiary.

 

93

--------------------------------------------------------------------------------


 

(b)           At a date to be mutually agreed upon between the Administrative
Agent and Holdings occurring on or prior to the 120th day after the close of
each fiscal year of Holdings, Holdings will, at the request of the
Administrative Agent, hold a meeting (which may be held via telephone conference
call) with all of the Lenders at which meeting will be reviewed the financial
results of Holdings and the Subsidiaries for the previous fiscal year and the
Projections presented for the current fiscal year.

 

SECTION 6.10.          Inspection Rights.  (a) Subject to applicable Gaming
Laws, permit representatives, designees and independent contractors of the
Administrative Agent to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers
and independent public accountants, all at the reasonable expense of Holdings
and the Borrower and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to
Holdings or the Borrower; provided that, absent the existence of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
(i) four (4) times during the first year following the Closing Date and
(ii) from and after the first anniversary of the Closing Date, two (2) times
during each twelve (12) month period commencing on the first anniversary of the
Closing Date; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of its representatives or independent contractors)
may do any of the foregoing at the expense of Holdings and the Borrower at any
time during normal business hours and upon reasonable advance notice (it being
understood and agreed that the Administrative Agent shall give Holdings or the
Borrower the opportunity to participate in any discussions with Holdings’
independent public accountants).

 

(b)           Make available, at the request of the Administrative Agent, at
reasonable times during normal business hours upon reasonable advance notice,
senior executives of Holdings or the Borrower to participate in quarterly
conference calls with the Lenders to discuss Holdings’ and the Subsidiaries’
business.

 

SECTION 6.11.          Covenant to Guarantee Obligations and Give Security. 
(a) At Holdings’ and the Borrower’s expense, promptly take all action necessary
or reasonably requested by the Administrative Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied.

 

(b)           Without limiting the foregoing provisions of Section 6.11(a), upon
the formation or acquisition of any new direct or indirect Subsidiary by any
Loan Party:

 

(i)          within ten (10) days after such formation or acquisition (or, in
the case of clause (iii) below, within ten (10) days after receipt of such
approvals, to the extent such approvals are so required) or such longer period
as the Administrative Agent may agree in its discretion:

 

(A)  cause each such Subsidiary that is required to grant Liens on its property
under the Collateral and Guarantee Requirement to furnish to the Administrative
Agent a description of the Real Properties owned or leased by such Subsidiary,
in detail reasonably satisfactory to the Administrative Agent;

 

(B)  cause (x) each such Subsidiary that is required to grant Liens on its
property pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent Mortgages, Security Agreement
Supplements, Pledge Agreement Supplements, Intellectual Property Security
Agreements, Control Agreements and a counterpart of the

 

94

--------------------------------------------------------------------------------


 

Intercompany Note and the Intercreditor Agreement and to execute, deliver, file
and record any such other documents, statements, assignments, instruments,
agreements or other papers and take all other actions (with the priority
required by the Collateral Documents and subject to the Intercreditor Agreement)
necessary in order to create a perfected security interest in and lien on all of
its assets that are required to be pledged pursuant to the Collateral and
Guarantee Requirement (including, with respect to the Real Properties covered by
such Mortgages, the documents listed in, and satisfaction of all the
requirements set forth in, Section 6.13(b), with the requirement set forth in
Section 6.13(b) to be satisfied within thirty (30) days after the request
therefor by the Administrative Agent (or such longer period as the
Administrative Agent may agree in its discretion), and with the requirements set
forth in Section 6.13(b) to be satisfied as promptly as practicable after the
request therefor by the Administrative Agent), as reasonably requested by and in
form and substance reasonably satisfactory to the Administrative Agent (to the
extent applicable due to similar jurisdiction and/or type of property,
consistent with the Mortgages, Security Agreement, Pledge
Agreement, Intellectual Property Security Agreements and other security
agreements in effect on the Closing Date), in each case granting Liens required
by, and satisfying all the other requirements set forth in, the Collateral and
Guarantee Requirement and (y) each direct or indirect parent of each such
Subsidiary to duly execute and deliver to the Administrative Agent such Security
Agreement Supplements and Pledge Agreement Supplements and to execute, deliver,
file and record any such other documents, statements, assignments, instruments,
agreements or other papers and take all other actions (with the priority
required by the Collateral Documents) as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent (to the extent
applicable due to similar jurisdiction and/or type of property, consistent with
the Security Agreement and Pledge Agreement in effect on the Closing Date), in
each case granting Liens required by the Collateral and Guarantee Requirement;

 

(C)  subject to the receipt of any approvals required under applicable Gaming
Laws, (x) cause each such Subsidiary to deliver any and all certificates
representing Equity Interests (to the extent certificated) that are required to
be pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness held by such
Subsidiary and required to be pledged pursuant to the Collateral Documents,
indorsed in blank to the Administrative Agent and (y) cause each direct or
indirect parent of such Subsidiary to deliver any and all certificates
representing the outstanding Equity Interests (to the extent certificated) of
such Subsidiary that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing the
intercompany Indebtedness issued by such Subsidiary and required to be pledged
in accordance with the Collateral Documents indorsed in blank to the
Administrative Agent;

 

(D)  take and cause such Subsidiary and each direct or indirect parent of such
Subsidiary to take whatever action (including the recording of

 

95

--------------------------------------------------------------------------------


 

Mortgages, the filing of Uniform Commercial Code financing statements and
(subject to applicable Gaming Laws) delivery of stock and membership interest
certificates and delivery of promissory notes duly endorsed in blank (if any
such Investment is by way of stock or membership interest certificates) or in
favor of the Administrative Agent (if any such Investment is by way of loan or
advance)) may be necessary in the reasonable opinion of the Administrative Agent
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity;

 

(E)  cause each such Subsidiary that is required to become a Guarantor under the
Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent a Guaranty Supplement or a new guaranty, in each case in
form and substance reasonably satisfactory to the Administrative Agent,
guaranteeing the Obligations; and

 

(F)  cause each such Subsidiary to deliver to the Administrative Agent such
documents and certificates as would have been required pursuant to Sections
4.01(a)(iii) and (vi) had such Subsidiary been a Subsidiary on the Closing Date;
and

 

(ii)         within ten (10) days after the request therefor by the
Administrative Agent (or such longer period as the Administrative Agent may
agree in its discretion), deliver to the Administrative Agent a signed copy of
an opinion, addressed to the Administrative Agent and the other Secured Parties,
of counsel for the Loan Parties reasonably acceptable to the Administrative
Agent as to such matters of law set forth in this Section 6.11(b) as the
Administrative Agent may reasonably request.

 

(c)           Without limitation of clause (a) of this Section 6.11,
concurrently with (x) the acquisition of any material personal property by any
Loan Party, (y) the acquisition of any owned Real Property by any Loan Party
that is required to be subject to a Lien for the benefit of the Lenders pursuant
to the Collateral and Guarantee Requirement or (z) the entering into, or
renewal, by any Loan Party of a material ground lease in respect of Real
Property that is required to be subject to a Lien for the benefit of the Lenders
pursuant to the Collateral and Guarantee Requirement, and such personal
property, owned Real Property or lease shall not already be subject to a
perfected Lien pursuant to the Collateral and Guarantee Requirement, Holdings or
the Borrower shall give notice thereof to the Administrative Agent and promptly
thereafter shall cause such assets to be subjected to a Lien to the extent
required by the Collateral and Guarantee Requirement and will take, or cause the
relevant Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect or record such Lien,
including, as applicable, the actions referred to in Section 6.13(b) with
respect to Real Property; provided that the Borrower shall not need to take, or
cause any Loan Party to take, any such action with respect to owned Real
Property with a Fair Market Value of less than $1,000,000, so long as the
aggregate Fair Market Value of all Real Properties owned by Holdings and the
Subsidiaries not already subject to a perfected Lien pursuant to the Collateral
and Guarantee Requirement is less than $5,000,000 (in each case, unless an
equivalent action is taken or required to be taken pursuant to the Second Lien
Loan Documents).

 

Holdings and the Borrower will make arrangements to ensure that all actions
required by this Section 6.11 and all filings and recordations made pursuant to
Section 6.13 are taken or made prior to

 

96

--------------------------------------------------------------------------------


 

any equivalent actions or filings or recordings are made or taken pursuant to
the Second Lien Loan Documents.

 

SECTION 6.12.          Compliance with Environmental Laws.  (a) Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect,
comply, and take all reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and, in each case to the
extent required by Environmental Laws, conduct any investigation, study,
sampling and testing, and undertake any cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of its
properties, in accordance with the requirements of all Environmental Laws.

 

(b)           Upon the occurrence of an Event of Default or of any matter
requiring the giving of notice pursuant to Section 6.03(e)(iii) concerning any
Mortgaged Property, permit the Administrative Agent and its environmental
consultants to perform environmental site assessments of the relevant Mortgaged
Properties, at the reasonable expense of Holdings and Borrower, including
sampling of environmental media for the purpose of determining the presence of
any Hazardous Materials and the costs of remediation thereof.  In the case of an
assessment performed as the result of the occurrence of a matter subject to
notice under Section 6.03(e)(iii), the scope of the assessment shall be
reasonably limited to addressing such matter.

 

SECTION 6.13.          Further Assurances and Post-Closing Conditions. 
(a) Promptly upon reasonable request by the Administrative Agent, (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.

 

(b)           In the case of (x) any Real Property referred to in
Section 6.11(b)(i)(B) or (c), provide the Administrative Agent with Mortgages
with respect to such owned Real Property within thirty (30) days (or such longer
period as the Administrative Agent may agree in it discretion) of the
acquisition of, and, if requested by the Administrative Agent, entry into, or
renewal of, a ground lease in respect of, such Real Property, and (y) any Real
Property referred to in Section 6.11(c), provide the Administrative Agent with
Mortgages with respect to such Real Property within thirty (30) days (except as
expressly provided in Section 6.11(c) of the formation or acquisition of any new
direct or indirect Subsidiary), in each case, together with:

 

(i)          evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered along with corresponding UCC fixture
filings and all are in form suitable for filing or recording in all filing or
recording offices that the Administrative Agent may deem reasonably necessary or
desirable in order to create a valid and subsisting perfected Lien on the
property and/or rights described therein in favor of the Administrative Agent
for the benefit of the Secured Parties and that all filing and recording taxes
and fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

 

(ii)         fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements and in amount, reasonably acceptable to the Administrative
Agent (not to exceed the value of the real properties covered

 

97

--------------------------------------------------------------------------------


 

thereby), issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, insuring the Mortgages to be valid
subsisting Liens on the property described therein, free and clear of all
defects and encumbrances, subject to Permitted Liens, and providing for such
other affirmative insurance (including, without limitation, endorsements for
future advances under the Loan Documents) and such coinsurance and direct access
reinsurance as the Administrative Agent may reasonably request;

 

(iii)        opinions of local counsel in jurisdictions in which (x) such
Mortgaged Properties are located, with respect to, among other things, the
enforceability of and the creation of a valid Lien of record under, and
perfection of, the Mortgages and any related fixture filings, and (y) the
applicable Loan Parties entering into the relevant Mortgages are organized, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent;

 

(iv)       “Life-of-Loan” flood certificates covering each Mortgaged Property in
form and substance reasonably acceptable to the Administrative Agent, certified
to the Administrative Agent in its capacity as such and certifying whether or
not each such Mortgaged Property is located in a flood hazard zone by reference
to the applicable FEMA map;

 

(v)        either (A) a letter or other evidence with respect to each Mortgaged
Property from the appropriate Governmental Authorities concerning compliance
with applicable zoning and building laws, (B) an ALTA 3.1 zoning endorsement for
the Mortgage Policies or (C) a zoning report prepared by The Planning Zoning
Resource Corporation indicating that such Mortgaged Property is in material
compliance with applicable zoning and building laws;

 

(vi)       such surveys, abstracts, appraisals, environmental assessments and
other documents as the Administrative Agent may reasonably request with respect
to such Mortgaged Properties;

 

(vii)      such affidavits, certificates, instruments of indemnification and
other items (including a so-called “gap” indemnification) as shall be reasonably
required to induce the title insurance company to issue the Mortgage Policies
and endorsements referenced in clause (ii) above with respect to each applicable
Real Property;

 

(viii)     copies of all leases, subleases and sub-subleases in which any of the
Subsidiaries holds an interest or other agreements relating to possessory
interests, if any, and such other information, documentation, and certifications
with respect to such possessory interests as may be reasonably required by the
Administrative Agent or necessary in order to create a valid Lien on the
property described therein, free of any other Liens except Permitted Liens,
including, without limitation, to the extent any of the foregoing affect such
Mortgaged Property and to the extent requested by the Administrative Agent, such
agreements shall be subordinated to the Lien of the Mortgage to be recorded
against such Mortgaged Property, either expressly by its terms or, to the extent
obtainable using commercially reasonable efforts, pursuant to a subordination,
non-disturbance and attornment agreement (with any such agreement being
reasonably acceptable to the Administrative Agent); and

 

(ix)        such other evidence that all other actions that the Administrative
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.

 

98

--------------------------------------------------------------------------------


 

SECTION 6.14.          Cash Management Systems.  Except to the extent otherwise
agreed to by the Administrative Agent, maintain a cash management system on a
basis consistent with the provisions of Schedule 6.14.

 

SECTION 6.15.          Information Regarding Collateral.  Furnish to the
Administrative Agent prompt written notice of any change (a) in any Loan Party’s
corporate name, (b) in the location of any Loan Party’s chief executive office,
its principal place of business, and, upon request of the Administrative Agent,
in the location of any office in which it maintains books or records relating to
Collateral owned by it or any office or facility at which Collateral owned by it
is located (including the establishment of any such new office or facility),
(c) in any Loan Party’s identity, jurisdiction of organization or organizational
structure or (d) in any Loan Party’s U.S. Federal Taxpayer Identification
Number, as applicable, and, in any event, no such change shall be effected or
permitted unless all filings have been made (or will be made on a timely basis)
under applicable Laws or otherwise and all other actions have been taken (or
will be taken on a timely basis) that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral; provided
that any such written notice under clause (a) or (c) above shall be given to the
Administrative Agent not less than thirty (30) days prior to such change (unless
a shorter period of notice is permitted by the Administrative Agent in its
discretion); provided that no Loan Party shall change its jurisdiction of
organization to a jurisdiction located outside any state of the United States or
the District of Columbia.

 

SECTION 6.16.          Corporate Separateness.  (a) Satisfy, and cause each of
the Subsidiaries to satisfy, customary corporate, limited liability company and
other formalities, including, as applicable, the holding of regular board of
managers’ or members’ meetings or action by managers or members without a
meeting and the maintenance of corporate records.

 

(b)           Ensure that no bank account of Holdings or any Subsidiary shall be
held jointly with any other Person.

 

SECTION 6.17.          Interest Rate Protection.  Within 90 days after the
Closing Date, enter into, and thereafter maintain, Swap Contracts with a
counterparty reasonably satisfactory to the Administrative Agent to the extent
necessary to provide that at least 50% of the aggregate principal amount of the
Term Loans and the Second Lien Loans is subject to either a fixed interest rate
or interest rate protection for an initial period of not less than two years
from the date of the entry into the applicable Swap Contract (and thereafter
pursuant to one or more Swap Contracts until the Maturity Date), which Swap
Contracts shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

 

SECTION 6.18.          Management Agreement.

 

(a)            Payment of Sums Due Under Management Agreement.  Pay all
management fees and other charges reserved in or payable under the Management
Agreement on or prior to the due date thereof except where (i)(A) the validity
or amount thereof is being contested in good faith and (B) Holdings has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (ii) the payment thereof is prohibited by the Management Fee
Subordination Agreement.

 

(b)           Performance of Covenants.  (i) Promptly perform and observe in all
material respects all of the terms, covenants and conditions required to be
performed and observed by Holdings or any Subsidiary under the Management
Agreement, the breach of which would permit any party to the Management
Agreement validly to terminate the Management Agreement (including, without
limitation, all payment obligations), (ii) do all things commercially reasonable
to preserve and to keep unimpaired

 

99

--------------------------------------------------------------------------------


 

its rights under the Management Agreement, (iii) not waive, excuse or discharge
any of the material obligations of the Manager or any other party to the
Management Agreement without the Administrative Agent’s prior written consent in
each instance, and (iv) enforce the material obligations of the Manager and the
other parties to the Management Agreement.

 

(c)           No Modification or Termination.  (i) Not consent to or acquiesce
in any amendment, modification, waiver or change to the Management Agreement in
any manner adverse to the interests of the Lenders in any material respect; it
being acknowledged and agreed by the parties hereto, that in any event any
amendment, waiver or other modification which would have the effect of
(A) increasing management fees, required reserves or termination fees, or
(B) shortening the term thereof shall be deemed adverse to the interests of the
Lenders in a material respect, and (ii) not permit, consent to or acquiesce in
any cancellation, termination or surrender of the Management Agreement.

 

(d)           Notices of Default.  Promptly (but in no event later than two
(2) Business Days after Holdings’ or any Subsidiary’s receipt thereof) deliver
(or cause to be delivered) to the Administrative Agent copies of any written
notice of default by any party under the Management Agreement, or of any written
notice from the Manager or any other party to the Management Agreement of its
intention to terminate the Management Agreement.

 

(e)           Delivery of Information.  Promptly furnish (or cause to be
furnished) to the Administrative Agent copies of such information and evidence
as the Administrative Agent may reasonably request concerning Holdings’ and the
Subsidiaries’ due observance, performance and compliance with the terms,
covenants and conditions of the Management Agreement.

 

(f)            Other Management Agreements; Delegation of Manager’s Duties.  Not
enter into any management agreements other than the Management Agreement or
permit the Manager to assign or sub-contract its duties or responsibilities
under the Management Agreement (except as permitted under the Management
Agreement as in effect on the Closing Date).

 

(g)           Further Assurances.  At its sole cost and expense, shall execute
and deliver to Administrative Agent, within five (5) Business Days after
request, such documents, instruments or agreements as may be reasonably required
to permit the Administrative Agent to cure any default under the Management
Agreement.

 

(h)           Management Agreement Cure By Administrative Agent.  In the event
of a default by Holdings or any Subsidiary in the performance of any of its
obligations under the Management Agreement beyond any applicable notice and cure
periods therein, including, without limitation, any default in the payment of
any sums payable thereunder, then, in each and every such case, subject to
applicable Gaming Laws, the Administrative Agent may, at its option (and upon
notice to the Lenders), cause the default or defaults to be remedied.  Holdings
and the Borrower shall, on demand, jointly and severally reimburse the
Administrative Agent for all advances made and out-of-pocket expenses incurred
by the Administrative Agent in curing any such default (including, without
limitation, reasonable attorneys’ fees and disbursements), together with
interest thereon computed at the Default Rate from the date that such advance is
made to and including the date the same is paid to the Administrative Agent.

 

(i)            Subordination. At all times cause the Management Agreement and
all management fees and termination fees payable thereunder (except with respect
to reimbursable out-of-pocket expenses and corporate cost allocation) to be
subordinated to the Obligations and the Liens held by the Administrative Agent
pursuant to the Management Fee Subordination Agreement (or otherwise on terms
satisfactory to the Administrative Agent in its sole discretion).

 

100

--------------------------------------------------------------------------------


 

(j)            Rights of Administrative Agent. The Administrative Agent shall
have the right (but shall have no obligation) at any time that there shall exist
and be continuing an Event of Default, to take in the Administrative Agent’s own
name or in the name of Holdings or the applicable Subsidiary (but at Holdings’
and the Borrower’s joint and several expense, which shall be reimbursed to the
Administrative Agent upon demand and shall constitute part of the Obligations),
such action as Administrative Agent may at any time or from time to time
determine to be necessary, subject to applicable Gaming Laws:

 

(i)          to exercise any of the rights of Holdings or the applicable
Subsidiary under the Management Agreement and to request and require the Manager
to attorn to Administrative Agent (or its designee);

 

(ii)         to terminate the Management Agreement in accordance with the
Management Agreement and the Management Fee Subordination Agreement;

 

(iii)        to amend, modify or extend the Management Agreement by agreement
with the Manager;

 

(iv)       to cure any default under the Management Agreement; and

 

(v)        to protect the rights of the Administrative Agent and the Lenders
hereunder and under the Management Agreement;

 

and the Administrative Agent shall incur no liability as between itself and
Holdings or any Subsidiary if any action taken by or on its behalf in good faith
pursuant hereto shall prove to be, in whole or in part, inadequate or invalid. 
Without limiting any of the rights, powers and privileges granted to the
Administrative Agent in the other Loan Documents, Holdings and the Borrower
hereby irrevocably make, constitute and empower and authorize the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) and hereby irrevocably appoint the Administrative Agent as Holdings’ and
the Borrower’s attorney-in-fact (which irrevocable appointment is coupled with
an interest) for the purpose of enforcing Holdings’ or its applicable
Subsidiaries’ rights under the Management Agreement and the Administrative
Agent’s rights in Section 6.18(h) and (j) upon the occurrence and continuance of
an Event of Default.  Holdings and the Borrower shall, within five (5) Business
Days after written request is made therefor by the Administrative Agent, execute
and deliver to the Administrative Agent or to any party designated by the
Administrative Agent, such further instruments, agreements, powers, assignments,
conveyances or the like as may be reasonably necessary or desirable to complete
or perfect the interest, rights or powers of the Administrative Agent pursuant
to this Section 6.18 or as may otherwise be required by the Administrative
Agent.

 

SECTION 6.19.          Ratings.  Use commercially reasonable efforts to obtain
and maintain at all times on and after the Closing Date (i) a public corporate
family rating of the Borrower and a rating of the Loans, in each case from
Moody’s, and (ii) a public corporate credit rating of the Borrower and a rating
of the Loans, in each case from S&P (it being understood and agreed that
“commercially reasonable efforts” shall in any event include the payment by the
Borrower of customary rating agency fees, cooperation with information and data
requests by Moody’s and S&P in connection with their ratings process and the
participation by senior management of the Borrower in a ratings presentation to
Moody’s and S&P).

 

SECTION 6.20.          Equity Contributions.  In the case of Holdings, upon its
receipt thereof, contribute to the Borrower as an equity contribution, any cash
proceeds received by Holdings from any asset sale, any incurrence of
Indebtedness, any Casualty Event, any sale or issuance by Holdings of its

 

101

--------------------------------------------------------------------------------


 

Equity Interests, any cash capital contributions or any tax refunds (whether
pursuant to the Tax Sharing Agreement or otherwise).  The Borrower will use the
proceeds of all equity contributions received by it from Holdings as provided in
the relevant clause of Section 2.05(b) to the extent required to be so applied.

 

ARTICLE 7

 

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of the Subsidiaries to, directly
or indirectly:

 

SECTION 7.01.          Liens.  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)           (i) Liens pursuant to any Loan Document and (ii) subject to the
terms of the Intercreditor Agreement, Liens on the Collateral only pursuant to
the Second Lien Loan Documents;

 

(b)           Liens existing on the Closing Date and listed on Schedule
7.01(b) and any modifications, replacements, renewals or extensions thereof;
provided that (i) any such Lien does not extend to any additional property other
than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien, and (B) proceeds and products thereof, and
(ii) such Liens shall secure only those obligations which they secure on the
Closing Date and refinancings, extensions, renewals and replacements thereof
permitted hereunder;

 

(c)           Liens for taxes, assessments or governmental charges which are not
yet due or delinquent or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance
with GAAP;

 

(d)           statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or if more than thirty (30) days overdue, are unfiled
and no other action has been taken to enforce such Lien or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;

 

(e)           (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any Subsidiary;

 

(f)            deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money
and Capitalized Leases), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

 

102

--------------------------------------------------------------------------------


 

(g)           public and private easements, rights-of-way, restrictions,
encroachments, protrusions, franchises, licenses, permits, zoning laws,
covenants, conditions, restrictions and other similar non-monetary encumbrances
and minor title defects affecting real property which, in the aggregate, do not
in any case materially interfere with the ordinary conduct of the business of
Holdings or any Subsidiary;

 

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h), so long as such Liens are adequately
bonded (if required by the applicable court) and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

 

(i)            Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within one hundred
eighty (180) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of the property subject to such Liens, (ii) such
Liens do not at any time encumber any property except for the property financed
by such Indebtedness, accessions thereto and the proceeds and the products
thereof, (iii) with respect to Capitalized Leases, such Liens do not at any time
extend to or cover any assets (except for accessions to such assets) other than
the assets subject to such Capitalized Leases; provided that individual
financings of equipment provided by one lender may be cross collateralized to
other financings of equipment provided by such lender and (iv) the amount of
Indebtedness secured thereby does not exceed the cost of the acquisition,
repair, replacement, construction or improvement (as applicable) of such
property;

 

(j)            (i) in the case of the Mortgaged Properties, Real Property Leases
permitted under Section 7.18 and (ii) with respect to all other properties and
assets of Holdings and the Subsidiaries, leases, licenses, subleases or
sublicenses granted to others in the ordinary course of business which do not
(x) interfere in any material respect with the business of Holdings or any
Subsidiary or (y) secure any Indebtedness;

 

(k)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(l)            Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

 

(m)          Liens consisting of an agreement to Dispose of any property in a
Disposition permitted under Section 7.05, in each case, solely to the extent
such Disposition would have been permitted on the date of the creation of such
Lien;

 

(n)           any interest or title of a lessor under leases entered into by the
Borrower or any of the Subsidiaries (in their capacities as lessee) in the
ordinary course of business;

 

(o)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any of the Subsidiaries in the ordinary course of business permitted
by this Agreement;

 

103

--------------------------------------------------------------------------------


 

(p)           Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02; provided that such Liens do not extend to any
assets other than those that are the subject of such repurchase agreement;

 

(q)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)            Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

 

(s)           Liens solely on any cash earnest money deposits made by the
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(t)            Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business;

 

(u)           ground leases in respect of Real Property on which facilities
owned or leased by the Borrower or any of the Subsidiaries are located; and

 

(v)           other Liens on assets securing Indebtedness outstanding in an
aggregate principal amount not to exceed $2,000,000; provided, however that no
Liens on assets constituting Collateral shall be permitted pursuant to this
clause (v) to secure Indebtedness for borrowed money or reimbursement
obligations under letters of credit of Holdings or any of the Subsidiaries.

 

SECTION 7.02.          Investments.  Make or hold any Investments, except:

 

(a)           Investments by Holdings or a Subsidiary in assets that were Cash
Equivalents when such Investments were made; provided, however, that (x) at any
time Revolving Credit Loans and/or Swing Line Loans are outstanding, the
aggregate amount of Unrestricted cash and Cash Equivalents held by Holdings and
the Subsidiaries shall not exceed $5,000,000 for any period of five
(5) consecutive Business Days and (y) the aggregate amount of Cage Cash
maintained by the Borrower and the Subsidiaries (A) shall not exceed the amount
of cash, determined by the Borrower in its reasonable business judgment
consistent with past practices, desirable in the ordinary course of business to
be maintained in the Hotel/Casino Facilities and (B) shall not exceed
$15,000,000 (or such higher amount of Cage Cash as shall be required by the
Gaming Authorities for the Borrower and the Subsidiaries in the aggregate as set
forth in a written notice from the Borrower to the Administrative Agent and the
Lenders) for any period of five (5) consecutive Business Days;

 

(b)           loans or advances to officers, directors, board managers and
employees of Holdings and the Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes so long as made in accordance with applicable law and (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof) (provided that the amount of such loans and
advances shall be contributed to the Borrower in cash as common equity);
provided the aggregate principal amount of all loans and advances made in
reliance on this clause (b) shall not exceed $500,000 at any time outstanding;

 

104

--------------------------------------------------------------------------------


 

(c)           (i) Investments by Holdings in the Borrower and (ii) subject to
Section 7.03(d) (to the extent applicable), Investments by the Borrower or any
Subsidiary in any Subsidiary that is a Subsidiary Guarantor (excluding any new
Subsidiary which becomes (or would become) a Subsidiary Guarantor concurrently
with such Investment) or by a Subsidiary in the Borrower;

 

(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)           Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 7.01,
7.03, 7.04, 7.05 and 7.06, respectively; provided that for purposes of any
Indebtedness incurred by a Subsidiary that is not a Subsidiary Guarantor in
favor of a Loan Party, and any Dispositions by a Loan Party to a Subsidiary that
is not a Subsidiary Guarantor, such Investments shall be permitted pursuant to
the other provisions of this Section 7.02 (and not solely pursuant to this
clause (e));

 

(f)            Investments existing on the Closing Date and set forth on
Schedule 7.02(f), provided that the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02;

 

(g)           Investments in Swap Contracts permitted under Section 7.03;

 

(h)           promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)            Investments in the ordinary course of business consisting of
Article 3 of the Uniform Commercial Code endorsements for collection or deposit
and Article 4 of the Uniform Commercial Code customary trade arrangements with
customers consistent with past practices;

 

(j)            Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(k)           loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such parent) in
accordance with Section 7.06(e);

 

(l)            advances of payroll payments to employees of Holdings and the
Subsidiaries in the ordinary course of business;

 

(m)          so long as no Default or Event of Default then exists or would
result therefrom, the Borrower and the Subsidiaries may make Investments out of
the Net Cash Proceeds of a substantially concurrent Permitted Equity Issuance of
Holdings received after the Closing Date that are not otherwise applied (or
required to be applied) (w) to prepay the Loans pursuant to Section 2.05(a) or
2.05(b)(iv), (x) to reduce the Revolving Credit Commitments pursuant to
Section 2.06(b), (y) to prepay Second Lien Loans pursuant to Section 7.13(a) or
(z) to make Capital Expenditures pursuant to Section 7.16(c); and

 

105

--------------------------------------------------------------------------------


 

(n)           so long as no Default or Event of Default then exists or would
result therefrom, Investments by the Borrower and the Subsidiaries in an
aggregate amount not to exceed $2,000,000 in the aggregate.

 

SECTION 7.03.          Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)           Indebtedness of the Loan Parties’ under the Loan Documents;

 

(b)           Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof;

 

(c)           Guarantees by the Borrower and the Subsidiary Guarantors in
respect of each other’s Indebtedness otherwise permitted hereunder;

 

(d)           Indebtedness of the Borrower or any Subsidiary owing to the
Borrower or any other Subsidiary to the extent constituting an Investment
expressly permitted by Section 7.02; provided that (i) all such Indebtedness
shall be evidenced by an Intercompany Note and, in the case of an Intercompany
Note issued to a Loan Party, pledged to the Administrative Agent for the benefit
of the Secured Parties in accordance with the Collateral Documents and
Section 6.11, and (ii) all such Indebtedness of any Loan Party owed to any
Person that is not a Loan Party shall be subject to the subordination terms set
forth in the Intercompany Note;

 

(e)           (i) Capitalized Lease Indebtedness and other Indebtedness
(including Capitalized Leases) financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets; provided that such
Indebtedness is incurred concurrently with or within one hundred eighty (180)
days after the applicable acquisition, construction, repair, replacement or
improvement, and (ii) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (i); provided, further, that the aggregate
principal amount of all Indebtedness permitted under this
Section 7.03(e) (including all Permitted Refinancing Indebtedness described in
preceding clause (ii)), shall not exceed $10,000,000 at any time outstanding;

 

(f)            Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks of
the Borrower or the Subsidiaries incurred in the ordinary course of business and
not for speculative purposes, including, without limitation, all Swap Contracts
required pursuant to Section 6.17;

 

(g)           Indebtedness representing deferred compensation to employees of
Holdings and the Subsidiaries incurred in the ordinary course of business;

 

(h)           Indebtedness consisting of promissory notes issued by Holdings to
current or former officers, directors, managers and employees, their respective
estates, spouses or former spouses to finance the purchase or redemption of
Equity Interests of Holdings (or any direct or indirect parent company thereof)
permitted by Section 7.06(e) (such promissory notes, “Shareholder Subordinated
Notes”); provided that (i) such Indebtedness shall be subordinated in right of
payment to the Obligations on terms reasonably satisfactory to the
Administrative Agent (it being understood that, subject to the dollar limitation
described below, such subordination provisions shall permit the payment of
interest and principal in cash if no Default or Event of Default has occurred
and is continuing) and (ii) the aggregate amount of all cash payments (whether
principal or interest) made by Holdings in respect of such notes since the
Closing Date, when combined with the aggregate amount of Restricted Payments
made pursuant to Section 7.06(e) since the Closing Date, shall not exceed
$500,000;

 

106

--------------------------------------------------------------------------------


 

(i)            Indebtedness incurred by the Borrower or the Subsidiaries in any
Disposition to the extent constituting customary indemnification obligations or
customary obligations in respect of purchase price or other similar adjustments;

 

(j)            Indebtedness consisting of obligations of the Borrower or the
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

 

(k)           Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

 

(l)            Indebtedness consisting of (a) the financing of insurance
premiums or (b) take-or-pay obligations contained in supply arrangements, in
each case, in the ordinary course of business;

 

(m)          Indebtedness incurred by the Borrower or any of the Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

 

(n)           obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by the Borrower or any of the Subsidiaries or obligations in respect of letters
of credit, bank guarantees or similar instruments related thereto, in each case
in the ordinary course of business or consistent with past practice;

 

(o)           Indebtedness of the Borrower, and guarantees thereof by the
Guarantors, under the Second Lien Loan Documents in an aggregate principal
amount not to exceed $90,000,000 (as reduced by any payments of principal
thereof made after the Closing Date);

 

(p)           so long as no Default or Event of Default then exists or would
result therefrom, additional unsecured Indebtedness of the Borrower and the
Subsidiaries in an aggregate principal amount not to exceed $5,000,000 at any
time outstanding; and

 

(q)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest (other
than pay-in-kind interest or other interest capitalized as principal) on
obligations described in clauses (a) through (p) above.

 

SECTION 7.04.          Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)           any Subsidiary may merge with (i) the Borrower, provided that
(x) the Borrower shall be the continuing or surviving Person and (y) such merger
does not result in the Borrower ceasing to be incorporated under the Laws of the
United States, any state thereof or the District of Columbia, or (ii) any one or
more other Subsidiaries, provided that when any Subsidiary that is a Subsidiary
Guarantor is merging with another Subsidiary, a Subsidiary Guarantor shall be
the continuing or surviving Person;

 

107

--------------------------------------------------------------------------------


 

(b)           (i) any Subsidiary that is not a Subsidiary Guarantor may merge or
consolidate with or into any other Subsidiary that is not a Subsidiary Guarantor
(provided that (A) the Borrower shall own, directly or indirectly, Equity
Interests representing a percentage of the aggregate ordinary voting power and
aggregate equity value represented by the issued and outstanding Equity
Interests in such surviving Subsidiary that is equal to or greater than the
percentage of the aggregate ordinary voting power and the aggregate equity value
represented by the issued and outstanding Equity Interests that were owned
immediately prior to such merger or consolidation, directly or indirectly, by
the Borrower in such other merged or consolidated Subsidiary, and (B) if any
Person other than the Borrower or a Subsidiary Guarantor receives any
consideration in connection with such transaction, such transaction shall comply
with the provisions of Section 7.02) and (ii) any Subsidiary may liquidate or
dissolve or change its legal form (provided that (A) such transaction shall not
reduce the Borrower’s direct or indirect share of the aggregate ordinary voting
power and aggregate equity value in such Subsidiary, (B) if such Subsidiary is a
Subsidiary Guarantor it shall continue to be a Subsidiary Guarantor, (C) the
Borrower or the Subsidiary shall comply with its obligations under Sections 6.11
and 6.13 in connection with such transaction and (D) such transaction shall have
been undertaken for a valid purpose (which includes the reduction of taxes for
direct or indirect owners of Equity Interests in the Borrower) and shall not be
disadvantageous to the Lenders in any manner);

 

(c)           any Subsidiary of the Borrower may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to the Borrower or
to another Subsidiary, provided that (i) if the transferor in such a transaction
is a Subsidiary Guarantor, then the transferee must either be the Borrower or a
Subsidiary Guarantor or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in accordance with Section 7.02;

 

(d)           the Acquisition shall be permitted in accordance with the terms of
the Acquisition Agreement; and

 

(e)           so long as no Default or Event of Default exists or would result
therefrom, a merger, dissolution, liquidation, consolidation or Disposition, the
purpose of which is to effect a Disposition permitted pursuant to Section 7.05;

 

provided that in the case of clauses (a), (b) and (c) above, (x) the security
interest of the Administrative Agent in the property of such person formed by
such merger or consolidation (or such Person resulting from such change in
corporate form) shall be no less favorable than the security interest of the
Administrative Agent in the property of the Borrower or Subsidiary prior to such
merger or consolidation (or change in corporate form) and (y) except in the case
of clause (a)(i) above, the Guarantee by such Person formed by such merger or
consolidation (or such Person resulting from such change in corporate form) of
the Obligations shall be no less favorable to the Lenders than the Guarantees of
the Obligations of the Subsidiary prior to such merger or consolidation (or
change in corporate form), in each case, as reasonably determined by the
Administrative Agent.

 

SECTION 7.05.          Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business, and Dispositions of
furniture, fixtures and equipment no longer used or useful in the ordinary
course of business of the Loan Parties;

 

(b)           Dispositions of inventory (including Cage Cash) and assets of de
minimis value, in any case in the ordinary course of business;

 

108

--------------------------------------------------------------------------------


 

(c)           Dispositions of property (other than Real Property)  in the
ordinary course of business to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of similar replacement property;

 

(d)           Dispositions of property by a Subsidiary of the Borrower to the
Borrower or to a Subsidiary, provided that (i) if the transferor of such
property is a Subsidiary Guarantor the transferee thereof must either be the
Borrower or a Subsidiary Guarantor or (ii) to the extent such transaction
constitutes an Investment, such transaction is permitted under Section 7.02;

 

(e)           (i) Permitted Liens constituting Dispositions and
(ii) Dispositions permitted by (x) Section 7.04 and (y) Section 7.06;

 

(f)            Dispositions or discounts without recourse of accounts receivable
in connection with the compromise or collection thereof in the ordinary course
of business (and not as part of any financing transaction);

 

(g)           Dispositions of Cash Equivalents for cash in the ordinary course
of business;

 

(h)           (i) in the case of the Mortgaged Properties, Real Property Leases
permitted under Section 7.18 and (ii) with respect to all other properties and
assets of the Loan Parties, leases, licenses, subleases or sublicenses granted
to others in the ordinary course of business and which do not materially
interfere with the business of the Borrower or the Subsidiaries;

 

(i)            transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;

 

(j)            Dispositions by the Borrower or the Subsidiaries of property
(other than a Hotel/Casino Facility) not otherwise permitted under this
Section 7.05, provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default or Event of Default exists), no Default or Event of Default
shall exist or would result from such Disposition, (ii) the aggregate Fair
Market Value of all property Disposed of in reliance on this clause (j) shall
not exceed $4,000,000 in any fiscal year of Holdings, and (iii) with respect to
any Disposition pursuant to this clause (j), the Borrower or a Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents at the time of the consummation of such Disposition (in each case,
free and clear of all Liens at the time received, other than nonconsensual
Permitted Liens and Liens permitted by Sections 7.01(a) and 7.01(r) and clauses
(i) and (ii) of Section 7.01(s)); and

 

(k)           Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;

 

provided that (1) any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e)(ii)(y) and except for Dispositions from the
Borrower or a Subsidiary to a Loan Party), shall be for no less than the Fair
Market Value of such property at the time of such Disposition, and (2) in no
case shall Holdings or any Subsidiary be permitted to effect a Disposition of
any Hotel/Casino Facility or Mortgaged Property or a material portion thereof or
the Equity Interests of the Borrower or any Subsidiary Guarantor.

 

109

--------------------------------------------------------------------------------


 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 7.05 to any Person other than the Borrower or any Subsidiary, such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing.

 

SECTION 7.06.          Restricted Payments.  Declare or make or agree to declare
or make, directly or indirectly, any Restricted Payment, or incur any
obligations (contingent or otherwise) to do so, except:

 

(a)           each Subsidiary may make Restricted Payments (i) to the Borrower
and to other Subsidiaries and (ii) in the case of a Restricted Payment by a
non-wholly owned Subsidiary, to the Borrower and any other Subsidiary and to
each other owner of Equity Interests of such Subsidiary based on their relative
ownership interests of the relevant class of Equity Interests, provided that no
Restricted Payment of the type described in preceding clause (ii) (other than
pursuant to required tax distributions) shall be made at any time a Default or
an Event of Default has occurred and is continuing;

 

(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests (other
than Disqualified Equity Interests not otherwise permitted by Section 7.03) of
such Person, provided that to the extent required pursuant to the Collateral
Documents, such Equity Interests shall be pledged to the Administrative Agent
and, in the case of a Restricted Payment by a non-wholly owned Subsidiary, to
the Borrower and any other Subsidiary and to each other owner of Equity
Interests of such Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests;

 

(c)           to the extent constituting Restricted Payments, the Borrower and
the Subsidiaries may enter into and consummate transactions expressly permitted
by any provision of Section 7.04 or 7.08 other than Sections 7.08(a) and (d);

 

(d)           so long as no Event of Default under Section 7.11, 8.01(a),
8.01(f) or 8.01(g) then exists or would result therefrom, the Borrower may make
Restricted Payments to (i) allow Holdings or any direct or indirect parent of
Holdings to pay for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Holdings or any direct or indirect
parent of Holdings by any future, present or former employee, manager or
director of the Borrower or any of the Subsidiaries (other than the Fertitta
Brothers or any of their Related Persons) upon the death, disability or
termination of employment of such persons or pursuant to any employee, manager
or director equity plan, employee, manager or director stock option plan or any
other employee, manager or director benefit plan or any agreement (including any
stock subscription or shareholder agreement) with any employee, manager or
director of the Borrower or any of the Subsidiaries (other than the Fertitta
Brothers or any of their Related Persons) and (ii) allow Holdings to make cash
payments in respect of any Shareholder Subordinated Notes pursuant to
Section 7.03(h), provided that the aggregate amount of Restricted Payments made
pursuant to this clause (d) after the Closing Date, when combined with the
aggregate amount of all cash payments (whether principal or interest) made by
Holdings in respect of any Shareholders Subordinated Notes pursuant to
Section 7.03(h) after the Closing Date, shall not exceed $500,000; and

 

(e)           the Borrower and the Subsidiaries may make Restricted Payments to
Holdings (i) the proceeds of which shall be used by Holdings to pay franchise
taxes and other fees, taxes and expenses required to maintain its limited
liability company existence, (ii) the proceeds of which shall be used by
Holdings to pay its audit expenses, and (iii) of up to $100,000 per year, the
proceeds of which shall be used by Holdings to pay other corporate overhead
expenses.

 

110

--------------------------------------------------------------------------------


 

SECTION 7.07.          Change in Nature of Business.  Engage in any line of
business substantially different from those lines of business conducted by the
Borrower and the Subsidiaries on the Closing Date or any business reasonably
related or ancillary thereto.

 

SECTION 7.08.          Transactions with Affiliates.  Enter into any transaction
(or series of related transactions) of any kind with any Affiliate of Holdings
or any of the Subsidiaries, whether or not in the ordinary course of business,
other than (a) transactions among the Borrower and the Subsidiary Guarantors or
any entity that becomes a Subsidiary Guarantor as a result of such transaction,
(b) on terms substantially as favorable to Holdings or such Subsidiary as would
be obtainable by Holdings or such Subsidiary at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, provided that
with respect to any transaction (or series of related transactions) involving
consideration of more than $2,000,000 (i) such transaction shall be approved by
the majority of the directors of Holdings and (ii) Holdings or the Borrower
shall have received a favorable fairness opinion from a reputable third-party
appraiser of recognized standing, (c) the payment of fees and expenses on the
Closing Date related to the Transaction, (d) loans and other transactions by
Holdings and the Subsidiaries to the extent expressly permitted under this
Article 7, (e) employment and severance arrangements between the Borrower and
the Subsidiaries and their respective officers and employees in the ordinary
course of business, (f) payments by Holdings and the Subsidiaries pursuant to,
and in accordance with the terms of, the Tax Sharing Agreement, (g) the payment
of customary fees and reasonable out of pocket costs to, and indemnities
provided on behalf of, directors, officers, board managers and employees of
Holdings and the Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and the Subsidiaries,
(h) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, (i)
transactions pursuant to the Management Agreement and, subject to the Management
Fee Subordination Agreement in respect of management fees and termination fees,
payment of fees and expenses owing thereunder, (j) dividends, redemptions and
repurchases permitted under Section 7.06, (k) transactions pursuant to the IP
License Agreement, (l) payments by the Borrower to Fertitta Entertainment or the
Manager pursuant to, and in accordance with the terms of, the Manager Allocation
Agreement and (m) payments by Holdings or its Subsidiaries to the Parent and its
Subsidiaries (other than Holdings and its Subsidiaries) pursuant to, and in
accordance with the terms of, the Corporate Cost Allocation Agreement.

 

SECTION 7.09.          Burdensome Agreements.  Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document or
any Second Lien Loan Document) that limits the ability of (a) any Subsidiary to
pay dividends or other distributions with respect to any of its Equity Interests
or to make or repay loans or advances to the Borrower or any other Subsidiary or
to Guarantee Indebtedness of the Borrower or any other Subsidiary or (b) the
Borrower or any other Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Secured Parties with
respect to the Obligations or under the Loan Documents, provided that the
foregoing clauses (a) and (b) shall not apply to Contractual Obligations which
(i) (x) exist on the Closing Date and (to the extent not otherwise permitted by
this Section 7.09) are listed on Schedule 7.09 and (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement evidencing
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not, in the reasonable opinion of the Administrative Agent,
expand the scope of such limits in such Contractual Obligation, (ii) arise in
connection with any Disposition permitted by Section 7.05, so long as such
restrictions relate solely to the assets subject thereto, (iii) subject to
Section 6.13, are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business, (iv) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to the property financed by or the subject of such
Indebtedness, (v) are

 

111

--------------------------------------------------------------------------------


 

customary restrictions on leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions solely relate to the
assets subject thereto, (vi) comprise restrictions imposed by any agreement
relating to secured Indebtedness permitted pursuant to Section 7.03(e) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness, (vii) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Subsidiary, (viii) subject to Section 6.13, are customary provisions restricting
assignment of any agreement entered into in the ordinary course of business, or
(ix) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business.

 

SECTION 7.10.          Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses described in Section 5.25.

 

SECTION 7.11.          Financial Covenants.

 

(a)           Total Leverage Ratio.  Permit the Total Leverage Ratio as of the
last day of any Test Period to be greater than the ratio set forth below
opposite the last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

 

 

 

 

 

 

 

 

2011

 

N/A

 

N/A

 

7.25:1.00

 

7.50:1.00

2012

 

7.75:1.00

 

7.50:1.00

 

7.50:1.00

 

7.25:1.00

2013

 

7.00:1.00

 

6.50:1.00

 

6.50:1.00

 

6.25:1.00

2014

 

6.00:1.00

 

5.75:1.00

 

5.50:1.00

 

5.25:1.00

2015

 

5.25:1.00

 

5.00:1.00

 

4.75:1.00

 

4.50:1.00

2016

 

4.50:1.00

 

N/A

 

N/A

 

N/A

 

(b)           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio for any Test Period to be less than the ratio set forth below opposite the
last day of such Test Period:

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

 

 

 

 

 

 

 

 

2011

 

N/A

 

N/A

 

1.10:1.00

 

1.10:1.00

2012

 

1.10:1.00

 

1.10:1.00

 

1.10:1.00

 

1.10:1.00

2013

 

1.15:1.00

 

1.20:1.00

 

1.25:1.00

 

1.30:1.00

2014

 

1.30:1.00

 

1.35:1.00

 

1.40:1.00

 

1.40:1.00

2015

 

1.40:1.00

 

1.40:1.00

 

1.40:1.00

 

1.40:1.00

2016

 

1.40:1.00

 

N/A

 

N/A

 

N/A

 

SECTION 7.12.          Accounting Changes.  Make any change in its fiscal year
or fiscal quarter.

 

SECTION 7.13.          Prepayments, etc. of Indebtedness; Modifications of
Certain Agreements.  (a) Make (or give any notice in respect of) any voluntary
or optional payment or prepayment on or redemption, repurchase or acquisition
for value of, or any prepayment or redemption as a result of any asset sale,
change of control or similar event of (including, in each case without
limitation, by way of depositing with the agent or trustee with respect thereto
or any other Person money or securities before due for the purpose of paying
when due), any Indebtedness pursuant to the Second Lien Loan Documents;
provided, however, so long as no Default or Event of Default then exists or
would result therefrom, (i) the Borrower may repay or prepay outstanding Second
Lien Loans out of the Net Cash Proceeds of a substantially concurrent Permitted
Equity Issuance of Holdings received after the Closing Date that are not
otherwise applied (or required to be applied) (w) to prepay the Loans pursuant
to Section 2.05(a) or

 

112

--------------------------------------------------------------------------------


 

2.05(b)(iv), (x) to reduce the Revolving Credit Commitments pursuant to Section
2.06(b), (y) to make an Investment pursuant to Section 7.02(m) or (z) to make
Capital Expenditures pursuant to Section 7.16(c) and (ii) Second Lien Loans may
be converted to Equity Interests (other than Disqualified Equity Interests) of
Holdings or any of its direct or indirect parents.

 

(b)           Amend or modify, or permit the amendment or modification of, any
provision of any Second Lien Loan Document (other than any such amendment or
modification that (i) makes the provisions thereof less restrictive on Holdings
and the Subsidiaries (including with respect to any representation, warranty,
covenant, default or event of default), (ii) reduces interest rates, commissions
or fees paid (or to be paid) by Holdings or any of the Subsidiaries in
connection therewith, (iii) extends the stated maturity of any Indebtedness
thereunder, (iv) reduces or eliminates any prepayment premiums, or (v) (A)
increases the interest rate margin thereunder to the extent permitted by the
Intercreditor Agreement, (B) makes conforming changes to the Second Lien Loan
Documents that are collateral documents as permitted by the Intercreditor
Agreement, in each case so long as no fees (or any economically equivalent
payment) are paid to any lender, holder or other Person required to consent to,
or otherwise approve, any such amendment or modification except to the extent
permitted by the Intercreditor Agreement) or (C) makes any other changes to the
Second Lien Loan Documents that are expressly permitted by the Intercreditor
Agreement.

 

(c)           On and after the execution and delivery thereof, amend, modify or
waive, or permit the amendment, modification or waiver of, any provision of any
Shareholder Subordinated Note.

 

(d)           Make (or give any notice in respect of) any principal, interest or
other payment on, or any redemption or acquisition for value of, (x) any
Shareholder Subordinated Note, except to the extent permitted by Section 7.06(d)
or (y) any intercompany Indebtedness among Holdings and the Subsidiaries in
violation of the subordination provisions thereof.

 

(e)           Amend, modify or change in any manner adverse to the interests of
the Lenders in any material respect any term or condition of the Acquisition
Documents.

 

(f)            Amend, modify or change any provision of the Tax Sharing
Agreement in any manner that is adverse to the interests of Holdings, the
Subsidiaries or the Lenders in any material respect or enter into any new tax
sharing agreement, tax allocation agreement or similar agreement without the
prior written consent of the Required Lenders.

 

(g)           Without the consent of the Administrative Agent, enter into any
contractual arrangement that includes a “key-man” or “change of control”
provision (or comparable provision) other than any “change of control” (or
similar provision) included in any agreement governing Indebtedness or
certificate of designation governing preferred Equity Interests that are, in
either case, permitted by this Agreement and held by Persons not constituting
Affiliates of any Loan Party or any Subsidiary thereof.

 

(h)           Agree to (or vote in favor of) amending, modifying or changing in
any manner that is adverse to the interests of the Lenders in any material
respect any term or condition of any Material Contract (other than a Material
Contract referred to in clause (i) or (ii) of the definition thereof); it being
acknowledged and agreed by the parties hereto that any amendment or other
modification which would have the effect of (i) reducing any fees payable to
Holdings or any Subsidiary under any such Material Contract, (ii) increasing any
fees payable by Holdings or any Subsidiary under any such Material Contract,
(iii) shortening the term of any such Material Contract or (iv) allowing fees or
other amounts payable by Holdings or any Subsidiary under any such Material
Contract to be paid to Persons other than the Borrower or such Subsidiary shall,
in each case, be deemed to be adverse to the interests of the Lenders in a
material respect.

 

113

--------------------------------------------------------------------------------


 

(i)            Without the consent of the Administrative Agent, amend, modify or
change in any manner adverse to the interests of Holdings, the Subsidiaries or
the Lenders in any material respect any term or condition of the Corporate Cost
Allocation Agreement or the Manager Allocation Agreement.

 

SECTION 7.14.          Equity Interests of the Borrower and the Subsidiaries. 
Permit any Subsidiary to be (or become) a non-wholly owned Subsidiary of
Holdings, except, in the case of a Subsidiary of the Borrower, as a result of or
in connection with a dissolution, merger, consolidation or Disposition of a
Subsidiary permitted by Section 7.04 or 7.05 or an Investment in any Person
permitted under Section 7.02.

 

SECTION 7.15.          Special Purpose Vehicle Restrictions.  Permit Holdings to
(a) conduct, transact or otherwise engage in any business or operations other
than those incidental to (i) its ownership of the Equity Interests of the
Borrower, (ii) the maintenance of its legal existence, (iii) the performance of
the Loan Documents, the Second Lien Loan Documents and the Transaction, (iv) any
public offering of its common stock or any other issuance of its Equity
Interests not prohibited by this Article 7, and (v) any transaction that
Holdings is expressly permitted to enter into or consummate under this Article 7
or (b) own, hold or maintain any assets (including Equity Interests in
Subsidiaries) other than (i) the Equity Interests of the Borrower and (ii) cash
and Cash Equivalents.

 

SECTION 7.16.          Capital Expenditures.  (a) Make any Capital Expenditure,
except for Capital Expenditures not exceeding, in the aggregate for the Borrower
and the Subsidiaries in any fiscal year of Holdings (or, in the case of the
fiscal year ending December 31, 2011, for the period from the Closing Date
through December 31, 2011), the thresholds set forth in the table below opposite
such fiscal year:

 

Fiscal Year

 

Capital Expenditures
Threshold

 

2011

 

$

8,000,000

 

2012

 

$

12,500,000

 

2013

 

$

12,500,000

 

2014

 

$

12,500,000

 

2015

 

$

12,500,000

 

2016

 

$

12,500,000

 

 

(b)           Notwithstanding anything to the contrary contained in clause (a)
above, to the extent that the aggregate amount of Capital Expenditures made by
the Borrower and the Subsidiaries in any fiscal year pursuant to Section 7.16(a)
is less than the maximum amount of Capital Expenditures permitted by Section
7.16(a) with respect to such fiscal year (before giving effect to any increase
in such amount pursuant to this clause (b)), the amount of such difference (the
“Rollover Amount”) may be carried forward one time and used to make Capital
Expenditures in the next succeeding fiscal year; provided that Capital
Expenditures in any fiscal year shall be counted against the base amount set
forth in Section 7.16(a) with respect to such fiscal year after being counted
against any Rollover Amount available with respect to such fiscal year.

 

114

--------------------------------------------------------------------------------


 

(c) Notwithstanding anything to the contrary contained in clauses (a) and (b)
above, the Borrower and the Subsidiaries may make additional Capital
Expenditures in an aggregate amount equal to the aggregate amount of the Net
Cash Proceeds of Permitted Equity Issuances received after the Closing Date that
are not otherwise applied (or required to be applied) (i) to prepay the Loans
pursuant to Section 2.05(a) or 2.05(b)(iv), (ii) to reduce the Revolving Credit
Commitments pursuant to Section 2.06(b), (iii) to make an Investment pursuant to
Section 7.02(m) or (iv) to prepay Second Lien Loans pursuant to Section 7.13(a).

 

SECTION 7.17.          Sale-Leaseback Transactions.  Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal or mixed, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property which it intends to use for substantially the same purpose or purposes
as the property being sold or transferred except to the extent that (i) the sale
of such property is permitted by Section 7.05 and (ii) any Capitalized Leases or
Liens arising in connection therewith are permitted by Sections 7.03 and 7.01,
respectively.

 

SECTION 7.18.          Real Property Leases.

 

(a)           Leasing Conditions.  Except as otherwise provided in this Section
7.18, (i) enter into any new Material Real Property Lease (a “New Real Property
Lease”) or (ii) modify any Material Real Property Lease (including, without
limitation, accept a surrender of any portion of any Mortgaged Property subject
to a Material Real Property Lease (unless otherwise required by law), allow a
reduction in the term of any Material Real Property Lease or a reduction in the
Rent payable under any Material Real Property Lease, change any renewal
provisions of any Material Real Property Lease, materially increase the
obligations of the landlord or materially decrease the obligations of any Tenant
under a Material Real Property Lease) or terminate any Material Real Property
Lease unless the Tenant under such Material Real Property Lease is in default
(any such action referred to in clause (ii) being referred to herein as a “Real
Property Lease Modification”) without the prior written consent of the
Administrative Agent. Any New Real Property Lease or Real Property Lease
Modification that requires the Administrative Agent’s consent shall be delivered
to the Administrative Agent for approval not less than five (5) Business Days
prior to the effective date of such New Real Property Lease or Real Property
Lease Modification.  If the Administrative Agent fails to respond to a request
for the Administrative Agent’s consent pursuant to this Section 7.18 within five
(5) Business Days of the Administrative Agent’s receipt of the Borrower’s
request therefor, the Borrower may deliver to the Administrative Agent a second
request.  If the Administrative Agent fails to respond to such second request
within ten (10) Business Days of its receipt thereof, the Administrative Agent’s
consent shall be deemed granted.  Notwithstanding the foregoing, but subject to
terms of Sections 7.18(f) and (g), so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower or a Subsidiary may enter
into a New Real Property Lease or Real Property Lease Modification in accordance
with the Real Property Leasing Standards.  All Real Property Leases not
otherwise subject to this paragraph (a) shall be entered into on commercially
reasonable, market terms.

 

(b)           Delivery of New Real Property Lease or Real Property Lease
Modification.  Upon the execution of any New Real Property Lease or Real
Property Lease Modification, as applicable, by the Borrower or any Subsidiary,
the Borrower shall deliver to the Administrative Agent an executed copy of the
New Real Property Lease or Real Property Lease Modification.

 

(c)           Real Property Lease Amendments.  The Borrower agrees that neither
it nor any Subsidiary shall have the right or power, as against the
Administrative Agent and the Lenders without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed as

 

115

--------------------------------------------------------------------------------


 

provided herein), to cancel, abridge, amend or otherwise modify any Real
Property Lease unless such modification complies with this Section 7.18.

 

(d)           No Default Under Real Property Leases.  The Borrower shall or
shall cause the applicable Subsidiary to (i) promptly perform and observe all of
the material terms, covenants and conditions required to be performed and
observed by the Borrower or such Subsidiary under the Real Property Leases, if
the failure to perform or observe the same, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect; (ii)
exercise, within ten (10) Business Days after a written request by the
Administrative Agent, any right to request from the Tenant under any Material
Real Property Lease a certificate with respect to the status thereof and (iii)
not collect any of the Rents under any Real Property Lease, more than one (1)
month in advance (except that the Borrower may collect such security deposits
and last month’s Rents as are permitted by Law and are commercially reasonable
in the prevailing market and collect other charges in accordance with the terms
of each Real Property Lease).

 

(e)           Subordination.  All Real Property Lease Modifications and New Real
Property Leases entered into by the Borrower or any Subsidiary after the Closing
Date shall by their express terms be subject and subordinate to this Agreement
and the Mortgages (through a subordination provision contained in such Real
Property Lease or otherwise).

 

(f)            Attornment.  Each New Real Property Lease entered into from and
after the Closing Date shall provide that in the event of the enforcement by the
Administrative Agent of any remedy under this Agreement or the Mortgages, the
Tenant under such Real Property Lease shall, at the option of the Administrative
Agent or of any other Person succeeding to the interest of the Administrative
Agent as a result of such enforcement, attorn to the Administrative Agent or to
such Person and shall recognize the Administrative Agent or such successor in
the interest as lessor/sublessor under such New Real Property Lease without
change in the provisions thereof; provided, however, the Administrative Agent or
such successor in interest shall not be liable for or bound by (i) any payment
of an installment of rent or additional rent made more than thirty (30) days
before the due date of such installment, (ii) any act or omission of or default
by the Borrower or any Subsidiary under any such New Real Property Lease (but
the Administrative Agent, or such successor, shall be subject to the continuing
obligations of the landlord to the extent arising from and after such succession
to the extent of the Administrative Agent’s, or such successor’s, interest in
the applicable Mortgaged Property), (iii) any credits, claims, setoffs or
defenses which any Tenant may have against the Borrower or any Subsidiary, (iv)
any obligation on the part of the Borrower or any Subsidiary, pursuant to such
New Real Property Lease, to perform any tenant improvement work, or (v) any
obligation on the part of the Borrower or any Subsidiary, pursuant to such New
Real Property Lease, to pay any sum of money to any Tenant.  Each such New Real
Property Lease shall also provide that, upon the reasonable request by the
Administrative Agent or such successor in interest, the Tenant shall execute and
deliver an instrument or instruments confirming such attornment.

 

(g)           Non-Disturbance Agreements.  The Administrative Agent shall enter
into, and, if required by applicable law to provide constructive notice or
requested by a Tenant, record in the county where the subject Real Property is
located, a subordination, attornment and non-disturbance agreement,
substantially in form and substance substantially similar to the form attached
hereto as Exhibit L, subject to such modifications reasonably requested by a
Tenant (a “Non-Disturbance Agreement”), with any Tenant (other than an Affiliate
of the Borrower) entering into a New Real Property Lease or Real Property Lease
Modification, within twenty (20) Business Days after written request therefor by
the Borrower; provided that such request is accompanied by certificate of a
Responsible Officer of the Borrower stating that such New Real Property Lease or
Real Property Lease Modification (as applicable) complies in all material
respects with this Section 7.18 and payment of all reasonable out-of-pocket
costs and expenses incurred by the Administrative Agent in connection with the
negotiation, preparation,

 

116

--------------------------------------------------------------------------------


 

execution and delivery of any Non-Disturbance Agreement, including, without
limitation, reasonable attorneys’ fees and disbursements.

 

SECTION 7.19.          Anti-Terrorism Law; Anti-Money Laundering.  (a) (i)
Knowingly conduct any business or engage in making or receiving any contribution
of funds, goods or services to or for the benefit of any Person described in
Section 5.24(b), (ii) knowingly deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order or any other Anti-Terrorism Law, or (iii) knowingly engage in or
conspire to engage in any transaction that violates, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Holdings or the
Borrower shall deliver to the Lenders any certification or other evidence
reasonably requested from time to time by any Lender, confirming Holdings’ and
the Subsidiaries’ compliance with this Section 7.19).

 

(b)           Cause or permit any of the funds of Holdings or any of the
Subsidiaries that are used to repay the Loans to be derived from any unlawful
activity with the result that the making of the Loans would be in violation of
any applicable law.

 

SECTION 7.20.          Embargoed Person.  Cause or permit (a) any of the funds
or properties of Holdings or any of the Subsidiaries that are used to repay the
Loans to constitute property of, or be beneficially owned directly or indirectly
by, any Person subject to sanctions or trade restrictions under United States
law (“Embargoed Person” or “Embargoed Persons”) that is identified on (1) the
“List of Specially Designated Nationals and Blocked Persons” maintained by OFAC
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute including, but not limited to, the International Emergency Economic
Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C.
App. 1 et seq., and any Executive Order or any applicable Law promulgated
thereunder, with the result that the investment in Holdings or any of the
Subsidiaries (whether directly or indirectly) is prohibited by any applicable
Law, or the Loans made by the Lenders would be in violation of any applicable
Law, or (2) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, in Holdings or any of the Subsidiaries, with the result that
the investment in Holdings or any of the Subsidiaries (whether directly or
indirectly) is prohibited by any applicable Law or the Loans are in violation of
any applicable Law.

 

ARTICLE 8

 

Events of Default and Remedies

 

SECTION 8.01.          Events of Default.  Any of the following shall constitute
an Event of Default:

 

(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay,
whether at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise, (i) when and as required to be paid herein,
any amount of principal of any Loan or any L/C Borrowing, or (ii) within three
(3) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

 

(b)           Specific Covenants.  The Borrower or any other Loan Party (i)
fails to perform or observe any term, covenant or agreement contained in any of
Section 2.14, 6.03(a), 6.05(a) (solely with respect to the Borrower), 6.11(b) or
(c) or 6.18(c), (f) or (i), 6.20 or Article 7; provided that any Event of
Default under Section 7.11 is subject to cure as contemplated by Section,8.04,
(ii) fails to perform or observe any covenant or agreement contained in Section
6.01 or 6.02(a), (b), (e) or (f) on its part to be

 

117

--------------------------------------------------------------------------------


 

performed or observed and such failure continues for five (5) Business Days
after the earlier of knowledge thereof by the applicable Loan Party and notice
thereof by the Administrative Agent or the Required Lenders to Holdings or the
Borrower, or (iii) fails to perform or observe any covenant or agreement
contained in Section 6.10 (so long as no other Default has occurred and is
continuing) on its part to be performed or observed and such failure continues
for ten (10) Business Days after the earlier of knowledge thereof by the
applicable Loan Party and notice thereof by the Administrative Agent or the
Required Lenders to Holdings or the Borrower; or

 

(c)           Other Defaults.  The Borrower or any other Loan Party fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for thirty (30) days after the earlier of
knowledge thereof by the applicable Loan Party and notice thereof by the
Administrative Agent or the Required Lenders to Holdings or the Borrower; or

 

(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document or certificate required to be delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect (or, in the
case of any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language, in any respect) when made or
deemed made or furnished; or

 

(e)           Cross-Default.  Any Loan Party or any Subsidiary (i) fails to make
any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
any intercompany Indebtedness among the Loan Parties) having an aggregate
principal exceeding the Threshold Amount, or (ii) fails to observe or perform
any other agreement or condition relating to any such Indebtedness, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or

 

(f)            Insolvency Proceedings, Etc.  Any Loan Party or any of the
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or makes a general assignment for the
benefit of its creditors, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of the Loan

 

118

--------------------------------------------------------------------------------


 

Parties, taken as a whole, and is not released, vacated or fully bonded within
sixty (60) days after its issue or levy; or

 

(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a 
period of sixty (60) consecutive days; or

 

(i)            ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan; (ii) there is or arises any Unfunded Pension Liability;
or (iii) there is or arises any potential withdrawal liability, or any Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability, under Section 4201 of ERISA under a Multiemployer Plan, and the
occurrence of the events and liabilities described in the foregoing clauses of
this Section 801(i), either individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  Any provision of any Loan Document
(other than an immaterial provision), at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder (including as a result of a transaction permitted under Section 7.04
or 7.05) or as a result of acts or omissions by the Administrative Agent or any
Lender or the satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Revolving Credit Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 

(k)           Change of Control.  There occurs any Change of Control; or

 

(l)            Collateral Documents.  (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than
pursuant to the terms thereof, including as a result of a transaction permitted
under Section 7.04 or 7.05) cease to create a valid and perfected Lien, with the
priority required by the Collateral Documents, on and security interest in any
portion of the Collateral having a Fair Market Value in excess of $1,000,000
purported to be covered thereby, subject to Permitted Liens, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements (so long as such
failure does not result from the breach or non-compliance by a Loan Party with
the terms of any Loan Document), or (ii) any of the Equity Interests of the
Borrower or any Subsidiary ceasing to be pledged pursuant to the applicable
Collateral Documents free of Liens other than Liens created by the Collateral
Documents or any nonconsensual Permitted Liens arising solely by operation of
Law; or

 

(m)          Loss or Revocation of Casino License.  The occurrence of a License
Revocation (after giving effect to any applicable cure period expressly set
forth in the definition thereof) that continues for more than five (5) Business
Days during which time enforcement is not stayed by appeal or similar proceeding
with the applicable Gaming Authority; or

 

(n)           Cessation of Operations.  The Borrower or any Subsidiary ceases to
operate a casino (and, as applicable, hotel) at any Hotel/Casino Facility or
ceases to conduct significant gaming and

 

119

--------------------------------------------------------------------------------


 

hotel activities thereon for any reason whatsoever (other than temporary
cessation in connection with alterations permitted hereunder or restoration
following a Casualty Event); or

 

(o)           Amendment or Termination of Material Contracts.  Any Material
Contract (other than Material Contracts referred to in clause (i) of the
definition thereof) shall, in whole or in part, be amended (other than as
permitted by Section 7.13(h)), terminated (other than upon the expiration of the
term thereof), cease to be effective or cease to be the legally valid, binding
and enforceable obligation in any material respect of any party thereto, in each
case if the effect of such amendment, supplement, modification, termination or
other action, could reasonably be expected to have a Material Adverse Effect; or

 

(p)           Amendment or Termination of Management Agreement, etc.  (i) The
Management Agreement, the Management Fee Subordination Agreement, the Manager
Allocation Agreement or the Corporate Cost Allocation Agreement shall, in whole
or in part, be amended, supplemented or modified (other than as permitted by
Section 6.18 or 7.13(i), as the case may be), terminated (other than upon the
expiration of the term thereof), cease to be effective or cease to be the
legally valid, binding and enforceable obligation in any material respect of any
party thereto or (ii) Holdings or any of the Subsidiaries shall breach any
material provision of, or default in the performance of its payment or other
material obligations under, the Management Agreement, the Corporate Cost
Allocation Agreement, the Manager Allocation Agreement or the Management Fee
Subordination Agreement;

 

(q)           Intercreditor Agreement.  The Intercreditor Agreement or any
provision thereof shall cease to be in full force or effect (except in
accordance with its terms), any party thereto (other than the Administrative
Agent or any Lender) shall deny or disaffirm its respective obligations
thereunder or any party thereto (other than the Administrative Agent or any
Lender) shall default in the due performance or observance of any term, covenant
or agreement on its part to be performed or observed pursuant to the terms
thereof;

 

(r)            Tax Sharing Agreements.  (i) Holdings or any of the Subsidiaries
shall breach any material provision of, or default in the performance of its
material obligations under, the Tax Sharing Agreement or make any payment to the
Parent or any of its Subsidiaries (other than Holdings and its Subsidiaries) in
respect of taxes attributable to the operations of Holdings and its Subsidiaries
or (ii) the Parent or any of its Subsidiaries (other than Holdings and its
Subsidiaries) shall fail to make any material payment to Holdings or any of its
Subsidiaries in breach of any material provision of the Tax Sharing Agreement,
in each case other than in accordance with the terms of the respective
agreement, including any applicable grace periods with respect thereto; or

 

(s)           IP License Agreement.  The IP License Agreement or any provision
thereof shall cease to be in full force or effect (except in accordance with its
terms), any party thereto shall deny or disaffirm its respective obligations
thereunder or any party thereto shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to the terms thereof.

 

SECTION 8.02.          Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders, shall take any or all of the following actions:

 

(a)           declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

120

--------------------------------------------------------------------------------


 

(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to 105% of the then Outstanding Amount thereof);

 

(d)           exercise the right of the Administrative Agent under the Control
Agreements to transfer funds maintained in the deposit accounts and securities
accounts of the Loan Parties to such account as the Administrative Agent shall
determine; and

 

(e)           exercise on behalf of itself and the Lenders all other rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;

 

provided that upon the occurrence of any event described in Section 8.01(f) or
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, the obligation of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.

 

SECTION 8.03.          Application of Funds.  (a) After the exercise of remedies
(including rights of setoff) provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
(whether as a result of a payment under a Guaranty, any realization on the
Collateral, any setoff rights, any distribution in connection with any
proceedings or other action of any Loan Party in respect of Debtor Relief Laws
or otherwise) shall be applied by the Administrative Agent in the following
order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3 and Sections 6.18(h) and (j)) payable to the Administrative Agent in
its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
applicable Secured Parties (including Attorney Costs payable under Section 10.04
and amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, ratably among the applicable
Secured Parties in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the termination value under Secured
Hedge Agreements and the Cash Management Obligations, ratably among the
applicable Secured Parties in proportion to the respective amounts described in
this clause Fourth held by them;

 

121

--------------------------------------------------------------------------------


 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

 

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other applicable Secured Parties
on such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other applicable Secured
Parties on such date; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by the Intercreditor
Agreement or Law;

 

provided that any amounts received by the Administrative Agent (for the account
of any L/C Issuer) upon the exercise of remedies available under the L/C
Back-Stop Arrangements shall first be applied to the obligations of the
applicable L/C Issuer in accordance with the terms of the L/C Back-Stop
Arrangements, with any excess amount remaining after such application to be
applied to the other Obligations, if any, in the order set forth above.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, such remaining amount shall be paid to the
Borrower or as otherwise required by the Intercreditor Agreement or Law.

 

(b) If any Secured Party collects or receives any amounts received on account of
the Obligations to which it is not entitled under Section 8.03(a) hereof, such
Secured Party shall hold the same in trust for the Secured Parties and shall
forthwith deliver the same to the Administrative Agent, for the account of the
Secured Parties, to be applied in accordance with Section 8.03(a) hereof.

 

SECTION 8.04.          Holdings’ Right to Cure.  Notwithstanding anything to the
contrary contained in Section 8.01, in the event of any Event of Default under
any covenant set forth in Section 7.11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter of Holdings hereunder,
Holdings and the Borrower may engage in a Permitted Equity Issuance and Holdings
may apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable fiscal quarter (such fiscal quarter, a
“Default Quarter”); provided that such Net Cash Proceeds (i) are actually
received by the Borrower (including through capital contribution of such Net
Cash Proceeds by Holdings to the Borrower) no later than ten (10) days after the
date on which financial statements are required to be delivered with respect to
such Default Quarter hereunder, (ii) are applied to prepay the Loans in
accordance with Section 2.05(b)(iv), and (iii) do not exceed the aggregate
amount necessary to cause Holdings to be in compliance with Section 7.11 for the
applicable period (but, for such purpose, not taking into account any repayment
of Indebtedness in connection therewith required pursuant to
Section 2.05(b)(iv)); provided, further, that the Borrower shall not be
permitted to engage in any more than (A) one (1) Permitted Equity Issuance
pursuant to this Section 8.04 in any period of four consecutive fiscal quarters
or (B) three (3) Permitted Equity Issuances pursuant to this Section 8.04 during
the term of this Agreement.  The parties hereby acknowledge that this
Section 8.04 may not be relied on for purposes of calculating any financial
ratios other than as applicable to Section 7.11 and shall not result in any
adjustment to Consolidated EBITDA other than for purposes of compliance with
Section 7.11 on the last day of a given Test Period.  Notwithstanding anything
to the contrary set forth herein, no Permitted Equity Issuance shall be
effective to cure the applicable Event of Default hereunder unless such
Permitted

 

122

--------------------------------------------------------------------------------


 

Equity Issuance is also effective to cure, and in fact cures, the comparable
“Event of Default” (as defined in the Second Lien Credit Agreement), if any,
then existing under the Second Lien Credit Agreement.

 

ARTICLE 9

 

Administrative Agent and Other Agents

 

SECTION 9.01.          Appointment and Authorization of Agents.  (a) Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.  Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to any Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(b)           Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article 9 with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article 9 and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

 

(c)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable), a
potential Hedge Bank or a potential Cash Management Bank) hereby irrevocably
appoints and authorizes the Administrative Agent (A) to act as the agent of (and
to hold any security interest created by the Collateral Documents for and on
behalf of or on trust for) such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Secured Obligations, together with such powers and discretion
as are reasonably incidental thereto and (B) without limiting the generality of
the appointment and authorization of the foregoing clause (A), to enter into the
Collateral Documents and the Intercreditor Agreement.  In this connection, the
Administrative Agent, as “collateral agent” (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article 9 (including,
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” under the Loan Documents) as if set forth in full herein
with respect thereto.

 

SECTION 9.02.          Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or

 

123

--------------------------------------------------------------------------------


 

enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents or of exercising any rights and remedies thereunder) by or
through agents, employees or attorneys-in-fact including for the purpose of any
Borrowings, such sub-agents as shall be deemed necessary by the Administrative
Agent and shall be entitled to advice of counsel and other consultants or
experts concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects in the absence of gross negligence
or willful misconduct in such selection (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

SECTION 9.03.          Liability of Agents.  No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final and
non-appealable decision, in connection with its duties expressly set forth
herein), or (b) be responsible in any manner to any Lender or participant for
any recital, statement, representation or warranty made by any Loan Party or any
officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or the perfection or priority of any Lien or security interest created
or purported to be created under the Collateral Documents, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder.  No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

SECTION 9.04.          Reliance by Agents.  (a) Each Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party), independent accountants and other experts selected by such
Agent.  Each Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Each Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

SECTION 9.05.          Notice of Default.  The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a

 

124

--------------------------------------------------------------------------------


 

Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default.”  The
Administrative Agent will notify the Lenders of its receipt of any such notice. 
The Administrative Agent shall take such action with respect to any Event of
Default as may be directed by the Required Lenders in accordance with Article 8;
provided that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

SECTION 9.06.          Credit Decision; Disclosure of Information by Agents. 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession.  Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower and the other
Loan Parties hereunder.  Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and the other Loan Parties.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

 

SECTION 9.07.          Indemnification of Agents.  Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand the Administrative Agent, the Supplemental Administrative Agents (if
any) and each Joint Lead Arranger and, in each such case, their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons (to the extent not reimbursed by or on behalf of any Loan Party
and without limiting the obligation of any Loan Party to do so), pro rata, and
hold harmless each such Person from and against any and all Indemnified
Liabilities incurred by it in exercising the powers, rights and remedies of the
Administrative Agent or the Supplemental Administrative Agents (if any) or
performing duties of the Administrative Agent or the Supplemental Administrative
Agents (if any) hereunder or under the other Loan Documents or otherwise in its
capacity of the Administrative Agent or the Supplemental Administrative Agents
(if any) or, in the case of the Administrative Agent and the Joint Lead
Arrangers, their respective Affiliates, and the officers, directors, employees,
agents and attorneys-in-fact of the Administrative Agent and the Joint Lead
Arrangers, any and all Indemnified Liabilities incurred by it in making any
determinations of the Administrative Agent and the Joint Lead Arrangers as
described above; provided that no Lender shall be liable for the payment to any
such Person of any portion of such Indemnified Liabilities resulting from such
Person’s own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction in a final and non-appealable decision; provided,
further, that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07.  In the case of any investigation,

 

125

--------------------------------------------------------------------------------


 

litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person.  Without limitation of the foregoing,
each Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out-of-pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrower.  The undertaking in this Section 9.07 shall survive
termination of the Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 

SECTION 9.08.          Agents in their Individual Capacities.  The
Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as if they were not performing the duties of the Administrative Agent or an L/C
Issuer hereunder and without notice to or consent of the Lenders.  The Lenders
acknowledge that, pursuant to such activities, the Administrative Agent or its
Affiliates may receive information regarding any Loan Party or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of such Loan Party or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.  With respect to its Loans, the Administrative Agent or its Affiliates
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or an L/C Issuer, and the terms “Lender”, “Lenders”, “Required Lenders”
and “Supermajority Lenders” include the Administrative Agent or its Affiliates
in its individual capacity.

 

SECTION 9.09.          Successor Agents.  The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower.  If the Administrative Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be consented to by the Borrower at all
times other than during the existence of a Default or an Event of Default (which
consent of the Borrower shall not be unreasonably withheld or delayed).  If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders. 
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated.  After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement.  If no
successor agent has accepted appointment as the Administrative Agent by the date
which is thirty (30) days following the retiring Administrative Agent’s notice
of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such amendments or supplements to the
Mortgages, and such other instruments or notices, as may be necessary or
desirable, or as the Required Lenders may request, in order to (a) continue the
perfection of the Liens

 

126

--------------------------------------------------------------------------------


 

granted or purported to be granted by the Collateral Documents or (b) otherwise
ensure that the Collateral and Guarantee Requirement is satisfied, the
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article 9 and Sections 10.04 and 10.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

 

SECTION 9.10.          Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09, 10.04 and
10.05) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 9.11.          Collateral and Guaranty Matters.  The Lenders irrevocably
agree:

 

(a)           that any Lien on any property granted to or held by the
Administrative Agent under any Loan Document shall be automatically released
(i) upon termination of the Commitments and payment in full of all Obligations
(other than (x) Cash Management Obligations not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable) and the
expiration or termination of all Letters of Credit, (ii) at the time the
property subject to such Lien is transferred or to be transferred as part of or
in connection with any transfer permitted hereunder and under each other Loan
Document to any Person other than Holdings or any of the Subsidiaries,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders, or (iv) if the
property subject to such Lien is owned by a Subsidiary Guarantor, upon release
of such Subsidiary Guarantor from its obligations under its Guaranty pursuant to
clause (c) below;

 

127

--------------------------------------------------------------------------------


 

(b)           to release or subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien on such property that is permitted by Section 7.01(i); and

 

(c)           that any Subsidiary Guarantor shall be automatically released from
its obligations under the Guaranty and the Liens of the Collateral Documents
shall be automatically released if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; provided that no such release shall
occur if (after giving effect to such release) such Subsidiary Guarantor is a
guarantor of any Indebtedness of Holdings or any Subsidiary.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11.  In each case as specified in this Section 9.11, the
Administrative Agent will (and each Lender irrevocably authorizes the
Administrative Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Subsidiary Guarantor from its obligations under the
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.11; provided, however, that (1) the Administrative Agent shall
not be required to execute any document necessary to evidence such release on
terms that, in the Administrative Agent’s reasonable opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Guarantor without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly so released) and the Administrative Agent’s Liens shall automatically
attach to the proceeds from any such sale, license, lease, or other dispositions
of any such Collateral; and (3) the Administrative Agent may request, and may
rely conclusively on without further inquiry, a certificate from the Borrower or
any other Loan Party certifying as to the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Subsidiary Guarantor from its obligations under the Guaranty, in
each case, pursuant to this Section 9.11.

 

SECTION 9.12.          Other Agents; Joint Lead Arrangers and Managers.  None of
the Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “joint book runner”, “joint lead arranger”, “syndication
agent” or “documentation agent” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such but only in their respective capacity as a
Lender (other than the rights to indemnification set forth in Sections 9.07,
10.04 and 10.05).  Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender.  Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders in deciding to enter into this Agreement or in
taking or not taking action hereunder.

 

SECTION 9.13.          Appointment of Supplemental Administrative Agents.  (a) 
It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction.  It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative

 

128

--------------------------------------------------------------------------------


 

agent, collateral agent, administrative sub-agent or administrative co-agent
(any such additional individual or institution being referred to herein
individually as a “Supplemental Administrative Agent” and collectively as
“Supplemental Administrative Agents”).

 

(b)           In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Section 10.04 that refer to the Administrative Agent shall inure to the benefit
of such Supplemental Administrative Agent and all references therein to the
Administrative Agent shall be deemed to be references to the Administrative
Agent and/or such Supplemental Administrative Agent, as the context may require.

 

(c)           Should any instrument in writing from the Borrower, or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower shall, or
shall cause such Loan Party to, execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent.  In case any
Supplemental Administrative Agent, or a successor thereto, shall die, become
incapable of acting, resign or be removed, all the rights, powers, privileges
and duties of such Supplemental Administrative Agent, to the extent permitted by
Law, shall vest in and be exercised by the Administrative Agent until the
appointment of a new Supplemental Administrative Agent.

 

ARTICLE 10

 

Miscellaneous

 

SECTION 10.01.        Amendments, etc.  Except as otherwise set forth in this
Agreement, no amendment, modification, supplement or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
Holdings or any Subsidiary therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and each such waiver, amendment, modification, supplement or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that, no such amendment, modification,
supplement, waiver or consent shall:

 

(a)           extend or increase any Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of any Default or Event of Default, mandatory prepayment or mandatory reduction
of the Commitments (other than any such required reduction on the Maturity Date)
shall not constitute an extension or increase of any Commitment of any Lender);

 

(b)           postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 or any fees without
the written consent of each Lender directly affected thereby, it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of any Loans pursuant to Section 2.05(b) shall not constitute a
postponement of any date scheduled for the payment of principal or interest;

 

129

--------------------------------------------------------------------------------


 

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clauses (i) and (iii) of the
second proviso to this Section 10.01) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; provided that, only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(d)           change any provision of this Section 10.01, the definition of
“Required Lenders,” or “Pro Rata Share” or Section 2.06(b), 2.13 or 8.03 or the
proviso appearing in Section 8.02, in any such case without the written consent
of all Lenders directly affected thereby; provided, however, that the definition
of “Pro Rata Share” and Section 2.13 may be amended by the Required Lenders to
permit the prepayment of Term Loans by the Borrower at a discount to par on
terms and conditions approved by the Required Lenders, so long as any such
prepayment is offered on a ratable basis to all Lenders of the applicable Class
(and made ratably to all accepting Lenders of the applicable Class);

 

(e)           other than in a transaction permitted under Sections 7.04 or 7.05,
release all or a substantial portion of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

 

(f)            other than in connection with a transaction permitted under
Section 7.04 or 7.05, release all or a substantial portion of the aggregate
value of the Guarantees under the Guaranty, without the written consent of each
Lender; or

 

(g)           amend or modify any provision of the Intercreditor Agreement or
change any provision in the definition of “Supermajority Lenders” without the
written consent of the Supermajority Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (iv) the consent of
Lenders holding more than 50% of any Class of Commitments or Loans shall be
required with respect to any amendment that (x) waives any condition precedent
set forth in Section 4.02 solely with respect to the making of Loans or other
extensions of credit by such Class (it being understood that a general waiver of
an existing Default or Event of Default by the Required Lenders or an amendment
approved by the Required Lenders that has the effect of “curing” an existing
Default or Event of Default and permitting the making of Loans or other
extensions of credit shall constitute a waiver of a condition precedent governed
under this clause) or (y) by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes.  Any such wavier and any such amendment, modification or
supplement in accordance with the terms of this Section 10.01 shall apply
equally to each of the Lenders and shall be binding on the Loan Parties, the
Lenders, the Agents and all future holders of the Loans and Revolving Credit
Commitments.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without the consent of such Lender (it being
understood that any Revolving Credit Commitments or Loans held or deemed

 

130

--------------------------------------------------------------------------------


 

held by any Defaulting Lender shall be excluded for a vote of the Lenders
hereunder requiring any consent of the Lenders).

 

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans to permit the refinancing of all
outstanding Term Loans (the “Refinanced Term Loans”) with a replacement term
loan tranche denominated in Dollars (the “Replacement Term Loans”) hereunder;
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Refinanced Term Loans,
(b) the Effective Yield on such Replacement Term Loans shall not be higher than
the Effective Yield on such Refinanced Term Loans, (c) the Weighted Average Life
to Maturity of such Replacement Term Loans shall not be shorter than the
Weighted Average Life to Maturity of such Refinanced Term Loans at the time of
such refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the applicable
Loans), and (d) all other terms applicable to such Replacement Term Loans shall
be substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Loans in effect
immediately prior to such refinancing.

 

SECTION 10.02.        Notices and Other Communications; Facsimile Copies.

 

(a)           General.  Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission).  All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)          if to Holdings, the Borrower, the Administrative Agent, an L/C
Issuer or the Swing Line Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.02 or
to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties;
and

 

(ii)         if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person.  In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

 

131

--------------------------------------------------------------------------------


 

(b)           Effectiveness of Facsimile Documents and Signatures.  Loan
Documents may be transmitted and/or signed by facsimile.  The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.

 

(c)           Reliance by Agents and Lenders.  The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of Holdings or the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrower shall
indemnify each Agent-Related Person and each Lender from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Holdings or the Borrower in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).  All telephonic
notices to the Administrative Agent may be recorded by the Administrative Agent,
and each of the parties hereto hereby consents to such recording.

 

SECTION 10.03.        No Waiver; Cumulative Remedies.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

SECTION 10.04.        Attorney Costs, Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Administrative Agent, the Joint Lead Arrangers and
the L/C Issuers for all reasonable out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions contemplated hereby or thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of White & Case LLP, and (b) to pay or
reimburse the Administrative Agent, each Joint Lead Arranger, each L/C Issuer
and each Lender for all out-of-pocket costs and expenses incurred in connection
with the enforcement of any rights or remedies under this Agreement or the other
Loan Documents or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all Attorney
Costs of counsel to the Administrative Agent).  The agreements in this Section
10.04 shall survive the termination of the Commitments and repayment of all
other Obligations.  All amounts due under this Section 10.04 shall be paid (i)
on the Closing Date provided that the Borrower has received at least one (1)
Business Day in advance an invoice relating thereto setting forth such expenses
in reasonable detail or (ii) if after the Closing Date, within ten (10) Business
Days of receipt by the Borrower of an invoice relating thereto setting forth
such expenses in reasonable detail.  If any Loan Party fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

 

SECTION 10.05.        Indemnification by the Borrower.  Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Joint Lead Arranger, each L/C
Issuer, each Lender and their respective Affiliates, directors, officers,
employees, counsel, agents, trustees, investment advisors and attorneys-in-

 

132

--------------------------------------------------------------------------------


 

fact (collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, (d) any inquiry, application,
investigation or proceeding of any kind by, from or of any Gaming Authority or
Liquor Authority under any Loan Document or with respect to any of the Lenders
or the Joint Lead Arrangers, or (e) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from the gross negligence or willful misconduct of such
Indemnitee or of any Affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee, in each case as determined by a court of
competent jurisdiction in a final and non-appealable decision.  No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date).  In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated. 
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final and
non-appealable decision of a court of competent jurisdiction that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 10.05.  To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 10.05 may be unenforceable in whole or in part because
they are violative of any Law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by any
Indemnitee.  The agreements in this Section 10.05 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

SECTION 10.06.        Payments Set Aside.  To the extent that any payment by or
on behalf of the Borrower is made to any Agent, any L/C Issuer or any Lender, or
any Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including

 

133

--------------------------------------------------------------------------------


 

pursuant to any settlement entered into by such Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred and the Administrative Agent’s, the L/C Issuer’s and the Lenders’
Liens, security interests, rights, powers and remedies under this Agreement and
each Loan Document shall continue in full force and effect, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent or L/C Issuer, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time
in effect.  In such event, each Loan Document shall be automatically reinstated
(to the extent that any Loan Document was terminated) and the Borrower shall
take (and shall cause each other Loan Party to take) such action as may be
requested by the Administrative Agent, the L/C Issuers and the Lenders to effect
such reinstatement.

 

SECTION 10.07.        Successors and Assigns.  (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither Holdings nor the Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee, (ii) by way of participation in
accordance with the provisions of Section 10.07(e) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.07(g) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(e) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than to
Disqualified Institutions) (“Assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

 

(A)          the Borrower; provided that no consent of the Borrower shall be
required (i) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund (excluding therefrom Disqualified Institutions), (ii) if a Default
or an Event of Default has occurred and is continuing, or (iii) until such time
as the Administrative Agent has determined that the primary syndication of the
Commitments and Loans has been completed; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;

 

(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of any Term Loan to a
Lender or an Affiliate of a Lender and no consent of the Administrative Agent
shall be required for an assignment to an Agent or an Affiliate of an Agent;

 

(C)           in the case of any assignment of any Revolving Credit Commitment,
each L/C Issuer at the time of such assignment; provided that no consent of

 

134

--------------------------------------------------------------------------------


 

the L/C Issuers shall be required for any assignment to an Agent or an Affiliate
of an Agent; and

 

(D)          in the case of any assignment of any Revolving Credit Commitment,
the Swing Line Lender; provided that no consent of the Swing Line Lender shall
be required for any assignment to an Agent or an Affiliate of an Agent.

 

(ii)         Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment or Loans of any Class, the amount of the
Revolving Credit Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consents; provided that (1) no such consent of the Borrower shall be
required if a Default or an Event of Default has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(D)           none of (i) Holdings, (ii) any direct or indirect holder of any
Equity Interest in Holdings or the Borrower, (iii) the Borrower, (iv) any
Subsidiary or Affiliate of Holdings or the Borrower or (v) any Person that has
been denied an approval or a license, or otherwise found unsuitable, under
applicable Gaming Laws in any jurisdiction shall be an Eligible Assignee;
provided that no Person that is (x) a Lender on the Closing Date or an Affiliate
of such Lender or (y) an institutional lender under the NP Opco Credit Agreement
or the PropCo Credit Agreement on the Closing Date or an Affiliate of any such
lender shall cease to be treated as an Eligible Assignee by operation of
preceding clause (ii) or (iv) for purposes of this Agreement.

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate classes of Loans on a non-pro rata
basis.

 

(c)           Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment).  Upon request, and the surrender by the assigning Lender of
its Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or

 

135

--------------------------------------------------------------------------------


 

transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (c) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(e).

 

(d)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and amounts
due under Section 2.03, owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agents and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.

 

(e)           Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, a Disqualified Institution, Holdings or any
Subsidiary or any other Person that is not (or is not eligible to be) an
Eligible Assignee) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant.  Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(b)
but shall not be entitled to recover greater amounts under such Sections than
the selling Lender would be entitled to recover unless the sale of such
participation was made with Borrower’s prior consent.  To the extent permitted
by applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender.

 

(f)            A Participant shall not be entitled to receive any greater
payment under Section 3.01, 3.04 or 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant shall not be entitled
to the benefits of Section 3.01 unless such Participant complies with
Section 10.15 as though it were a Lender.

 

(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

136

--------------------------------------------------------------------------------


 

(h)           Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is a Fund may create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it to the trustee
for holders of obligations owed, or securities issued, by such Fund as security
for such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

(i)            Notwithstanding anything to the contrary contained herein, any
L/C Issuer or the Swing Line Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified a successor L/C Issuer or Swing Line Lender
reasonably acceptable to the Borrower willing to accept its appointment as
successor L/C Issuer or Swing Line Lender, as applicable.  In the event of any
such resignation of an L/C Issuer or the Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders willing to accept such appointment
a successor L/C Issuer or Swing Line Lender hereunder; provided that no failure
by the Borrower to appoint any such successor shall affect the resignation of
the relevant L/C Issuer or the Swing Line Lender, as the case may be, except as
expressly provided above.  If an L/C Issuer resigns as an L/C Issuer, it shall
retain all the rights and obligations of an L/C Issuer hereunder with respect to
all Letters of Credit outstanding as of the effective date of its resignation as
an L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)).  If the Swing Line Lender
resigns as Swing Line Lender, it shall retain all the rights of the Swing Line
Lender provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

 

(j)            Notwithstanding anything to the contrary contained herein, no
Assignee shall have recourse to the provisions of Sections 3.01 and 3.05 if the
condition upon which such recourse is based was in existence at the time of the
applicable assignment under this Section 10.07 (unless the assigning Lender was
entitled to the payment of additional amounts or indemnification for Taxes or
Other Taxes under Section 3.01 or the payment of compensation under
Section 3.05, in each case, at the time of such applicable assignment).

 

SECTION 10.08.        Confidentiality.  Each of the Agents and the Lenders
agrees to use commercially reasonable efforts (equivalent to the efforts each
such Person applies to maintain the confidentiality of its own confidential
information) to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process; (d) to any other party to this Agreement; (e) subject to
an agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement;
(f) with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than

 

137

--------------------------------------------------------------------------------


 

as a result of a breach of this Section 10.08; (h) to any Governmental Authority
or examiner (including the National Association of Insurance Commissioners or
any other similar organization) regulating any Lender or its Affiliates; (i) in
connection with the exercise of (or in preparation to exercise) any remedies
hereunder or under the other Loan Documents or any suit, action or proceeding
relating to the enforcement of its rights hereunder or thereunder; (j) to the
extent that such Information is received from a third Person that is not to such
Agent’s or Lender’s knowledge subject to confidentiality arrangements to the
Borrower; (k) to the extent that such Information is independently developed by
such Agent, such Lender or any of their respective Affiliates; or (l) to any
rating agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such
Lender).  In addition, the Agents and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Agents and the Lenders in connection with the administration and management of
this Agreement, the other Loan Documents, the Revolving Credit Commitments, and
the Credit Extensions.  For the purposes of this Section 10.08, “Information”
means all information received from any Loan Party relating to any Loan Party or
its business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08; provided that, in the case of information
received from a Loan Party after the date hereof, such information (i) is
clearly identified at the time of delivery as confidential or (ii) is delivered
pursuant to Section 6.01, 6.02 or 6.03.

 

SECTION 10.09.        Setoff.  (a) In addition to any rights and remedies of the
Administrative Agent and the Lenders provided by Law, upon the occurrence and
during the continuance of any Event of Default, each of the Administrative
Agent, each Lender and their respective Affiliates is authorized at any time and
from time to time, without prior notice to the Borrower or any other Loan Party,
any such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, the Administrative Agent, such Lender or
their respective Affiliates to or for the credit or the account of the
respective Loan Parties and their Subsidiaries against any and all Obligations
owing to the Administrative Agent, such Lender or their respective Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness; provided
that any recovery by the Administrative Agent, any Lender or their respective
Affiliates pursuant to its setoff rights under this Section 10.09 is subject to
the provisions of Section 8.03.  Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such set off and application
made by such Lender; provided that, the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have.

 

(b)  NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA,
NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR
COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY
PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS
TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR, TO THE EXTENT REQUIRED BY
SECTION 10.01 OF THIS AGREEMENT, ALL OF THE LENDERS, OR APPROVED IN WRITING BY
THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR

 

138

--------------------------------------------------------------------------------


 

PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL
CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE
COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE ADMINISTRATIVE AGENT
OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT
HEREUNDER.

 

SECTION 10.10.        Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents (collectively, the “Charges”) shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.  To the extent permitted by
applicable Law, the interest and other Charges that would have been payable in
respect of such Loan but were not payable as a result of the operation of this
Section 10.10 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or periods shall be increased (but not above
the Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.  Thereafter, interest hereunder shall be paid at the
rate(s) of interest and in the manner provided in this Agreement, unless and
until the rate of interest again exceeds the Maximum Rate, and at that time this
Section 10.10 shall again apply.  In no event shall the total interest received
by any Lender pursuant to the terms hereof exceed the amount that such Lender
could lawfully have received had the interest due hereunder been calculated for
the full term hereof at the Maximum Rate.  If the Maximum Rate is calculated
pursuant to this Section 10.10, such interest shall be calculated at a daily
rate equal to the Maximum Rate divided by the number of days in the year in
which such calculation is made.  If, notwithstanding the provisions of this
Section 10.10, a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Rate, the
Administrative Agent shall, to the extent permitted by applicable Law, promptly
apply such excess in the order specified in this Agreement and thereafter shall
refund any excess to the Borrower or as a court of competent jurisdiction may
otherwise order.

 

SECTION 10.11.        Counterparts.  This Agreement and each other Loan Document
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document.  The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.

 

SECTION 10.12.        Integration.  This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof

 

139

--------------------------------------------------------------------------------


 

and thereof and supersedes all prior agreements, written or oral, on such
subject matter.  In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Agents or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement.  Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof.

 

SECTION 10.13.        Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied (other than
Obligations under Secured Hedge Agreements, Cash Management Obligations or
contingent indemnification obligations, in any such case, not then due and
payable) or any Letter of Credit shall remain outstanding.

 

SECTION 10.14.        Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby.  The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

SECTION 10.15.        Tax Forms. (a)(i) Each Lender and each Agent that is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
(each, a “Foreign Lender”) shall, to the extent it is legally entitled to do so
and if not previously delivered, deliver to the Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 871(h) or 881(c) of the Code, and in the case of a Foreign Lender
claiming such an exemption under Section 881(c) of the Code, a certificate that
establishes in writing to the Borrower and the Administrative Agent that such
Foreign Lender is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10-percent stockholder within the meaning of
Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign corporation
related to the Borrower with the meaning of Section 864(d) of the Code. 
Thereafter and from time to time, each such Foreign Lender shall (A) promptly
submit to the Borrower and the Administrative Agent such additional duly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates) to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender by the Borrower or
other Loan Party pursuant to this Agreement, or any other Loan Document, in each
case, (1) on or before the date that any such form, certificate or other
evidence expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative

 

140

--------------------------------------------------------------------------------


 

Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (B) promptly notify the Borrower and
the Administrative Agent of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

 

(ii)         Each Foreign Lender, to the extent it does not act or ceases to act
for its own account with respect to any portion of any sums paid or payable to
such Foreign Lender under any of the Loan Documents (for example, in the case of
a typical participation by such Foreign Lender), shall deliver to the Borrower
and the Administrative Agent on the date when such Foreign Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
Borrower or the Administrative Agent (in either case, in the reasonable exercise
of its discretion), (A) two duly signed completed copies of the forms or
statements required to be provided by such Foreign Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is not subject to United
States withholding tax, and (B) two duly signed completed copies of IRS
Form W-8IMY (or any successor thereto), together with any information such
Foreign Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Foreign
Lender is not acting for its own account with respect to a portion of any such
sums payable to such Foreign Lender.

 

(iii)        The Borrower shall not be required to pay any additional amount or
any indemnity payment under Section 3.01 to (A) any Foreign Lender if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of Section 10.15(a)(ii) have not been satisfied if
the Borrower is entitled, under applicable Law, to rely on any applicable forms
and statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents, including in the case of a typical participation.

 

(iv)       The Administrative Agent may deduct and withhold any taxes required
by any Laws to be deducted and withheld from any payment under any of the
Loan Documents.

 

(b)           Each Lender and each Agent that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall, if
not previously delivered, deliver to the Administrative Agent and the Borrower
two duly signed, properly completed copies of IRS Form W-9 on or prior to the
Closing Date (or on or prior to the date it becomes a party to this Agreement),
certifying that such U.S. Lender is entitled to an exemption from United States
backup withholding tax, or any successor form.  If such U.S. Lender fails to
deliver such forms, then the Administrative Agent may

 

141

--------------------------------------------------------------------------------


 

withhold from any payment to such U.S. Lender an amount equivalent to the
applicable backup withholding tax imposed by the Code.

 

SECTION 10.16.        Governing Law.  (a) THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT
WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.

 

(b)           ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY, BOROUGH OF MANHATTAN, OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH OF
HOLDINGS, THE BORROWER, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN
DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

 

(c)           NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 10.16,
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE AGENTS, THE JOINT LEAD
ARRANGERS, THE L/C ISSUER OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS AGAINST
HOLDINGS, THE BORROWER OR ANY OF THE OTHER SUBSIDIARIES OR ANY OF THEIR
PROPERTIES OR ASSETS IN THE COURTS OF ANY JURISDICTION.

 

SECTION 10.17.        Waiver of Right to Trial by Jury.  EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

142

--------------------------------------------------------------------------------


 

SECTION 10.18.        Binding Effect.  This Agreement shall become effective
when it shall have been executed by each party hereto and thereafter shall be
binding upon and inure to the benefit of Holdings, the Borrower, each Agent and
each Lender and their respective successors and assigns, except that neither
Holdings nor the Borrower shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders.

 

SECTION 10.19.        Lender Action.  Each Lender agrees that it shall not take
or institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or the Secured Hedge Agreements (including the exercise of any right
of setoff, rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Collateral or any other
property of any such Loan Party, without the prior written consent of the
Administrative Agent.  The provisions of this Section 10.19 are for the sole
benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

The amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and, subject to this Section 10.19, each Lender shall be
entitled to protect and enforce its rights arising out hereof and it shall not
be necessary for any other Lender to be joined as an additional party in any
proceeding for such purpose.

 

SECTION 10.20.        Acknowledgments.  Each of Holdings and the Borrower hereby
acknowledges that:  (A) the arranging and other services regarding this
Agreement provided by the Agents, the Joint Lead Arrangers and the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Agents, the Joint Lead
Arrangers and the Lenders, on the other hand, (B) each of the Borrower and each
other Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Agents, the Joint Lead Arrangers and the
Lenders are and have been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (B) neither any
Agent, any Joint Lead Arranger nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Agents, the Joint Lead Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neither any Agent, any Joint Lead Arranger nor any Lender has
any obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Agents, the Joint Lead Arrangers and the
Lenders with respect to any breach of agency or fiduciary duty in connection
with any aspect of any transaction contemplated hereby.

 

SECTION 10.21.        Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies Holdings, the Borrower and each
other Loan Party, which information includes the name and address of Holdings,
the Borrower and each other Loan Party and other information that will allow
such Lender to identify Holdings, the Borrower and each other Loan Party in
accordance with the Patriot Act.

 

SECTION 10.22.        Gaming Authorities and Liquor Authorities.  (a) This
Agreement is subject to all applicable Gaming Laws and the Liquor Laws.  Without
limiting the foregoing, the Agents

 

143

--------------------------------------------------------------------------------


 

and the Lenders acknowledge that rights, remedies and powers in or under this
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of the Gaming Laws and the Liquor Laws and
only to the extent that any required approvals (including prior approvals) are
obtained from the requisite Gaming Authorities and the Liquor Authorities.  Each
of the Agents and the Lenders agree to cooperate with the applicable Gaming
Authorities and Liquor Authorities in connection with the administration of
their regulatory jurisdiction over the Borrower and the other Loan Parties,
including to the extent not inconsistent with the internal policies of such
Agent or Lender and any applicable legal or regulatory restrictions, the
provision of such documents or other information as may be requested by any such
Gaming Authorities or Liquor Authorities relating to the Agents, any of the
Lenders or the Borrower or any other Loan Party, or the Loan Documents. 
Notwithstanding any other provision of this Agreement, the Borrower expressly
authorizes, and will cause each other Loan Party to authorize, each Agent and
each Lender to cooperate with the applicable Gaming Authorities as described
above.  The Borrower consents to any disclosure requested by any Gaming
Authority by each Agent or Lender and releases such parties from any liability
for any such disclosure.

 

(b)     If during the existence of an Event of Default hereunder or under any of
the other Loan Documents it shall become necessary, or in the opinion of the
Administrative Agent advisable, for an agent, supervisor, receiver or other
representative of the Administrative Agent and the Lender to become licensed by
any Governmental Authority as a condition to receiving the benefit of any
Collateral encumbered by the Loan Documents or to otherwise enforce the rights
of the Administrative Agent and the Lenders under the Loan Documents, the
Borrower hereby agrees to assist the Administrative Agent and the Lenders and
any such agent, supervisor, receiver or other representative obtain licenses and
to execute such further documents as may be required in connection therewith.

 

SECTION 10.23.        Certain Matters Affecting Lenders.  (a) If any Gaming
Authority shall determine that any Lender does not meet suitability standards
prescribed under applicable Gaming Laws (a “Unsuitable Lender”), the
Administrative Agent shall have the right (but not the duty) to cause such
Unsuitable Lender (and such Unsuitable Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Commitments, if any, in full to one or more
Eligible Assignees (each, a “Substitute Lender”) in accordance with the
provisions of Section 10.07 and the Unsuitable Lender shall pay any fees payable
thereunder in connection with such assignment; provided, (1) on the date of such
assignment, the Substitute Lender shall pay to the Unsuitable Lender an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Unsuitable Lender, (B) an amount equal
to all unreimbursed drawings that have been funded by such Unsuitable Lender,
together with all then unpaid interest with respect thereto at such time and
(C) an amount equal to all accrued, but theretofore unpaid fees owing to such
Unsuitable Lender; (2) on the date of such assignment, the Borrower shall pay
any amounts payable to such Unsuitable Lender pursuant to Article III or
otherwise as if it were a prepayment.  The Borrower shall bear the costs and
expenses of any Lender required by any Gaming Authorities to file an application
for a finding of suitability in connection with the investigation of an
application by the Borrower or the other Loan Parties for a license to operate a
gaming establishment.

 

(b)           Notwithstanding the provisions of Section 10.23(a), if any Lender
becomes a Unsuitable Lender, and if the Administrative Agent fails to find a
Substitute Lender pursuant to Section 10.23(a) within any time period specified
by the appropriate Gaming Authority for the withdrawal of a Unsuitable Lender
(the “Withdrawal Period”), the Borrower shall immediately prepay in full the
Outstanding Amount of all Term Loans and Revolving Credit Exposure of such
Unsuitable Lender, together with all unpaid fees owing to such Unsuitable Lender
pursuant to Section 2.09 and any amounts payable to such Unsuitable Lender
pursuant to Article III or otherwise as if it were a prepayment and, in each
case where applicable, with accrued interest thereon to the earlier of (x) the
date of payment or (y) the last day of the applicable Withdrawal Period.  Upon
the prepayment of all amounts owing to

 

144

--------------------------------------------------------------------------------


 

any Unsuitable Lender and the termination of such Unsuitable Lender’s Revolving
Credit Commitments, if any (whether pursuant to Section 10.23(a) or 10.23(b)),
such Unsuitable Lender shall no longer constitute a “Lender” for purposes
hereof; provided, any rights of such Unsuitable Lender to indemnification
hereunder shall survive as to such Unsuitable Lender.

 

SECTION 10.24.        Intercreditor Agreement.  (a) EACH LENDER UNDERSTANDS,
ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED ON THE COLLATERAL PURSUANT
TO THE SECOND LIEN LOAN DOCUMENTS, WHICH LIENS SHALL BE REQUIRED TO BE
SUBORDINATED AND JUNIOR TO THE LIENS CREATED PURSUANT TO THE LOAN DOCUMENTS IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT.  PURSUANT TO THE
EXPRESS TERMS OF SECTION 2.02 OF THE INTERCREDITOR AGREEMENT, IN THE EVENT OF
ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND ANY OF THE
LOAN DOCUMENTS, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN AND
CONTROL.

 

(b)           EACH LENDER (I) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT
TO ENTER INTO THE INTERCREDITOR AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE
ALL ACTIONS (AND EXECUTE ALL DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, AND (II) AGREES TO BE
BOUND BY THE TERMS OF THE INTERCREDITOR AGREEMENT.

 

(c)           THE PROVISIONS OF THIS SECTION 10.24 ARE NOT INTENDED TO SUMMARIZE
ALL RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT.  REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. 
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT.  EACH LENDER IS FURTHER AWARE THAT THE ADMINISTRATIVE
AGENT IS ALSO ACTING IN AN ADMINISTRATIVE AGENCY CAPACITY UNDER, AND AS DEFINED
IN, THE SECOND LIEN LOAN DOCUMENTS, AND EACH LENDER HEREBY IRREVOCABLY WAIVES
ANY OBJECTION THERETO OR CAUSE OF ACTION ARISING THEREFROM.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

145

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

GVR HOLDCO 1 LLC

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

STATION GVR ACQUISITION, LLC

 

 

 

 

By:

/s/ Thomas M. Friel

 

 

Name: Thomas M. Friel

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

JEFFERIES FINANCE LLC, as Joint Lead Arranger, Joint Book Runner, Administrative
Agent, Lender and Swing Line Lender

 

 

 

 

By:

/s/ E.J. Hess

 

 

Name: E.J. Hess

 

 

Title: Managing Director

 

 

 

 

 

 

 

JEFFERIES GROUP, INC., as L/C Issuer

 

 

 

 

By:

/s/ Charles Hendrickson

 

 

Name: Charles Hendrickson

 

 

Title: Treasurer

 

 

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as Joint Lead Arranger, Joint Book Runner
and Lender

 

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

--------------------------------------------------------------------------------